EXHIBIT 10.1

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of April 28, 2005
(the “Agreement”), is executed by and among KABLE NEWS COMPANY, INC., an
Illinois corporation (“KNC”), KABLE DISTRIBUTION SERVICES, INC., a Delaware
corporation (“KDS”), KABLE NEWS EXPORT, LTD., a Delaware corporation (“KEXP”),
KABLE NEWS INTERNATIONAL, INC., a Delaware corporation (“KINT”), KABLE
FULFILLMENT SERVICES, INC., a Delaware corporation (“KFS”) and KABLE FULFILLMENT
SERVICES OF OHIO, INC., a Delaware corporation (“KFSO,” and collectively, the
"Borrowers"), and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (the “Lender”), whose address is 135 South LaSalle Street, Chicago,
Illinois 60603.

 

R E C I T A L S:

 

A.        The Lender and KNC, KDS, KFS and KFSO heretofore have been parties to
the (i) Loan Agreement dated as of July 1, 2002, as amended by that certain
First Amendment to Loan Agreement and Other Agreements dated as of June 1, 2003,
and as further amended by that certain Second Amendment to Loan Agreement and
Other Agreements dated as of December 1, 2003 (the “Facility D Loan Agreement”);
(ii) Equipment Notes from KNC, KDS, KFS and KFSO (the “Existing Notes”)
delivered under the terms of the Facility D Loan Agreement; (iii) Security
Agreement dated as of July 1, 2002 (the “Existing Security Agreement”) and (iv)
balance of the other agreements executed in connection therewith.

 

B.        (i) KDS, KEXP and KINT have applied for a joint and several revolving
credit facility from the Lender consisting of revolving credit loans and letters
of credit in an aggregate principal amount of up to $9,000,000.00, (ii) KNC, KFS
and KFSO have applied for a joint and several revolving credit facility from the
Lender consisting of revolving credit loans and letters of credit in an
aggregate principal amount of up to $11,000,000.00, and (iii) the Borrowers have
applied for a capital expenditure line of credit from the Lender in an amount of
$3,000,000.00.

 

C.        The Borrowers have requested that the Lender amend and restate the
Facility D Loan Agreement to (i) remove KDS as a Borrower under the Facility D
Loan Agreement, (ii) add two revolving credit facilities and the capital
expenditure line of credit and (iii) add KEXP and KINT as additional Borrowers.

 

D.        The Lender is willing to do the same on the terms and subject to the
conditions contained herein and in the other agreements, documents and
instruments contemplated under the terms of this Agreement.      

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrowers agree to borrow from the Lender, and
the Lender agrees to lend to the Borrowers, subject to and upon the following
terms and conditions:



 



 

 

A G R E E M E N T S:

 

Section 1.

DEFINITIONS.

 

1.1       Defined Terms. For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.

 

“Account Debtor” shall mean any Person who is and/or may become obligated to any
of the Borrowers under or on account of any of the Accounts.

 

“Accounts” shall mean trade accounts receivable of any of the Borrowers arising
out of the bona fide sale of goods and/or performance of services in the
ordinary course of such Borrower’s business which have been invoiced by such
Borrower.

 

“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to the
Lender, any entity administered or managed by the Lender, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.

 

“Asset Disposition” shall mean the sale, lease, assignment or other transfer for
value (each a “Disposition”) by the Borrowers to any Person (other than the
Borrowers) of any asset or right of the Borrowers (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
the Borrowers) condemnation, confiscation, requisition, seizure or taking
thereof), other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within thirty (30) days with another asset performing
the same or a similar function, (b) the sale or lease of inventory in the
ordinary course of business, and (c) other Dispositions in any fiscal year the
net proceeds of which do not in the aggregate exceed (i) with respect to the
Distribution Borrowers, $50,000 and (ii) with respect to the Fulfillment
Borrowers, $150,000, provided, that the Borrowers may exceed such limits upon
receipt of written consent thereto from the Lender.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.

 

“Borrowing Base Certificate” shall mean a certificate to be signed by the
Distribution Borrowers certifying to the accuracy of the Distribution Borrowing
Base Amount or the Fulfillment Borrowers certifying to the accuracy of the
Fulfillment Borrowing Base Amount, as applicable, in form and substance
satisfactory to the Lender.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois or solely to establish
LIBOR, in London, England.

 

2

 



 

 

“Canadian Subsidiary” shall mean Kable News Company of Canada, Ltd., a
corporation organized under the laws of the province of Ontario, Canada.

 

“Capital Expenditures” shall mean all expenditures (including Capitalized Lease
Obligations) which, in accordance with GAAP, would be required to be capitalized
and shown on the consolidated balance sheet of the Borrowers, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person, as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.

 

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

“Capitalized Lease Obligations” shall mean, as to any Person, all rental
obligations of such Person, as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person.

 

“Cash Collateralize” shall mean to deliver cash collateral to the Lender, to be
held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Lender. Derivatives of such term have
corresponding meanings.

“Cash Equivalent Investment” shall mean, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by the Lender or its holding company) rated at least
A-l by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate
of deposit, time deposit or banker’s acceptance, maturing not more than one year
after such time, or any overnight Federal Funds transaction that is issued or
sold by the Lender or its holding company (or by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $500,000,000), (d)
any repurchase agreement entered into with the Lender, or other commercial
banking institution of the nature referred to in clause (c), which (i) is
secured by a fully perfected security interest in any obligation of the type
described in any of clauses (a) through (c) above, and (ii) has a market value
at the time such repurchase agreement is entered into of not less than

 

3

 



 

100% of the repurchase obligation of the Lender, or other commercial banking
institution, thereunder, (e) money market accounts or mutual funds which invest
exclusively in assets satisfying the foregoing requirements, and (f) other short
term liquid investments approved in writing by the Lender.

 

“Collateral” shall mean, with respect to any Borrower, any and all of their
respective property, of any kind or description, tangible or intangible,
wheresoever located and whether now existing or hereafter arising or acquired,
along with the products and proceeds therefrom, including, but not limited to,
the following:

 

(a)            all property of, or for the account of, such Borrower now or
hereafter coming into the possession, control or custody of, or in transit to,
the Lender or any agent or bailee for the Lender or any parent, Affiliate or
Subsidiary of the Lender or any participant with the Lender in the Loans
(whether for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise), including all earnings, dividends, interest, or other rights in
connection therewith and the products and proceeds therefrom, including the
proceeds of insurance thereon; and

 

(b)            the additional property of such Borrower, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions, betterments and
replacements therefor, products and Proceeds therefrom, and all of such
Borrower’s books and records and recorded data relating thereto (regardless of
the medium of recording or storage), together with all of the Borrower’s right,
title and interest in and to all computer software required to utilize, create,
maintain and process any such records or data on electronic media, identified
and set forth as follows:

 

(i)

All Accounts and all Goods whose sale, lease or other disposition by such
Borrower has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, such Borrower, or rejected or refused by an Account
Debtor;

 

(ii)

All Inventory, including, without limitation, raw materials, work-in-process and
finished goods;

 

(iii)

All Goods (other than Inventory), including, without limitation, embedded
software, Equipment, vehicles, furniture and Fixtures;

 

(iv)

All Software and computer programs;

 

(v)

All Securities, Investment Property, Financial Assets and Deposit Accounts;

 

(vi)

All Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter of
Credit Rights, all proceeds of letters of credit, Health-Care-Insurance
Receivables, Supporting Obligations, notes secured by real

 

4

 



 

estate, Commercial Tort and General Intangibles, including Payment Intangibles;
and

(vii)

All Proceeds (whether Cash Proceeds or Noncash Proceeds) of the foregoing
property, including, without limitation, all insurance policies and proceeds of
insurance payable by reason of loss or damage to the foregoing property,
including unearned premiums, and of eminent domain or condemnation awards.

 

Notwithstanding the foregoing, Collateral shall not include (A) any real
property of any of the Borrowers, and (B) any property of, or for the account
of, or any Borrower’s interest in the Capital Securities of, the Canadian
Subsidiary or any of the Inactive Subsidiaries.

 

“Collateral Access Agreement” shall mean an agreement in form and substance
reasonably satisfactory to the Lender pursuant to which a mortgagee or lessor of
real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
the Borrower, acknowledges the Liens of the Lender and waives any Liens held by
such Person on such property, and, in the case of any such agreement with a
mortgagee or lessor, permits the Lender reasonable access to and use of such
real property following the occurrence and during the continuance of a
Distribution Event of Default, with respect solely to Distribution Borrower
Collateral, or a Fulfillment Event of Default, with respect solely to
Fulfillment Borrower Collateral, to assemble, complete and sell any collateral
stored or otherwise located thereon.

 

“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of the Borrowers and all such obligations and
liabilities of the Borrowers incurred pursuant to any agreement, undertaking or
arrangement by which the Borrower: (a) guarantees, endorses or otherwise becomes
or is contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, dividend, obligation or other liability of any other Person in any
manner (other than by endorsement of instruments in the course of collection),
including without limitation, any indebtedness, dividend or other obligation
which may be issued or incurred at some future time; (b) guarantees the payment
of dividends or other distributions upon the shares or ownership interest of any
other Person; (c) undertakes or agrees (whether contingently or otherwise): (i)
to purchase, repurchase, or otherwise acquire any indebtedness, obligation or
liability of any other Person or any property or assets constituting security
therefor, (ii) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person, or (iii) to make payment to any other Person
other than for value received; (d) agrees to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other Person to make payment of the indebtedness or obligation; (e) to
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the

 

5

 



 

outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.

 

“Cost of Funds Rate” shall mean a fixed rate of interest based upon the
then-current cost of funds index of the Lender for a four-year period.

 

“Debt” shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person; (b) all borrowed money of such Person (including principal,
interest, fees and charges), whether or not evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations to pay the deferred purchase
price of property or services; (d) all obligations, contingent or otherwise,
with respect to the maximum face amount of all letters of credit (whether or not
drawn), bankers’ acceptances and similar obligations issued for the account of
such Person (including the Letters of Credit), and all unpaid drawings in
respect of such letters of credit, bankers’ acceptances and similar obligations;
(e) all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided,
however, if such Person has not assumed or otherwise become liable in respect of
such indebtedness, such indebtedness shall be deemed to be in an amount equal to
the fair market value of the property subject to such Lien at the time of
determination); (f) the aggregate amount of all Capitalized Lease Obligations of
such Person; (g) all Contingent Liabilities of such Person, whether or not
reflected on its balance sheet; (h) all Hedging Obligations of such Person; (i)
all Debt of any partnership of which such Person is a general partner; and (j)
all monetary obligations of such Person under (i) a so-called synthetic,
off-balance sheet or tax retention lease, or (ii) an agreement for the use or
possession of property (other than an operating lease) creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). Notwithstanding the foregoing,
Debt shall not include (A) trade payables and accrued expenses incurred by such
Person in accordance with customary practices and in the ordinary course of
business of such Person, or (B) accumulated other comprehensive loss with
respect to any unpaid liabilities relating to any Employee Plan of any Borrower
as would be shown on a consolidated balance sheet of the Distribution Borrowers
or the Fulfillment Borrowers, as the case may be, prepared in accordance with
GAAP.

 

“Depreciation” shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on the
Borrower’s financial statements and determined in accordance with GAAP.

 

“Distribution Account” shall mean an Account owing to a Distribution Borrower.

 

“Distribution Borrower Collateral” shall mean all Collateral of the Distribution
Borrowers.

 

“Distribution Borrowers” shall mean KDS, KEXP and KINT.

 

“Distribution Borrowing Base Amount” shall mean the lesser of (a) an amount
equal to eighty-five percent (85%) of the net amount (after deduction of such
reserves and allowances deemed appropriate by the Lender in its good faith
discretion based upon its

 

6

 



 

customary business lending practices) of all Distribution Eligible Accounts, and
(b) Nine Million and 00/100 Dollars ($9,000,000.00).

 

“Distribution Borrowing Base Certificate” shall mean a Borrowing Base
Certificate relating solely to the Distribution Borrowers.

 

“Distribution Change in Control” shall mean the occurrence of any of the
following events: (a) the Parent shall cease to own and control, directly or
indirectly, 100% of the outstanding Capital Securities of KDS; (b) KDS shall
cease to, directly or indirectly, own and control 100% of each class of the
outstanding Capital Securities of KEXP and KINT or of the surviving or resulting
corporation in the event of their merger or consolidation; or (c) the granting
by the Parent, directly or indirectly, of a security interest in its ownership
interest in any of the Distribution Borrowers, which could result in a change in
the identity of the individuals or entities in control of such Borrower. For the
purpose hereof, the terms “control” or “controlling” shall mean the possession
of the power to direct, or cause the direction of, the management and policies
of the Distribution Borrowers by contract or voting of securities or ownership
interests.

 

“Distribution Default Rate” shall mean a per annum rate of interest equal to the
Prime Rate plus two percent (2.00%).

 

“Distribution Eligible Account” shall mean an Eligible Account owing to a
Distribution Borrower.

 

“Distribution Event of Default” shall mean an Event of Default (a) pertaining
solely to any Distribution Borrower or (b) occurring with respect to any
Facility A Loan, Facility C-1 Loan and/or Distribution Letter of Credit.

 

“Distribution Letter of Credit” and “Distribution Letters of Credit” shall mean,
respectively, a letter of credit and all such letters of credit issued by the
Lender, in accordance with the terms of this Agreement, upon the execution and
delivery by the Distribution Borrowers and the acceptance by the Lender of a
Master Letter of Credit Agreement and a Letter of Credit Application, as set
forth in Section 2.8 of this Agreement.

 

“Distribution Letter of Credit Commitment” shall mean, at any time, an amount
equal to the lesser of (a) the Facility A Loan Commitment minus the aggregate
amount of all Facility A Loans outstanding minus the aggregate amount of all
Distribution Letter of Credit Obligations and (b) $250,000.00.

 

“Distribution Letter of Credit Obligations” shall mean, at any time, an amount
equal to the aggregate of the original face amounts of all Distribution Letters
of Credit minus the sum of (i) the amount of any reductions in the original face
amount of any Distribution Letter of Credit which did not result from a draw
thereunder, (ii) the amount of any payments made by the Lender with respect to
any draws made under a Distribution Letter of Credit for which the Borrowers
have reimbursed the Lender, (iii) the amount of any payments made by the Lender
with respect to any draws made under a Distribution Letter of Credit which have
been converted to a Facility A Loan as set forth in Section 2.8, and (iv) the
portion of any issued but expired

 

7

 



 

Distribution Letter of Credit which has not been drawn by the beneficiary
thereunder. For purposes of determining the outstanding Distribution Letter of
Credit Obligations at any time, the Lender’s acceptance of a draft drawn on the
Lender pursuant to a Distribution Letter of Credit shall constitute a draw on
the applicable Distribution Letter of Credit at the time of such acceptance.

 

“Distribution Lockbox” shall have the meaning set forth in Section 6.9(a)
hereof.

 

“Distribution Lockbox Account” shall have the meaning set forth in Section
6.9(a) hereof.

 

“Distribution Lockbox Agreement” shall have the meaning set forth in Section
8.22(a) hereof.

 

“Distribution Master Letter of Credit Agreement” shall have the meaning set
forth in Section 2.8 hereof.

 

“Distribution Material Adverse Effect” shall mean (a) a material adverse change
in, or a material adverse effect upon, the assets, business, properties,
prospects, condition (financial or otherwise) or results of operations of the
Distribution Borrowers taken as a whole, (b) a material impairment of the
ability of the Distribution Borrowers to perform any of the Obligations under
any of the Loan Documents, or (c) a material adverse effect on (i) any
substantial portion of the Collateral of the Distribution Borrowers, (ii) the
legality, validity, binding effect or enforceability against the Distribution
Borrowers of any of the Loan Documents, (iii) the perfection or priority of any
Lien granted to the Lender under any Loan Document by the Distribution
Borrowers, or (iv) the rights or remedies of the Lender with respect to the
Distribution Borrowers under any Loan Document.

 

“Distribution Unmatured Event of Default” shall mean any event which, with the
giving of notice, the passage of time or both, would constitute a Distribution
Event of Default.

 

“EBITDA” shall mean, for any period, the sum for such period of: (a) Net Income,
plus (b) Interest Charges, plus (b) federal and state income taxes (including
the Illinois replacement tax), plus (d) Depreciation, plus (e) non-cash
management compensation expense, plus (f) all other non-cash charges, in each
case to the extent included in determining Net Income for such period.

 

“Eligible Account” and “Eligible Accounts” shall mean each Account and all such
Accounts (exclusive of sales, excise or other similar taxes) owing to any of the
Borrowers which meets each of the following requirements:

 

(a)            it is genuine in all respects and has arisen in the ordinary
course of the Borrower’s business from (i) the performance of services by the
Borrowers, which services have been fully performed, acknowledged and accepted
by the Account Debtor or (ii) the sale, license, assignment or lease of Goods or
Software by the Borrowers, including C.O.D. sales, which Goods have been
completed in accordance with the

 

8

 



 

Account Debtor’s specifications (if any) and delivered to and accepted by the
Account Debtor, and the Borrowers have possession of, or has delivered to the
Lender at the Lender’s request, shipping and delivery receipts evidencing such
delivery;

 

(b)            it is subject to a perfected, first priority Lien in favor of the
Lender and is not subject to any other assignment, claim or Lien;

 

(c)            it is the valid, legally enforceable and unconditional obligation
of the Account Debtor with respect thereto, and is not subject to the
fulfillment of any condition whatsoever or any counterclaim, credit (except as
provided in subsection (h) of this definition), trade or volume discount,
allowance, discount, rebate or adjustment by the Account Debtor with respect
thereto, or to any claim by such Account Debtor denying liability thereunder in
whole or in part and, with respect to any Account other than a Distribution
Account, the Account Debtor has not refused to accept and/or has not returned or
offered to return any of the Goods or services which are the subject of such
Account;

 

(d)            the Account Debtor with respect thereto is a resident or citizen
of, and is located within, the United States or Canada (other than Quebec or
Inuit), unless the sale of goods or services giving rise to such Account is on
letter of credit, banker’s acceptance or other credit support terms reasonably
satisfactory to the Lender;

 

(e)            it is not an Account (i) with respect to any Account other than a
Distribution Account, arising from a “sale on approval”, “sale or return”,
“consignment”, or “guaranteed sale”, or are subject to any other repurchase or
return agreement or (ii) with respect to all Accounts, arising from a “bill and
hold”

 

(f)             it is not an Account with respect to which possession and/or
control of the goods sold giving rise thereto is held, maintained or retained by
the Borrowers (or by any agent or custodian of the Borrowers) for the account
of, or subject to, further and/or future direction from the Account Debtor with
respect thereto;

 

(g)            it has not arisen out of contracts with the United States or any
department, agency or instrumentality thereof, unless the Borrowers have
assigned its right to payment of such Account to the Lender pursuant to the
Assignment of Claims Act of 1940, and evidence (satisfactory to the Lender) of
such assignment has been delivered to the Lender, or any state, county, city or
other governmental body, or any department, agency or instrumentality thereof,
but only to the extent such Accounts exceed an aggregate face amount of up to
Five Hundred Thousand and 00/100ths Dollars ($500,000.00);

 

(h)            if the Borrowers maintains a credit limit for an Account Debtor,
the aggregate dollar amount of Accounts due from such Account Debtor, including
such Account, does not exceed such credit limit;

 

 

9

 



 

 

(i)              if the Account is evidenced by chattel paper or an instrument,
the originals of such chattel paper or instrument shall have been endorsed
and/or assigned and delivered to the Lender or, in the case of electronic
chattel paper, shall be in the control of the Lender, in each case in a manner
satisfactory to the Lender;

 

(j)             it is an Account stated in a monthly statement in the case of
the Distribution Borrowers or an Account invoiced in the case of the Fulfillment
Borrowers (and dated as of such date) and, in each case, sent to the Account
Debtor thereof within the Borrowers’ normal monthly billing cycle, but in no
event later than thirty (30) days after the shipment and delivery to said
Account Debtor of the Goods giving rise thereto or the performance of the
services giving rise thereto and (i) with respect to Accounts pertaining to the
Distribution Borrowers, such Account is evidenced by a monthly statement which
is due and payable within ninety (90) days past the original invoice date
(otherwise known as the monthly statement date) thereof, in each case according
to the original terms of sale, and (ii) with respect to Accounts pertaining to
the Fulfillment Borrowers, such Account is evidenced by an invoice which is due
and payable within forty-five (45) days after the invoice date and delivered to
the related Account Debtor and is not more than (A) sixty (60) days past the due
date thereof, or (B) ninety (90) days past the original invoice date thereof, in
each case according to the original terms of sale;

 

(k)            it is not an Account with respect to an Account Debtor that is
located in any jurisdiction which has adopted a statute or other requirement
with respect to which any Person that obtains business from within such
jurisdiction must file a notice of business activities report or make any other
required filings in a timely manner in order to enforce its claims in such
jurisdiction’s courts unless (i) such notice of business activities report has
been duly and timely filed or the Borrowers is exempt from filing such report
and has provided the Lender with satisfactory evidence of such exemption or (ii)
the failure to make such filings may be cured retroactively by the Borrowers for
a nominal fee;

 

(l)              the Account Debtor with respect thereto is not any of the
Borrowers or an Affiliate of a Borrower;

 

(m)           such Account does not arise out of a contract or order which, by
its terms, forbids or makes void or unenforceable the assignment thereof by the
Borrowers to the Lender and is not unassignable to the Lender for any other
reason;

 

(n)            there is no bankruptcy, insolvency or liquidation proceeding
pending by or against the Account Debtor with respect thereto, nor has the
Account Debtor suspended business, made a general assignment for the benefit of
creditors or failed to pay its debts generally as they come due, and/or no
condition or event has occurred having a material adverse effect on the Account
Debtor which would require the Accounts of such Account Debtor to be deemed
uncollectible in accordance with GAAP;

 

 

10

 



 

 

(o)            it is not owed by an Account Debtor with respect to which
twenty-five percent (25.00%) or more of the aggregate amount of outstanding
Accounts owed at such time by such Account Debtor is classified as ineligible
under clause (j) of this definition;

 

(p)            if the aggregate amount of all Accounts owed by the Account
Debtor thereon exceeds twenty-five percent (25.00%), in the case of the
Fulfillment Borrowers, and thirty percent (30.00%), in the case of the
Distribution Borrowers, of the aggregate amount of all Accounts of such
Borrowers at such time, then all Accounts owed by such Account Debtor to such
Borrowers in excess of such amount shall be deemed ineligible; provided, that,
upon the combination of any two Account Debtors who have Accounts owing to the
Distribution Borrowers by reason of a merger, acquisition or otherwise, the
Account Debtors shall be treated as separate entities for a period of three (3)
months for the purpose of determining Eligible Accounts pursuant to this clause
(p); provided, further, that if the aggregate amount of Accounts owed by such
Account Debtors during such three (3) month period exceeds fifty percent
(50.00%) of the aggregate amount of all Accounts of the Distribution Borrowers
at such time, then all Accounts owed by such Account Debtors to the Distribution
Borrowers in excess of such amount shall be deemed ineligible;

 

(q)            it is an Account otherwise eligible hereunder, to the extent of
any excess of any reserve, as calculated in accordance with the applicable
Borrowing Base Certificate, created by the Borrowers for future return of Goods
or any adjustments in estimated returns of Goods as compared to actual returns
of Goods to date;

 

(r)             it is an Account with respect to which the Borrowers is or may
become liable to the Account Debtor for goods sold or services rendered by such
Account Debtor to any of the Borrowers, but only to the extent in excess of the
Borrowers’ then aggregate liability to such Account Debtor; and

 

(s)             it does not violate the negative covenants and does satisfy the
affirmative covenants of the Borrowers contained in this Agreement, and it is
otherwise not unacceptable to the Lender for any other reason.

 

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if the Lender at any
time hereafter determines in its discretion that the prospect of payment or
performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to the Borrower.

 

“Eligible Costs” means with respect to (i) Facility D-1, One Hundred Percent
(100%) of the Lender-approved invoices (which shall not include installation
costs) for Collateral up to an amount not to exceed the balance of the Facility
D-1 Credit Commitment and (ii) Facility D-2, Ninety Percent (90%) of the
Lender-approved invoices (which shall not include installation costs) for
Collateral up to an amount not to exceed the balance of the Facility D-2 Credit
Commitment.

 

11

 



 

 

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including, without limitation, those pension, profit-sharing and
retirement plans of the Borrowers described from time to time in the financial
statements of the Borrowers and any pension plan, welfare plan, Defined Benefit
Pension Plans (as defined in ERISA) or any multi-employer plan, maintained or
administered by the Borrowers or to which the Borrowers is a party or may have
any liability or by which the Borrowers is bound.

 

“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

 

“Equipment” shall mean “equipment” as defined in the UCC that is owned by any
Distribution Borrower or Fulfillment Borrower, as applicable, including, without
limitation, any and all of such Borrower’s machinery, equipment, vehicles,
fixtures, furniture, computers, appliances, tools, and other tangible personal
property (other than inventory), whether located on such Borrower’s premises or
located elsewhere, together with any and all accessions, parts and appurtenances
thereto, whether presently owned or hereafter acquired by such
Borrower.                      

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Event of Default” shall mean any of the events or conditions which are set
forth in Section 11 hereof.

 

“Facility A Applicable Margin” shall mean the rate per annum added to LIBOR
and/or Fixed LIBOR to determine the Facility A Interest Rate as determined by
the ratio of average daily Funded Debt of the Distribution Borrowers for the
prior fiscal quarter to EBITDA of the Distribution Borrowers for the prior
twelve months, effective as of any Interest Rate Change Date, as set forth
below:

 

Ratio of Average Daily Funded Debt to EBITDA

 

Applicable Margin for LIBOR Loans and Fixed LIBOR Loans

 

Greater than 1.75 to 1:00

 

2.50%

 

 

12

 



 

 

 

 

Greater than 1.25 to 1.00; less than or equal to 1.75 to 1.00

 

2.25%

 

Greater than .85 to 1.00; less than or equal to 1.25 to 1.00

 

2.00%

 

Less than or equal to .85 to 1:00

 

1.75%

 

The Facility A Applicable Margin as of the date hereof is 1.75% for LIBOR Loans
and Fixed LIBOR Loans.

 

“Facility A Interest Rate” shall mean the Distribution Borrowers’ from time to
time option of (i) a floating per annum rate of interest equal to the Prime
Rate, (ii) the LIBOR Rate plus the Facility A Applicable Margin or (iii) the
Fixed LIBOR Rate plus the Facility A Applicable Margin.

 

“Facility A Loan” and “Facility A Loans” shall mean, respectively, each direct
advance and the aggregate of all such direct advances made by the Lender to the
Distribution Borrowers under and pursuant to this Agreement, as set forth in
Section 2.1 of this Agreement.

 

“Facility A Loan Availability” shall mean, at any time, an amount equal to the
lesser of (a) the Facility A Loan Commitment minus the Distribution Letter of
Credit Obligations, or (b) the Distribution Borrowing Base Amount minus the
Distribution Letter of Credit Obligations.

 

“Facility A Loan Commitment” shall mean Nine Million and 00/100 Dollars
($9,000,000.00) as such amount may be reduced pursuant to Section 2.1(c)(ii)
hereof.

 

“Facility A Loan Mandatory Prepayment” shall have the meaning set forth in
Section 2.1(c)(i) hereof.

 

“Facility A Note” shall mean a revolving note in the form prepared by and
acceptable to the Lender, dated as of the date hereof, in the amount of the
Facility A Loan Commitment and maturing on the Revolving Loan Maturity Date,
duly executed by the Distribution Borrowers and payable to the order of the
Lender, together with any and all renewal, extension, modification or
replacement notes executed by the Distribution Borrowers and delivered to the
Lender and given in substitution therefor.

 

“Facility B Applicable Margin” shall mean the rate per annum added to LIBOR
and/or Fixed LIBOR to determine the Facility B Interest Rate as determined by
the ratio of average daily Funded Debt of the Fulfillment Borrowers for the
prior fiscal quarter to EBITDA of the Fulfillment Borrowers for the prior twelve
months, effective as of any Interest Rate Change Date, as set forth below:

 

 

13

 



 

 

 

Ratio of Average Daily Funded Debt to EBITDA

 

Applicable Margin for LIBOR Loans and Fixed LIBOR Loans

 

Greater than 1.75 to 1:00

 

2.50%

 

Greater than 1.25 to 1.00; less than or equal to 1.75 to 1.00

 

2.25%

 

Greater than .85 to 1.00; less than or equal to 1.25 to 1.00

 

2.00%

 

Less than or equal to .85 to 1:00

 

1.75%

 

The Facility B Applicable Margin as of the date hereof is 2.00% for LIBOR Loans
and Fixed LIBOR Loans.

 

“Facility B Interest Rate” shall mean the Fulfillment Borrower’s from time to
time option of (i) a floating per annum rate of interest equal to the Prime
Rate, (ii) the LIBOR Rate plus the Facility B Applicable Margin or (iii) the
Fixed LIBOR Rate plus the Facility B Applicable Margin.

 

“Facility B Loan” and “Facility B Loans” shall mean, respectively, each direct
advance and the aggregate of all such direct advances made by the Lender to the
Fulfillment Borrowers under and pursuant to this Agreement, as set forth in
Section 2.2 of this Agreement.

 

“Facility B Loan Availability” shall mean, at any time, an amount equal to the
lesser of (a) the Facility B Loan Commitment minus the Fulfillment Letter of
Credit Obligations, or (b) the Fulfillment Borrowing Base Amount minus the
Fulfillment Letter of Credit Obligations.

 

“Facility B Loan Commitment” shall mean Eleven Million and 00/100 Dollars
($11,000,000.00) as such amount may be reduced pursuant to Section 2.2(c)(ii)
hereof.

 

“Facility B Loan Mandatory Prepayment” shall have the meaning set forth in
Section 2.2(c)(i) hereof.

 

“Facility B Note” shall mean a revolving note in the form prepared by and
acceptable to the Lender, dated as of the date hereof, in the amount of the
Facility B Loan Commitment and maturing on the Revolving Loan Maturity Date,
duly executed by the Fulfillment Borrowers and payable to the order of the
Lender, together with any and all renewal, extension, modification or
replacement notes executed by the Fulfillment Borrowers and delivered to the
Lender and given in substitution therefor.

 

“Facility C Loan” and “Facility C Loans” shall mean, respectively, each Facility
C-1 Loan or Facility C-2 Loan and the aggregate of all such Facility C-1 Loans
and Facility C-2 Loans.

 

14

 



 

 

“Facility C Loan Maturity Date” shall mean the fourth (4th) anniversary of the
date such Facility C Loan was funded, unless extended by the Lender pursuant to
any modification, extension or renewal note executed by the Borrowers and
accepted by the Lender in its sole and absolute discretion in substitution for
the Facility C-1 Notes and/or the Facility C-2 Notes.

 

“Facility C Notes” shall mean, collectively, the Facility C-1 Notes and the
Facility C-2 Notes.

 

“Facility C-1 Applicable Margin” shall mean the rate per annum added to the Cost
of Funds Rate to determine the Facility C-1 Interest Rate as determined by the
ratio of average daily Funded Debt of the Distribution Borrowers for the prior
fiscal quarter to EBITDA of the Distribution Borrowers for the previous twelve
months, effective as of any Interest Rate Change Date, as set forth below:

 

Ratio of Average Daily Funded Debt to EBITDA

 

Applicable Margin for Fixed Rate Loans

 

Greater than 1.75 to 1:00

 

2.50%

 

Greater than 1.25 to 1.00; less than or equal to 1.75 to 1.00

 

2.25%

 

Greater than .85 to 1.00; less than or equal to 1.25 to 1.00

 

2.00%

 

Less than or equal to .85 to 1:00

 

1.75%

 

The Facility C-1 Applicable Margin as of the date hereof is 1.75% for fixed rate
Facility C-1 Loans.

 

“Facility C-1 Interest Rate” shall mean, with respect to each Facility C-1 Loan,
the Distribution Borrower’s option at the time of the request for such Loan of
(a) a floating per annum rate of interest equal to the Prime Rate or (b) the
Cost of Funds Rate plus the Facility C-1 Applicable Margin.

 

“Facility C-1 Loan” and “Facility C-1 Loans” shall mean, respectively, each
direct advance and the aggregate of all such direct advances from time to time
made by the Lender to the Distribution Borrowers in the form of a Facility C-1
Loan under and pursuant to Section 2.3 of this Agreement.

 

“Facility C-1 Loan Commitment” shall mean an amount equal to the lesser of (a)
One Million and 00/100 Dollars ($1,000,000.00) and (b) Three Million and 00/100
Dollars ($3,000,000.00) minus the aggregate principal amount of the Facility C-1
Loans and Facility C-2 Loans made as of such date.

 

15

 



 

 

“Facility C-1 Loan Prepayment Date” shall have the meaning set forth in Section
2.3(c)(ii) hereof.

 

“Facility C-1 Loan Prepayment Premium” shall have the meaning set forth in
Section 2.3(c)(ii) hereof.

 

“Facility C-1 Note” shall mean a capex note in the form prepared by and
acceptable to the Lender, dated as of the date hereof, in the amount of the
Facility C-1 Loan Commitment and maturing on the Facility C Loan Maturity Date,
duly executed by the Distribution Borrowers and payable to the order of the
Lender, together with any and all renewal, extension, modification or
replacement notes executed by the Distribution Borrowers and delivered to the
Lender and given in substitution therefor.

 

“Facility C-2 Applicable Margin” shall mean the rate per annum added to the Cost
of Funds Rate to determine the Facility C-1 Interest Rate as determined by the
ratio of average daily Funded Debt of the Fulfillment Borrowers for the prior
fiscal quarter to EBITDA of the Fulfillment Borrowers for the previous twelve
months, effective as of any Interest Rate Change Date, as set forth below:

 

Ratio of Average Daily Funded Debt to EBITDA

 

Applicable Margin for Fixed Rate Loans

 

Greater than 1.75 to 1:00

 

2.50%

 

Greater than 1.25 to 1.00; less than or equal to 1.75 to 1.00

 

2.25%

 

Greater than .85 to 1.00; less than or equal to 1.25 to 1.00

 

2.00%

 

Less than or equal to .85 to 1:00

 

1.75%

 

The Facility C-2 Applicable Margin as of the date hereof is 2.00% for fixed rate
Facility C-2 Loans.

 

“Facility C-2 Interest Rate” shall mean, with respect to each Facility C-2 Loan,
the Fulfillment Borrowers’ option at the time of the request for such loan of
(a) a floating per annum rate of interest equal to the Prime Rate or (b) the
Cost of Funds Rate plus the Facility C-2 Applicable Margin.

 

“Facility C-2 Loan” and “Facility C-2 Loans” shall mean, respectively, each
direct advance and the aggregate of all such direct advances from time to time
made by the Lender to the Fulfillment Borrowers in the form of a Facility C-2
Loan under and pursuant to Section 2.4 of this Agreement.

 

 

16

 



 

 

“Facility C-2 Loan Commitment” shall mean an amount equal to Three Million and
00/100 Dollars ($3,000,000.00) minus the aggregate amount of the Facility C-1
Loans and Facility C-2 Loans made as of such date.

 

“Facility C-2 Loan Prepayment Date” shall have the meaning set forth in Section
2.4(c)(ii) hereof.

 

“Facility C-2 Loan Prepayment Premium” shall have the meaning set forth in
Section 2.4(c)(ii) hereof.

 

“Facility C-2 Note” shall mean a capex note in the form prepared by and
acceptable to the Lender, dated as of the date hereof, in the amount of the
Facility C-2 Loan Commitment and maturing on the Facility C Loan Maturity Date,
duly executed by the Fulfillment Borrowers and payable to the order of the
Lender, together with any and all renewal, extension, modification or
replacement notes executed by the Fulfillment Borrowers and delivered to the
Lender and given in substitution therefor.

 

“Facility D Default Interest Rate” shall have the meaning set forth in Section
2.5(g) hereof.

 

“Facility D Loans” shall mean, collectively, the Facility D-1 Loans and the
Facility D-2 Loans made by the Lender to the Fulfillment Borrowers under and
pursuant to this Agreement.

 

“Facility D Note” and “Facility D Notes” shall mean, respectively, each of and
collectively, the Facility D-1 Notes and the Facility D-2 Notes.

 

“Facility D-1” shall mean the Facility D-1 Loan and the Facility D-1 Notes
evidencing such Facility D-1 Loan arising under Section 2.5(a) of this
Agreement.

 

“Facility D-1 Credit Commitment” shall mean the commitment of the Lender arising
under Section 2.5(a) hereof to fund advances for the period ending on April 30,
2005, not to exceed in the aggregate outstanding at any one time hereunder Four
Million Six Hundred Thousand and No/100ths Dollars ($4,600,000.00), of which the
aggregate principal amount outstanding is Four Million Five Hundred and
Ninety-Eight Thousand One Hundred and Thirteen and 53/100ths Dollars
($4,598,113.53) and the remaining available principal amount of the Facility D-1
Credit Commitment is One Thousand Eight Hundred and Eighty-Six and 47/100ths
Dollars ($1,886.47) as of April 28, 2005.

 

“Facility D-1 Funding Date” shall have the meaning ascribed to such term in
Section 2.5(b).

 

“Facility D-1 Loan Prepayment Date” shall have the meaning set forth in Section
2.5(b)(iii) hereof.

 

 

17

 



 

 

“Facility D-1 Loan Prepayment Premium” shall have the meaning set forth in
Section 2.5(b)(iii) hereof.

 

“Facility D-1 Note” shall mean one or more Amended and Restated Equipment Notes
made by the Fulfillment Borrowers and payable to the Lender, substantially in
the form attached hereto as Exhibit A, and any and all extensions and renewals
thereof, amendments thereto and substitutions or replacements therefor.

 

“Facility D-1 Stated Maturity Date” shall mean for each Note arising under
Facility D-1, the applicable Funding Date plus either (i) three (3) years for
Facility D-1 Loans made to fund Three Year Property or (ii) four (4) years for
Facility D-1 Loans made to fund Four Year Property.

 

“Facility D-2” shall mean the Facility D-2 Loan and the Facility D-2 Notes
evidencing such Facility D-2 Loan arising under Section 2.5(c) of this
Agreement.

 

“Facility D-2 Amortization Period” shall have the meaning ascribed to such term
in Section 2.5(d)(ii).

 

“Facility D-2 Credit Commitment” shall mean the commitment of the Lender arising
under Section 2.5(c) hereof to fund advances for the period ending on April 30,
2005, not to exceed in the aggregate outstanding at any one time hereunder Three
Million and No/100ths Dollars ($3,000,000.00), of which the aggregate principal
amount outstanding is Two Million Five Hundred and Sixty-Six Thousand Eight
Hundred and Seventy-One and 4/100ths Dollars ($2,566,871.04) and the remaining
available principal amount of the Facility D-1 Credit Commitment is Four Hundred
and Thirty-Three Thousand One Hundred Twenty-Eight and 96/100ths Dollars
($433,128.96) as of April 28, 2005.

 

“Facility D-2 Funding Date” shall have the meaning ascribed to such term in
Section 2.5(d).

 

“Facility D-2 Loan Prepayment Date” shall have the meaning set forth in Section
2.5(d)(iii) hereof.

 

“Facility D-2 Loan Prepayment Premium” shall have the meaning set forth in
Section 2.5(d)(iii) hereof.

 

“Facility D-2 Note” shall mean one or more Amended and Restated Equipment Notes
made by the Fulfillment Borrowers and payable to the Lender, substantially in
the form attached hereto as Exhibit A, and any and all extensions and renewals
thereof, amendments thereto and substitutions or replacements therefor.

 

“Facility D-2 Stated Maturity Date” shall mean for each Note arising under
Facility D-2, the applicable Funding Date plus either (i) three (3) years or
(ii) four (4) years, as applicable based upon the Facility D-2 Amortization
Period selected by Borrower pursuant to Section 2.5(b)(ii).

 

18

 



 

 

“Fixed LIBOR” shall mean, with respect to any Interest Period, a rate of
interest equal to (a) the per annum rate of interest at which United States
dollar deposits for a thirty-day LIBOR period are offered in the London
Interbank Eurodollar market at 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period (or three Business Days prior to the
commencement of such Interest Period if banks in London, England were not open
and dealing in offshore United States dollars on such second preceding Business
Day), as displayed in the Bloomberg Financial Markets system (or other
authoritative source selected by the Lender in its sole discretion), divided by
(b) a number determined by subtracting from 1.00 the then stated maximum reserve
percentage for determining reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D), or,
if Fixed LIBOR is not determinable in accordance with the foregoing, as Fixed
LIBOR is otherwise determined by the Lender in its sole and absolute discretion.
The Lender’s determination of Fixed LIBOR shall be conclusive, absent manifest
error.

 

“Fixed LIBOR Loan” or “Fixed LIBOR Loans” shall mean that portion, and
collectively those portions, of the aggregate outstanding principal balance of
the Loans that bear interest at the Fixed LIBOR Rate plus the Facility A
Applicable Margin or Facility B Applicable Margin, as applicable.

 

“Fixed LIBOR Rate” shall mean, for each Interest Period, a per annum rate of
interest equal to Fixed LIBOR, which Fixed LIBOR Rate shall remain fixed during
such Interest Period.

 

“Four Year Property” shall mean (a) the following property owned by the
Fulfillment Borrowers as of July 1, 2002: (i) equipment and software comprising
the Fulfillment Borrowers’ imaging system, (ii) high speed inserters installed
at the Fulfillment Borrowers’ letter shop in Marion, Ohio and (iii) IBM CPU
9672-X27 computer with related software and maintenance contract, (b) all
machinery or equipment, other than computer equipment, directly or indirectly
acquired by the Fulfillment Borrowers after July 1, 2002 with the proceeds of
one or more Facility D-1 Loans hereunder, which shall expressly include Facility
D-1 Loans which reimburse the Fulfillment Borrowers for the cost of acquiring
the same, and (c) documentation, warranties and all other rights of the
Fulfillment Borrowers acquired by the Fulfillment Borrowers as part of its
acquisition of the foregoing items in clauses (a) and (b).

 

“Fulfillment Borrower Collateral” shall mean all Collateral of the Fulfillment
Borrowers.

 

“Fulfillment Borrowers” shall mean KFS, KFSO and KNC.

 

“Fulfillment Borrowing Base Amount” shall mean the lesser of (a) an amount equal
to eighty-five percent (85%) of the net amount (after deduction of such reserves
and allowances deemed appropriate by the Lender in its good faith discretion
based upon its customary business lending practices) of all Fulfillment Eligible
Accounts, and (b) Eleven Million and 00/100 Dollars ($11,000,000.00).

 

19

 



 

 

“Fulfillment Borrowing Base Certificate” shall mean a Borrowing Base Certificate
relating solely to the Fulfillment Borrowers.

 

“Fulfillment Change in Control” shall mean the occurrence of any of the
following events: (a) the Parent shall cease to own and control, directly or
indirectly, 100% of the outstanding Capital Securities of KNC; (b) KNC shall
cease to, directly or indirectly, own and control 100% of each class of the
outstanding Capital Securities of KFS and KFSO or of the surviving or resulting
corporation in the event of their merger or consolidation; or (c) the granting
by the Parent, directly or indirectly, of a security interest in its ownership
interest in any of the Fulfillment Borrowers, which could result in a change in
the identity of the individuals or entities in control of such Fulfillment
Borrower. For the purpose hereof, the terms “control” or “controlling” shall
mean the possession of the power to direct, or cause the direction of, the
management and policies of the Fulfillment Borrowers by contract or voting of
securities or ownership interests.

 

“Fulfillment Default Rate” shall mean a per annum rate of interest equal to the
Prime Rate plus two percent (2%).

 

“Fulfillment Eligible Account” shall mean an Eligible Account owing to a
Fulfillment Borrower.

 

“Fulfillment Event of Default” shall mean an Event of Default (a) pertaining
solely to any Fulfillment Borrower or (b) occurring with respect to any Facility
B Loan, Facility C-2 Loan or Fulfillment Letter of Commitment.

 

“Fulfillment Letter of Credit” and “Fulfillment Letters of Credit” shall mean,
respectively, a letter of credit and all such letters of credit issued by the
Lender, in its sole discretion, upon the execution and delivery by the
Fulfillment Borrowers and the acceptance by the Lender of a Master Letter of
Credit Agreement and a Letter of Credit Application, as set forth in Section 2.9
of this Agreement.

 

“Fulfillment Letter of Credit Commitment” shall mean, at any time, an amount
equal the lesser of (a) the Facility B Loan Commitment minus the aggregate
amount of all Facility B Loans outstanding minus the aggregate amount of all
Fulfillment Letter of Credit Obligations and (b) $250,000.00.

 

“Fulfillment Letter of Credit Obligations” shall mean, at any time, an amount
equal to the aggregate of the original face amounts of all Fulfillment Letters
of Credit minus the sum of (i) the amount of any reductions in the original face
amount of any Fulfillment Letter of Credit which did not result from a draw
thereunder, (ii) the amount of any payments made by the Lender with respect to
any draws made under a Fulfillment Letter of Credit for which the Borrowers have
reimbursed the Lender, (iii) the amount of any payments made by the Lender with
respect to any draws made under a Fulfillment Letter of Credit which have been
converted to a Facility B Loan as set forth in Section 2.9, and (iv) the portion
of any issued but expired Fulfillment Letter of Credit which has not been drawn
by the beneficiary thereunder. For

 

20

 



 

purposes of determining the outstanding Fulfillment Letter of Credit Obligations
at any time, the Lender’s acceptance of a draft drawn on the Lender pursuant to
a Fulfillment Letter of Credit shall constitute a draw on the applicable
Fulfillment Letter of Credit at the time of such acceptance.

 

“Fulfillment Lockbox” shall have the meaning set forth in Section 6.9(b) hereof.

 

“Fulfillment Lockbox Account” shall have the meaning set forth in Section 6.9(b)
hereof.

 

“Fulfillment Lockbox Agreement” shall have the meaning set forth in Section
8.22(b) hereof.

 

“Fulfillment Master Letter of Credit Agreement” shall have the meaning set forth
in Section 2.9 hereof.

 

“Fulfillment Material Adverse Effect” shall mean (a) a material adverse change
in, or a material adverse effect upon, the assets, business, properties,
prospects, condition (financial or otherwise) or results of operations of the
Fulfillment Borrowers taken as a whole, (b) a material impairment of the ability
of the Fulfillment Borrowers to perform any of the Obligations under any of the
Loan Documents, or (c) a material adverse effect on (i) any substantial portion
of the Collateral of the Fulfillment Borrowers, (ii) the legality, validity,
binding effect or enforceability against the Fulfillment Borrowers of any of the
Loan Documents, (iii) the perfection or priority of any Lien granted to the
Lender under any Loan Document by the Fulfillment Borrowers, or (iv) the rights
or remedies of the Lender with respect to the Fulfillment Borrowers under any
Loan Document.

 

“Fulfillment Unmatured Event of Default” shall mean any event which, with the
giving of notice, the passage of time or both, would constitute a Fulfillment
Event of Default.

 

“Funded Debt” shall mean, as to any Person, all Debt of such Person that matures
more than one year from the date of its creation (or is renewable or extendible,
at the option of such Person, to a date more than one year from such date).

 

“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.

 

“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and

 

21

 



 

mold; (b) any chemicals, materials, pollutant or substances defined as or
included in the definition of “hazardous substances”, “hazardous waste”,
“hazardous materials”, “extremely hazardous substances”, “restricted hazardous
waste”, “toxic substances”, “toxic pollutants”, “contaminants”, “pollutants” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance, the exposure to, or release of which is
prohibited, limited or regulated by any governmental authority or for which any
duty or standard of care is imposed pursuant to, any Environmental Law.

 

“Hedging Agreement” shall mean any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

“Hedging Obligation” shall mean, with respect to any Person, any liability of
such Person under any Hedging Agreement.

 

“Inactive Subsidiaries” shall mean each of Distribunet, Inc., a Delaware
corporation, Magazine Connection, Inc., a Delaware corporation, Magazinet
Management, L.L.C., a Delaware limited liability company and Magazinet, L.P., a
Delaware limited partnership.

 

“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
the Lender and any parent corporation, Affiliate or Subsidiary of the Lender,
and each of their respective officers, directors, employees, attorneys and
agents, and all of such parties and entities.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Interest Charges” shall mean, for any period, the sum of: (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of Capitalized Lease Obligations with respect to that fiscal period that
should be treated as interest in accordance with GAAP, plus (c) all charges paid
or payable (without duplication) during that period with respect to any Hedging
Agreements, plus (d) all debt, discount and expense amortized or required to be
amortized in the determination of Net Income for such period.

 

“Interest Period” shall mean successive monthly periods, beginning on the first
day and ending on the last day of each month, provided, that, the first Interest
Period hereunder shall begin on April 28, 2005 and shall end on April 30, 2005.

 

22

 



 

 

 

"Interest Rate Change Date" shall mean the first Business Day of each month.

 

“Investment” shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or equity security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business); provided, that any
advance made to a publisher in the ordinary course of business and consistent
with past business practices shall not be considered an Investment hereunder.

 

“Lender Product Agreements” shall mean those certain agreements entered into
from time to time by the Borrowers with the Lender or any Affiliate of the
Lender concerning Lender Products.

 

“Lender Product Obligations” shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrowers to the
Lender or any Affiliate of the Lender pursuant to or evidenced by the Lender
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising.

 

“Lender Products” shall mean any service or facility extended to the Borrowers
by the Lender or any Affiliate of the Lender, including: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
Transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) Hedging Agreements.

 

“Letter of Credit” and “Letters of Credit” shall mean, respectively, a
Distribution Letter of Credit or a Fulfillment Letter of Credit and all such
Distribution Letters of Credit and Fulfillment Letters of Credit.

 

“Letter of Credit Application” shall mean, with respect to any request for the
issuance of a Letter of Credit, a letter of credit application in the form being
used by the Lender at the time of such request for the type of Letter of Credit
requested.

 

“Letter of Credit Maturity Date” shall mean the applicable Revolving Loan
Maturity Date.

 

“Liabilities” shall mean at all times all liabilities of the Borrowers that
would be shown as such on a balance sheet of the Borrowers prepared in
accordance with GAAP.

 

“LIBOR” shall mean, with respect to any LIBOR Interest Period, a rate of
interest equal to (a) the per annum rate of interest at which United States
dollar deposits for a period equal to the relevant LIBOR Interest Period are
offered in the London Interbank Eurodollar market at 11:00 a.m. (London time) on
the Business Day pertaining to such LIBOR Interest Period, as displayed in the
Bloomberg Financial Markets system (or other authoritative source selected by
the Lender in its sole discretion), divided by (b) a number determined by
subtracting

 

23

 



 

from 1.00 the then stated maximum reserve percentage for determining reserves to
be maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), or, if LIBOR is not determinable in accordance
with the foregoing, as LIBOR is otherwise determined by the Lender in its sole
and absolute discretion. The Lender’s determination of LIBOR shall be
conclusive, absent manifest error.

 

“LIBOR Interest Period” shall mean successive one day periods, beginning and
ending as provided in this Agreement.

 

“LIBOR Loan” or “LIBOR Loans” shall mean that portion, and collectively those
portions, of the aggregate outstanding principal balance of the Loans that bear
interest at the LIBOR Rate plus the Facility A Applicable Margin or Facility B
Applicable Margin, as applicable.

 

“LIBOR Rate” shall mean, for each LIBOR Interest Period, a per annum rate of
interest equal to LIBOR.

 

“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including, without limitation, an interest
in respect of a Capital Lease) which secures payment or performance of any
obligation and shall include any mortgage, lien, encumbrance, title retention
lien, charge or other security interest of any kind, whether arising by
contract, as a matter of law, by judicial process or otherwise.

 

“Loans” shall mean, collectively, all Revolving Loans, all Facility C Loans and
all Facility D Loans made by the Lender to the Borrowers and all Letter of
Credit Obligations, under and pursuant to this Agreement.

 

“Loan Documents” shall mean each of the agreements, documents, instruments and
certificates set forth in Section 3.1 hereof, and any and all such other
instruments, documents, certificates and agreements from time to time executed
and delivered by the Borrowers or any of their Affiliates for the benefit of the
Lender pursuant to any of the foregoing, and all amendments, restatements,
supplements and other modifications thereto.

 

“Lockbox Agreement” shall have the meaning set forth in Section 8.22 hereof.

 

“Master Letter of Credit Agreement” shall mean, at any time, with respect to the
issuance of Letters of Credit, a Master Letter of Credit Agreement in the form
being used by the Lender at such time.

 

“Net Income” shall mean, with respect to the applicable Borrowers for any
period, the consolidated net income (or loss) of such Borrowers for such period
as determined in accordance with GAAP, excluding any gains or losses from Asset
Dispositions, any extraordinary gains or losses and any gains or losses from
discontinued operations.

 

 

24

 



 

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.10(a) hereof.

 

“Non-Utilization Fee” shall have the meaning set forth in Section 8.24 hereof.

 

“Note” and “Notes” shall mean, respectively, each of and collectively, the
Facility A Note, the Facility B Note, the Facility C-1 Notes, the Facility C-2
Notes, the Facility D-1 Notes and the Facility D-2 Notes.

 

“Obligations” shall mean the Loans, as evidenced by any Note, all interest
accrued thereon (including interest which would be payable as post-petition
interest in connection with any bankruptcy or similar proceeding, whether or not
permitted as a claim thereunder), any fees due the Lender hereunder, any
expenses incurred by the Lender hereunder and any and all other liabilities and
obligations of the Borrowers to the Lender under this Agreement and any other
Loan Document, including any reimbursement obligations of the Borrowers in
respect of Letters of Credit and surety bonds, all Hedging Obligations of the
Borrowers which are owed to the Lender or any Affiliate of the Lender, and all
Lender Product Obligations of the Borrowers, all in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, together with any and all renewals
or extensions thereof.

 

“Obligor” shall mean the Borrowers, any accommodation endorser, third party
pledgor, or any other party other than the Parent liable with respect to the
Obligations.

 

“Organizational Identification Number” means, with respect to Borrower, the
organizational identification number assigned to the Borrowers by the applicable
governmental unit or agency of the jurisdiction of organization of the
Borrowers.

 

“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.

 

“Parent” shall mean Kable Media Services, Inc., a Delaware corporation.

 

“Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which the affected Person maintains adequate reserves in accordance
with GAAP and in respect of which no Lien has been filed; (b) Liens arising in
the ordinary course of business (such as (i) Liens of carriers, warehousemen,
mechanics and materialmen and other similar Liens imposed by law, and (ii) Liens
in the form of deposits or pledges incurred in connection with worker’s
compensation, unemployment compensation and other types of social security
(excluding Liens arising under ERISA) or in connection with surety bonds, bids,
performance bonds and similar obligations) for sums not overdue or being
contested in good faith by appropriate proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services, which do not in the aggregate materially detract from the value of the
property or assets of the

 

25

 



 

Borrowers or materially impair the use thereof in the operation of the
Borrower’s business and, in each case, for which it maintains adequate reserves
in accordance with GAAP and in respect of which no Lien has been filed; (c)
Liens described on Schedule 9.2 as of the Closing Date and the replacement,
extension or renewal of any such Lien upon or in the same property subject
thereto arising out of the extension, renewal or replacement of the Debt secured
thereby (without increase in the amount thereof); (d) with respect to the
Distribution Borrowers, attachments, appeal bonds, judgments and other similar
Liens, for sums not exceeding Fifty Thousand and 00/100 Dollars ($50,000.00)
arising in connection with court proceedings and with respect to the Fulfillment
Borrowers attachments, appeal bonds, judgments and other similar Liens, for sums
not exceeding Fifty Thousand and 00/100 Dollars ($50,000.00) arising in
connection with court proceedings, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings and to the
extent such judgments or awards do not constitute an Event of Default under
Section 11.8 hereof; (e) easements, rights of way, restrictions, minor defects
or irregularities in title and other similar Liens not interfering in any
material respect with the ordinary conduct of the business of the Borrowers; (f)
subject to the limitation set forth in Section 9.1(e), Liens arising in
connection with Capitalized Lease Obligations (and attaching only to the
property being leased); (g) subject to the limitation set forth in Section
9.1(f), Liens that constitute purchase money security interests on any property
securing Debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within twenty (20) days of the acquisition thereof and attaches solely
to the property so acquired; and (h) Liens granted to the Lender hereunder and
under the Loan Documents.

 

“Person” shall mean any natural person, partnership, limited liability company,
limited liability partnership, corporation, trust, joint venture, joint stock
company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity, whether acting in an individual,
fiduciary or other capacity.

 

“Prime Loan” or “Prime Loans” shall mean that portion, and collectively, those
portions of the aggregate outstanding principal balance of the Loans that bear
interest at the Prime Rate.

 

“Prime Rate” shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be most recently announced by the Lender as
its Prime Rate, which is not intended to be the Lender’s lowest or most
favorable rate of interest at any one time. The effective date of any change in
the Prime Rate shall for purposes hereof be the date the Prime Rate is changed
by the Lender. The Lender shall not be obligated to give notice of any change in
the Prime Rate.

 

“Principal Shareholder“ shall mean AMREP Corporation, an Oklahoma corporation.

 

“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration

 

26

 



 

thereof by any governmental authority or any central bank or other fiscal,
monetary or other authority having jurisdiction over the Lender or its lending
office.

 

“Revolving Loan” and “Revolving Loans” shall mean, respectively, each Facility A
Loan or Facility B Loan and the aggregate of all such Facility A Loans and
Facility B Loans.

 

“Revolving Loan Maturity Date” shall mean for the Facility A Loan and the
Facility B Loan, respectively, the earlier of (i) May 1, 2010 and (ii) the
acceleration of such Loan upon the occurrence of an Event of Default affecting
such Loan, unless extended by the Lender pursuant to any modification, extension
or renewal note executed by the Borrowers and accepted by the Lender in its sole
and absolute discretion in substitution for a Facility A Note or a Facility B
Note, as applicable.

 

“Shareholder’s Equity” shall mean at any time the total assets minus the total
liabilities adjusted to eliminate the effect of net accumulated other
comprehensive loss with respect to any unpaid liabilities related to any
Employee Plan as would be shown on a consolidated balance sheet of the
Distribution Borrowers or the Fulfillment Borrowers, as the case may be,
prepared in accordance with GAAP.

 

“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Borrower.

 

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

 

“Three Year Property” shall mean (a) the following property owned by the
Fulfillment Borrowers as of July 1, 2002: (i) Order Power! Software, (ii) Nortel
Symposium telephone call center system and (iii) 55 Compaq lap top computers
used by Borrower’s traveling sales force, (b) all computer equipment and
software, directly or indirectly acquired by Borrower after July 1, 2002 with
the proceeds of one or more Facility D-1 Loans hereunder, which shall expressly
include Facility D-1 Loans which reimburse the Fulfillment Borrowers for the
cost of acquiring the same, and (c) documentation, warranties and all other
rights of the Fulfillment Borrowers acquired by the Fulfillment Borrowers as
part of its acquisition of the foregoing items in clauses (a) and (b).

 

“Total Debt” shall mean all Debt of the applicable Borrowers, determined on a
consolidated basis, excluding (i) Contingent Liabilities (except to the extent
constituting Contingent Liabilities in respect of the Debt of a Person other
than such Borrowers), (ii) Hedging

 

27

 



 

Obligations, (iii) Debt of such Borrowers to other such Borrowers and Debt of
Subsidiaries to such Borrowers, and (iv) contingent obligations in respect of
undrawn Letters of Credit.

 

“UCC” shall mean the Uniform Commercial Code in effect in the state of Illinois
from time to time.

 

“United States Treasury Securities” means actively traded United States Treasury
bonds, bills and notes.

 

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

 

“Voidable Transfer” shall have the meaning set forth in Section 13.21 hereof.

 

“Wholly-Owned Subsidiary” shall mean any Subsidiary of which or in which the
Borrowers own, directly or indirectly, one hundred percent (100%) of the Capital
Securities of such Subsidiary.

 

1.2       Accounting Terms. Any accounting terms used in this Agreement which
are not specifically defined herein shall have the meanings customarily given
them in accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to the Lender pursuant
hereto shall be made and prepared, both as to classification of items and as to
amount, in accordance with sound accounting practices and GAAP as used in the
preparation of the financial statements of the Borrowers on the date of this
Agreement. If any changes in accounting principles or practices from those used
in the preparation of the financial statements are hereafter occasioned by the
promulgation of rules, regulations, pronouncements and opinions by or required
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any successor thereto or agencies with similar
functions), which results in a material change in the method of accounting in
the financial statements required to be furnished to the Lender hereunder or in
the calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of the
Borrowers will be the same after such changes as they were before such changes;
and if the parties fail to agree on the amendment of such provisions, the
Borrowers will furnish financial statements in accordance with such changes, but
shall provide calculations for all financial covenants, perform all financial
covenants and otherwise observe all financial standards and terms in accordance
with applicable accounting principles and practices in effect immediately prior
to such changes. Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by the
Borrower’s accountants. Calculations of all accounting items included within
each financial covenant or other determination set forth in this Agreement shall
be on a consolidated basis for the Distribution Borrowers or Fulfillment
Borrowers as applicable.

 

 

28

 



 

 

1.3       Other Terms Defined in UCC. All other capitalized words and phrases
used herein and not otherwise specifically defined herein shall have the
respective meanings assigned to such terms in the UCC, to the extent the same
are used or defined therein.

 

1.4

Other Interpretive Provisions.

 

(a)            The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa, and in particular the word
“Borrower” shall be so construed.

 

(b)            Section and Schedule references are to this Agreement unless
otherwise specified. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement

 

(c)            The term “including” is not limiting, and means “including,
without limitation”.

 

(d)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including”.

 

(e)            Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

 

(f)             To the extent any of the provisions of the other Loan Documents
are inconsistent with the terms of this Loan Agreement, the provisions of this
Loan Agreement shall govern.

 

(g)            This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

 

Section 2.

COMMITMENT OF THE BANK.

 

2.1

Facility A Loans.

 

 

29

 



 

 

(a)            Facility A Loan Commitment. Subject to the terms and conditions
of this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties of the Distribution Borrowers set forth herein
and in the other Loan Documents, the Lender agrees to make such Facility A Loans
at such times as the Distribution Borrowers may from time to time request until,
but not including, the Revolving Loan Maturity Date, and in such amounts as the
Distribution Borrowers may from time to time request, provided, however, that
the aggregate principal balance of all Facility A Loans outstanding at any time
shall not exceed the Facility A Loan Availability. Facility A Loans made by the
Lender may be repaid and, subject to the terms and conditions hereof, borrowed
again up to, but not including the Revolving Loan Maturity Date unless the
Facility A Loans are otherwise accelerated, terminated or extended as provided
in this Agreement. The Facility A Loans shall be used by the Distribution
Borrowers for the purpose of refinancing an existing line of credit and to
provide for short term working capital needs.

 

(b)            Facility A Loan Interest and Payments. Except as otherwise
provided in this Section 2.1(b), the principal amount of the Facility A Loans
outstanding from time to time shall bear interest at the applicable Facility A
Interest Rate. Accrued and unpaid interest on the unpaid principal balance of
all Facility A Loans outstanding from time to time shall be due and payable
monthly, in arrears, commencing on the last Business Day of May, 2005 and
continuing on the last Business Day of each calendar month thereafter, and on
the Revolving Loan Maturity Date. Any amount of principal or interest on the
Facility A Loans which is not paid when due, whether at stated maturity, by
acceleration or otherwise, shall bear interest payable on demand at the
Distribution Default Rate.

 

(c)

Facility A Loan Principal Payments.

 

(i)              Facility A Loan Mandatory Payments. All Facility A Loans
hereunder shall be repaid by the Distribution Borrowers on the Revolving Loan
Maturity Date for Facility A Loans, unless payable sooner pursuant to the
provisions of this Agreement. In the event the aggregate outstanding principal
balance of all Facility A Loans and Distribution Letter of Credit Obligations
hereunder exceeds the Facility A Loan Availability, the Distribution Borrowers
shall, without notice or demand of any kind, immediately make such repayments of
the Facility A Loans or take such other actions as are satisfactory to the
Lender as shall be necessary to eliminate such excess. Also, if the Distribution
Borrowers choose not to convert any Facility A Loan which is a LIBOR Loan to a
Prime Loan as provided in Section 2.6(a) and Section 2.6(b), then such Facility
A Loan shall immediately be due and payable on the last Business Day of the then
existing LIBOR Interest Period or on such earlier date as required by law, all
without further demand, presentment, protest or notice of any kind, all of which
are hereby waived by the Distribution Borrowers.

 

(ii)         Optional Prepayments; Voluntary Reductions or Termination of the
Facility A Commitment. The Distribution Borrowers may from time to time prepay
the Facility A Loans, in whole or in part, without any prepayment penalty

 

30

 



 

whatsoever, provided that any prepayment of the entire principal balance shall
include accrued interest on such Facility A Loans to the date of such
prepayment. The Distribution Borrowers may from time to time on at least five
Business Days’ prior written notice received by the Lender permanently reduce
the Facility A Commitment to an amount not less than the amounts then
Outstanding under any Facility A Loans plus the outstanding amount of all
Distribution Letter of Credit Obligations. Any such reduction shall be in an
amount not less than $100,000 or a higher integral multiple of $50,000.
Concurrently with any reduction of the Revolving Commitment to zero, the
Distribution Borrowers shall pay all interest on the Facility A Loans, all
non-use fees and all letter of credit fees and shall Cash Collateralize in full
all Distribution Letters of Credit Obligations.

 

2.2

Facility B Loans.

 

(a)            Facility B Loan Commitment. Subject to the terms and conditions
of this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties of the Fulfillment Borrowers set forth herein and
in the other Loan Documents, the Lender agrees to make such Facility B Loans at
such times as the Fulfillment Borrowers may from time to time request until, but
not including, the Revolving Loan Maturity Date, and in such amounts as the
Fulfillment Borrowers may from time to time request, provided, however, that the
aggregate principal balance of all Facility B Loans outstanding at any time
shall not exceed the Facility B Loan Availability. Facility B Loans made by the
Lender may be repaid and, subject to the terms and conditions hereof, borrowed
again up to, but not including the Revolving Loan Maturity Date unless the
Facility B Loans are otherwise accelerated, terminated or extended as provided
in this Agreement. The Facility B Loans shall be used by the Fulfillment
Borrowers for the purpose of refinancing an existing line of credit and to
provide for short term working capital needs.

 

(b)            Facility B Loan Interest and Payments. Except as otherwise
provided in this Section 2.2(b), the principal amount of the Facility B Loans
outstanding from time to time shall bear interest at the applicable Facility B
Interest Rate. Accrued and unpaid interest on the unpaid principal balance of
all Facility B Loans outstanding from time to time shall be due and payable
monthly, in arrears, commencing on the last Business Day of May, 2005 and
continuing on the last Business Day of each calendar month thereafter, and on
the Revolving Loan Maturity Date. Any amount of principal or interest on the
Facility B Loans which is not paid when due, whether at stated maturity, by
acceleration or otherwise, shall bear interest payable on demand at the
Fulfillment Default Rate.

 

(c)

Facility B Loan Principal Payments.

 

(i)              Facility B Loan Mandatory Payments. All Facility B Loans
hereunder shall be repaid by the Fulfillment Borrowers on the Revolving Loan
Maturity Date for Facility B Loans, unless payable sooner pursuant to the
provisions of this Agreement. In the event the aggregate outstanding principal
balance of all Facility B Loans and Fulfillment Letter of Credit Obligations

 

31

 



 

hereunder exceeds the Facility B Loan Availability, the Fulfillment Borrowers
shall, without notice or demand of any kind, immediately make such repayments of
the Facility B Loans or take such other actions as are satisfactory to the
Lender as shall be necessary to eliminate such excess. Also, if the Fulfillment
Borrowers choose not to convert any Facility B Loan which is a LIBOR Loan to a
Prime Loan as provided in Section 2.6(a) and Section 2.6(b), then such Facility
B Loan shall immediately be due and payable on the last Business Day of the then
existing LIBOR Interest Period or on such earlier date as required by law, all
without further demand, presentment, protest or notice of any kind, all of which
are hereby waived by the Fulfillment Borrowers.

 

(ii)             Optional Prepayments; Voluntary Reductions or Termination of
the Facility B Commitment. The Fulfillment Borrowers may from time to time
prepay the Facility B Loans, in whole or in part, without any prepayment penalty
whatsoever, provided that any prepayment of the entire principal balance shall
include accrued interest on such Facility B Loans to the date of such
prepayment. The Fulfillment Borrowers may from time to time on at least five
Business Days’ prior written notice received by the Lender permanently reduce
the Facility B Commitment to an amount not less than the amounts then
Outstanding under any Facility B Loans plus the outstanding amount of all
Fulfillment Letter of Credit Obligations. Any such reduction shall be in an
amount not less than $100,000 or a higher integral multiple of $50,000.
Concurrently with any reduction of the Revolving Commitment to zero, the
Fulfillment Borrowers shall pay all interest on the Facility B Loans, all
non-use fees and all letter of credit fees and shall Cash Collateralize in full
all Fulfillment Letters of Credit Obligations.

 

2.3

Facility C-1 Loans.

 

(a)            Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties of
the Distribution Borrowers set forth herein and in the other Loan Documents, the
Lender agrees to make Facility C-1 Loans at such times as the Distribution
Borrowers may from time to time request until, but not including, May 1, 2006,
and in such amounts as the Distribution Borrowers may from time to time request,
provided, however, that the aggregate principal balance of all Facility C-1
Loans outstanding at any time shall not exceed the lesser of (i) the Facility
C-1 Loan Commitment, and (ii) an amount equal to ninety percent (90.00%) of the
aggregate invoice cost (excluding transportation and installation costs) of all
new Equipment financed with the proceeds of the Facility C-1 Loans. The proceeds
of each Facility C-1 Loan shall be used solely by the Distribution Borrowers to
purchase Equipment.

 

(b)            Facility C-1 Loan Interest. The Distribution Borrowers shall have
the right at the time of the request for a Facility C-1 Loan to make a one-time
interest rate election for that Facility C-1 Loan to bear interest at the Prime
Rate or Cost of Funds Rate plus the Facility C-1 Applicable Margin. Except as
otherwise provided in this Section 2.3(b), the principal amount of the Facility
C-1 Loans outstanding from time to

 

32

 



 

time shall bear interest at the Facility C-1 Interest Rate. Any amount of
principal or interest on the Facility C-1 Loans which is not paid when due,
whether at stated maturity, by acceleration or otherwise, shall bear interest
payable on demand at the Distribution Default Rate. Principal amounts repaid on
the Facility C-1 Note may not be borrowed again.

 

(c)            Facility C-1 Loan Interest and Principal Payments. (i) Accrued
and unpaid principal of and interest on the aggregate principal balance of the
Facility C-1 Loans outstanding from time to time shall be due and payable
monthly, in arrears, commencing on the last Business Day of the month following
the date of such Facility C-1 Loan and continuing on the last Business Day of
each calendar month thereafter through, but not including the Facility C Loan
Maturity Date. The outstanding principal balance of each Facility C-1 Loan shall
be repaid in equal monthly installments based upon the principal balance of such
Facility C-1 Loan amortized over four (4) years. On the Facility C Loan Maturity
Date, the Distribution Borrowers shall pay to the Lender a final installment
equal to the total principal balance of the Facility C-1 Loans then remaining
unpaid, plus all accrued and unpaid interest thereon.

 

(ii) Provided that no Event of Default then exists, the Distribution Borrowers
may from time to time prepay the Facility C-1 Loans in a minimum amount of One
Hundred Thousand Dollars and 00/100ths ($100,000) and integral multiples thereof
or the aggregate principal amount of the Facility C-1 Loans if such amount is
less than One Hundred Thousand Dollars and 00/100ths ($100,000). Any prepayment
of a Facility C-1 Loan that is neither a Prime Loan nor made out of excess cash
flow from internally generated funds shall be subject to the following
conditions:

 

(A)           Not less than ten (10) days prior to the date upon which the
Distribution Borrowers desire to make such prepayment, the Distribution
Borrowers shall deliver to the Lender written notice of their intention to
prepay the Facility C-1 Loans, which notice shall be irrevocable and state the
prepayment amount and the prepayment date (the “Facility C-1 Loan Prepayment
Date”);

 

(B)           The Distribution Borrowers shall pay to the Lender, concurrently
with such prepayment, a prepayment premium (the “Facility C-1 Loan Prepayment
Premium”) equal to the greater of (1) the Yield Amount (as hereinafter defined),
and (2) the Fixed Amount (as hereinafter defined), provided, however, no
Facility C-1 Loan Prepayment Premium shall be owing if such prepayment is made
on or after the date which is ninety (90) days prior to the Facility C-1 Loan
Maturity Date; and

 

(C)           The Distribution Borrowers shall pay to the Lender all accrued and
unpaid interest on the Facility C-1 Loans through the date of such prepayment on
the principal balance being prepaid. Each prepayment of the Facility C-1 Loans
shall be applied to the scheduled installments of the Facility C-1 Loans in
inverse order of maturity.

 

33

 



 

 

(iii)            For purposes of the Facility C-1 Loans and the Facility C-1
Note, the “Fixed Amount” shall mean one percent (1.00%) of the amount prepaid,
and the “Yield Amount” shall be the amount calculated as follows:

 

(A)           The Lender shall first determine, as of the Facility C-1 Loan
Prepayment Date, the amount, if any, by which the Facility C-1 Interest Rate
exceeds the yield to maturity percentage (the “Current Yield”) for the United
States Treasury Security closest in maturity to the Facility C Loan Maturity
Date as published in The Wall Street Journal on the fifth Business Day preceding
the Facility C-1 Loan Prepayment Date. If publication of (1) The Wall Street
Journal, or (2) the Current Yield of the Treasury Security in The Wall Street
Journal is discontinued, the Lender, in its sole discretion, shall designate
another daily financial or governmental publication of national circulation to
be used to determine the Current Yield;

 

(B)           The difference calculated pursuant to clause (iii)(A) above shall
be multiplied by the amount to be prepaid on the Facility D-2 Loan Prepayment
Date;

 

(C)           The product calculated pursuant to clause (iii)(B) above shall be
multiplied by the quotient, rounded to the nearest one-hundredth of one percent,
obtained by dividing (1) the number of days from and including the Facility C-1
Loan Prepayment Date to and including the Facility C Loan Maturity Date, by (2)
365; and

 

(D)           The product calculated pursuant to clause (iii)(D) above shall be
discounted at the annual rate of the Adjusted Current Yield (where the “Adjusted
Current Yield” means the Current Yield adjusted to reflect the difference in
timing of semi-annual payments of interest on the Treasury Security and monthly
payments under the Facility C-1 Note) to the present value thereof as of the
Facility C-1 Loan Prepayment Date, on the assumption that such sum would be
received in equal monthly installments on each monthly anniversary of the
Facility C-1 Loan Prepayment Date prior to the Facility C Loan Maturity Date,
with the final such installment to be deemed received on the Facility C Loan
Maturity Date;

 

provided that the Distribution Borrowers shall not be entitled in any event to a
credit against, or a reduction of, the indebtedness being prepaid if the
Adjusted Current Yield exceeds the Facility C-1 Loan Interest Rate or for any
other reason.

 

2.4

Facility C-2 Loans.

 

 

34

 



 

 

(a)            Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties of
the Fulfillment Borrowers set forth herein and in the other Loan Documents, the
Lender agrees to make Facility C-2 Loans at such times as the Fulfillment
Borrowers may from time to time request until, but not including, May 1, 2006,
and in such amounts as the Fulfillment Borrowers may from time to time request,
provided, however, that the aggregate principal balance of all Facility C-2
Loans outstanding at any time shall not exceed the lesser of (i) the Facility
C-2 Loan Commitment, and (ii) an amount equal to ninety percent (90.00%) of the
aggregate invoice cost (excluding transportation and installation costs) of all
new Equipment financed with the proceeds of the Facility C-2 Loans. The proceeds
of each Facility C-2 Loan shall be used solely by the Fulfillment Borrowers to
purchase Equipment.

 

(b)            Facility C-2 Loan Interest. The Fulfillment Borrowers shall have
the right at the time of the request for a Facility C-2 Loan to make a one-time
interest rate election for that Facility C-2 Loan to bear interest at the Prime
Rate or the Cost of Funds Rate plus the Facility C-2 Applicable Margin. Except
as otherwise provided in this Section 2.4(b), the principal amount of the
Facility C-2 Loans outstanding from time to time shall bear interest at the
Facility C-2 Interest Rate. Any amount of principal or interest on the Facility
C-2 Loans which is not paid when due, whether at stated maturity, by
acceleration or otherwise, shall bear interest payable on demand at the
Fulfillment Default Rate. Principal amounts repaid on the Facility C-2 Note may
not be borrowed again.

 

(c)            Facility C-2 Loan Interest and Principal Payments. (i) Accrued
and unpaid principal of and interest on the aggregate principal balance of the
Facility C-2 Loans outstanding from time to time shall be due and payable
monthly, in arrears, commencing on the last Business Day of the month following
the date of such Facility C-2 Loan and continuing on the last Business Day of
each calendar month thereafter through, but not including the Facility C Loan
Maturity Date. The outstanding principal balance of each Facility C-2 Loan shall
be repaid in equal monthly installments based upon the principal balance of such
Facility C-2 Loan amortized over four (4) years. On the Facility C Loan Maturity
Date, the Distribution Borrowers shall pay to the Lender a final installment
equal to the total principal balance of the Facility C-2 Loans then remaining
unpaid, plus all accrued and unpaid interest thereon.

 

(ii) Provided that no Event of Default then exists, the Fulfillment Borrowers
may from time to time prepay the Facility C-2 Loans in a minimum amount equal to
One Hundred Thousand Dollars and 00/100ths ($100,000) and integral multiples
thereof or the aggregate principal amount of the Facility C-2 Loans if such
amount is less than One Hundred Thousand Dollars and 00/100ths ($100,000). Any
prepayment of a Facility C-2 Loan that is neither a Prime Loan nor made out of
excess cash flow from internally generated funds shall be subject to the
following conditions:

 

(A)           Not less than ten (10) days prior to the date upon which the
Fulfillment Borrowers desire to make such prepayment, the Fulfillment

 

35

 



 

Borrowers shall deliver to the Lender written notice of their intention to
prepay the Facility C-2 Loans, which notice shall be irrevocable and state the
prepayment amount and the prepayment date (the “Facility C-2 Loan Prepayment
Date”);

 

(B)           The Fulfillment Borrowers shall pay to the Lender, concurrently
with such prepayment, a prepayment premium (the “Facility C-2 Loan Prepayment
Premium”) equal to the greater of (1) the Yield Amount (as hereinafter defined),
and (2) the Fixed Amount (as hereinafter defined), provided, however, no
Facility C-2 Loan Prepayment Premium shall be owing if such prepayment is made
on or after the date which is ninety (90) days prior to the Facility C Loan
Maturity Date; and

 

(C)           The Fulfillment Borrowers shall pay to the Lender all accrued and
unpaid interest on the Facility C-2 Loans through the date of such prepayment on
the principal balance being prepaid. Each prepayment of the Facility C-2 Loans
shall be applied to the scheduled installments of the Facility C-2 Loans in
inverse order of maturity.

 

(iii)            For purposes of the Facility C-2 Loans and the Facility C-2
Note, the “Fixed Amount” shall mean one percent (1.00%) of the amount prepaid,
and the “Yield Amount” shall be the amount calculated as follows:

 

(A)           The Lender shall first determine, as of the Facility C-2 Loan
Prepayment Date, the amount, if any, by which the Facility C-2 Interest Rate
exceeds the yield to maturity percentage (the “Current Yield”) for the United
States Treasury Security closest in maturity to the Facility C Loan Maturity
Date as published in The Wall Street Journal on the fifth Business Day preceding
the Facility C-2 Loan Prepayment Date. If publication of (1) The Wall Street
Journal, or (2) the Current Yield of the Treasury Security in The Wall Street
Journal is discontinued, the Lender, in its sole discretion, shall designate
another daily financial or governmental publication of national circulation to
be used to determine the Current Yield;

 

(B)           The difference calculated pursuant to clause (iii)(A) above shall
be multiplied by the amount to be prepaid on the Facility D-2 Loan Prepayment
Date;

 

(C)           The product calculated pursuant to clause (iii)(B) above shall be
multiplied by the quotient, rounded to the nearest one-hundredth of one percent,
obtained by dividing (1) the number of days from and including the Facility C-2
Loan Prepayment Date to and including the Facility C Loan Maturity Date, by (2)
365; and

 

 

36

 



 

 

(D)           The product calculated pursuant to clause (iii)(D) above shall be
discounted at the annual rate of the Adjusted Current Yield (where the “Adjusted
Current Yield” means the Current Yield adjusted to reflect the difference in
timing of semi-annual payments of interest on the Treasury Security and monthly
payments under the Facility C-2 Note) to the present value thereof as of the
Facility C-2 Loan Prepayment Date, on the assumption that such sum would be
received in equal monthly installments on each monthly anniversary of the
Facility C-2 Loan Prepayment Date prior to the Facility C Loan Maturity Date,
with the final such installment to be deemed received on the Facility C Loan
Maturity Date;

 

provided that the Fulfillment Borrowers shall not be entitled in any event to a
credit against, or a reduction of, the indebtedness being prepaid if the
Adjusted Current Yield exceeds the Facility C-2 Loan Interest Rate or for any
other reason.

 

2.5

Facility D-1 and Facility D-2 Loans

 

(a)            Facility D-1 Credit Commitment. Provided that a Fulfillment
Borrower Event of Default or any event which with notice, lapse of time or both
would constitute a Fulfillment Borrower Event of Default does not then exist,
the Lender shall extend to the Fulfillment Borrowers the Facility D-1 Credit
Commitment. Subject to the terms and conditions of this Agreement, from the date
hereof through but not including April 30, 2005, the Lender shall from time to
time make advances to the Fulfillment Borrowers hereunder in an aggregate amount
not to exceed the lesser of (i) the Facility D-1 Credit Commitment and (ii) the
Eligible Costs under Facility D-1. The aggregate amount available under Facility
D-1 hereunder shall not exceed the Facility D-1 Credit Commitment. Each advance
under Facility D-1 hereunder shall be called a "Facility D-1 Loan" and all such
advances along with all advances under Facility D-2 hereunder shall be called
the "Facility D Loans". Each Facility D-1 Loan shall be evidenced by a Facility
D-1 Note in the amount of such Facility D-1 Loan advance.

 

(b)

Facility D-1 Interest and Principal Payments.

 

(i)         The Fulfillment Borrowers shall pay all interest monthly in arrears
on each Facility D-1 Loan beginning on the last Business Day of the first full
calendar month after such Facility D-1 Loan was made hereunder and continuing on
the last Business Day of each calendar month thereafter until all amounts due
thereunder have been paid in full.

 

(ii)             In addition to the interest payments set forth in (i) above,
commencing on the last Business Day of the first full calendar month after each
Facility D-1 Note was initially funded (the “Facility D-1 Funding Date”) and
continuing on the last Business Day of each calendar month through and including
the Facility D-1 Stated Maturity Date for such Facility D-1 Note, the

 

37

 



 

Fulfillment Borrowers shall make equal monthly principal payments in the amount
necessary to amortize fully such Facility D-1 Note based upon the Lender’s
determination of whether the Facility D-1 Loan is funding Three Year Property,
which shall be based upon a three (3) year amortization, or Four Year Property,
which shall be based upon a four (4) year amortization. The Fulfillment
Borrowers shall pay the outstanding principal of and interest on such Facility
D-1 Note not later than on the Facility D-1 Stated Maturity Date for such
Facility D-1 Note.

 

(iii)            Provided that no Event of Default then exists, the Fulfillment
Borrowers may from time to time prepay the Facility D-1 Loans in a minimum
amount equal to One Hundred Thousand Dollars and 00/100ths ($100,000) and
integral multiples thereof or the aggregate principal amount of the Facility D-1
Loans if such amount is less than One Hundred Thousand Dollars and 00/100ths
($100,000). Any prepayment of a Facility D-1 Loan that is neither a Prime Loan
nor made out of excess cash flow from internally generated funds shall be
subject to the following conditions:

 

(A)           Not less than ten (10) days prior to the date upon which the
Fulfillment Borrowers desire to make such prepayment, the Fulfillment Borrowers
shall deliver to the Lender written notice of their intention to prepay the
Facility D-1 Loans, which notice shall be irrevocable and state the prepayment
amount and the prepayment date (the “Facility D-1 Loan Prepayment Date”);

 

(B)           The Fulfillment Borrowers shall pay to the Lender, concurrently
with such prepayment, a prepayment premium (the “Facility D-1 Loan Prepayment
Premium”) equal to the greater of (1) the Yield Amount (as hereinafter defined),
and (2) the Fixed Amount (as hereinafter defined), provided, however, no
Facility D-1 Loan Prepayment Premium shall be owing if such prepayment is made
on or after the date which is ninety (90) days prior to the Facility D-1 Stated
Maturity Date; and

 

(C)           The Fulfillment Borrowers shall pay to the Lender all accrued and
unpaid interest on the Facility D-1 Loans through the date of such prepayment on
the principal balance being prepaid. Each prepayment of the Facility D-1 Loans
shall be applied to the scheduled installments of the Facility D-1 Loans in
inverse order of maturity.

 

(iv)           For purposes of the Facility D-1 Loans and the Facility D-1 Note,
the “Fixed Amount” shall mean one percent (1.00%) of the amount prepaid, and the
“Yield Amount” shall be the amount calculated as follows:

 

(A)           The Lender shall first determine, as of the Facility D-1 Loan
Prepayment Date, the amount, if any, by which the Facility D-1 Interest Rate
exceeds the yield to maturity percentage (the “Current Yield”) for the United
States Treasury Security closest in maturity to the

 

38

 



 

Facility D-1 Stated Maturity Date as published in The Wall Street Journal on the
fifth Business Day preceding the Facility D-1 Loan Prepayment Date. If
publication of (1) The Wall Street Journal, or (2) the Current Yield of the
Treasury Security in The Wall Street Journal is discontinued, the Lender, in its
sole discretion, shall designate another daily financial or governmental
publication of national circulation to be used to determine the Current Yield;

 

(B)           The difference calculated pursuant to clause (iii)(A) above shall
be multiplied by the amount to be prepaid on the Facility D-2 Loan Prepayment
Date;

 

(C)           The product calculated pursuant to clause (iii)(B) above shall be
multiplied by the quotient, rounded to the nearest one-hundredth of one percent,
obtained by dividing (1) the number of days from and including the Facility D-1
Loan Prepayment Date to and including the Facility D-1 Stated Maturity Date, by
(2) 365; and

 

(D)           The product calculated pursuant to clause (iii)(D) above shall be
discounted at the annual rate of the Adjusted Current Yield (where the “Adjusted
Current Yield” means the Current Yield adjusted to reflect the difference in
timing of semi-annual payments of interest on the Treasury Security and monthly
payments under the Facility D-1 Note) to the present value thereof as of the
Facility D-1 Loan Prepayment Date, on the assumption that such sum would be
received in equal monthly installments on each monthly anniversary of the
Facility D-1 Loan Prepayment Date prior to the Facility D-1 Stated Maturity
Date, with the final such installment to be deemed received on the Facility D-1
Stated Maturity Date;

 

provided that the Fulfillment Borrowers shall not be entitled in any event to a
credit against, or a reduction of, the indebtedness being prepaid if the
Adjusted Current Yield exceeds the Facility D-1 Loan Interest Rate or for any
other reason.

 

(c)            Facility D-2 Credit Commitment. Provided that a Fulfillment
Borrower Event of Default or any event which with notice, lapse of time or both
would constitute a Fulfillment Borrower Event of Default does not then exist,
the Lender shall extend to the Fulfillment Borrowers the Facility D-2 Credit
Commitment. Subject to the terms and conditions of this Agreement, from the date
hereof through but not including April 30, 2005, the Lender shall from time to
time make advances to the Fulfillment Borrowers hereunder in an aggregate amount
not to exceed the lesser of (i) the Facility D-2 Credit Commitment and (ii) the
Eligible Costs under Facility D-2. The aggregate amount available under Facility
D-2 hereunder shall not exceed the Facility D-2 Credit Commitment. Each advance
under Facility D-2 hereunder shall be called a "Facility D-2 Loan" and all such
advances along with all advances under Facility D-1 hereunder shall

 

39

 



 

be called the "Facility D Loan". Each Facility D-2 Loan shall be evidenced by a
Facility D-2 Note in the amount of such Facility D-2 Loan advance.

 

(d)

Facility D-2 Interest and Principal Payments.

 

(i)         The Fulfillment Borrowers shall pay all interest monthly in arrears
on each Facility D-2 Loan beginning on the last Business Day of the first full
calendar month after such Facility D-2 Loan was made hereunder and continuing on
the last Business Day of each calendar month thereafter until all amounts due
thereunder have been paid in full.

 

(ii)             Commencing on or after December 1, 2003, the Fulfillment
Borrowers shall make a one-time amortization period election for each Facility
D-2 Loan by selecting either a three (3) year or a four (4) year amortization
period (the “Facility D-2 Amortization Period”). In addition to the interest
payments set forth in (i) above, commencing on the last Business Day of the each
calendar month through and including the Facility D-2 Stated Maturity Date, the
Fulfillment Borrowers shall make equal monthly principal payments in the amount
necessary to amortize fully such Facility D-2 Note based the Facility D-2
Amortization Period selected by the Fulfillment Borrowers. The Fulfillment
Borrowers shall pay the outstanding principal of and interest on such Facility
D-2 Note not later than on the Facility D-2 Stated Maturity Date for such
Facility D-2 Note.

 

(iii)            Provided that no Event of Default then exists, the Fulfillment
Borrowers may from time to time prepay the Facility D-2 Loans in a minimum
amount equal to One Hundred Thousand Dollars and 00/100ths ($100,000) and
integral multiples thereof or the aggregate principal amount of the Facility D-2
Loans if such amount is less than One Hundred Thousand Dollars and 00/100ths
($100,000). Any prepayment of a Facility D-2 Loan that is neither a Prime Loan
nor made out of excess cash flow from internally generated funds shall be
subject to the following conditions:

 

(A)           Not less than ten (10) days prior to the date upon which the
Fulfillment Borrowers desire to make such prepayment, the Fulfillment Borrowers
shall deliver to the Lender written notice of their intention to prepay the
Facility D-2 Loans, which notice shall be irrevocable and state the prepayment
amount and the prepayment date (the “Facility D-2 Loan Prepayment Date”);

 

(B)           The Fulfillment Borrowers shall pay to the Lender, concurrently
with such prepayment, a prepayment premium (the “Facility D-2 Loan Prepayment
Premium”) equal to the greater of (1) the Yield Amount (as hereinafter defined),
and (2) the Fixed Amount (as hereinafter defined), provided, however, no
Facility D-2 Loan Prepayment Premium shall be owing if such prepayment is made
on or after the date which is ninety (90) days prior to the Facility D-2 Stated
Maturity Date; and

 

40

 



 

 

(C)           The Fulfillment Borrowers shall pay to the Lender all accrued and
unpaid interest on the Facility D-2 Loans through the date of such prepayment on
the principal balance being prepaid. Each prepayment of the Facility D-2 Loans
shall be applied to the scheduled installments of the Facility D-2 Loans in
inverse order of maturity.

 

(iv)           For purposes of the Facility D-2 Loans and the Facility D-2 Note,
the “Fixed Amount” shall mean one percent (1.00%) of the amount prepaid, and the
“Yield Amount” shall be the amount calculated as follows:

 

(A)           The Lender shall first determine, as of the Facility D-2 Loan
Prepayment Date, the amount, if any, by which the Facility D-2 Interest Rate
exceeds the yield to maturity percentage (the “Current Yield”) for the United
States Treasury Security closest in maturity to the Facility D-2 Stated Maturity
Date as published in The Wall Street Journal on the fifth Business Day preceding
the Facility D-2 Stated Prepayment Date. If publication of (1) The Wall Street
Journal, or (2) the Current Yield of the Treasury Security in The Wall Street
Journal is discontinued, the Lender, in its sole discretion, shall designate
another daily financial or governmental publication of national circulation to
be used to determine the Current Yield;

 

(B)           The difference calculated pursuant to clause (iii)(A) above shall
be multiplied by the amount to be prepaid on the Facility D-2 Loan Prepayment
Date;

 

(C)           The product calculated pursuant to clause (iii)(B) above shall be
multiplied by the quotient, rounded to the nearest one-hundredth of one percent,
obtained by dividing (1) the number of days from and including the Facility D-2
Loan Prepayment Date to and including the Facility D-2 Stated Maturity Date, by
(2) 365; and

 

(D)           The product calculated pursuant to clause (iii)(D) above shall be
discounted at the annual rate of the Adjusted Current Yield (where the “Adjusted
Current Yield” means the Current Yield adjusted to reflect the difference in
timing of semi-annual payments of interest on the Treasury Security and monthly
payments under the Facility D-2 Note) to the present value thereof as of the
Facility D-2 Loan Prepayment Date, on the assumption that such sum would be
received in equal monthly installments on each monthly anniversary of the
Facility D-2 Loan Prepayment Date prior to the Facility D-2 Stated Maturity
Date, with the final such installment to be deemed received on the Facility D-2
Stated Maturity Date;

 

 

41

 



 

 

provided that the Fulfillment Borrowers shall not be entitled in any event to a
credit against, or a reduction of, the indebtedness being prepaid if the
Adjusted Current Yield exceeds the Facility D-2 Loan Interest Rate or for any
other reason.

 

(e)        Timing of Loans and Advances. Requests by the Fulfillment Borrowers
for loans or advances under both Facility D-1 and Facility D-2 shall be made in
writing at least two (2) Business Days prior to each proposed advance on forms
acceptable to the Lender, but, at the Lender's sole discretion, the Lender may
make an advance to the Fulfillment Borrowers upon the oral request of the
Fulfillment Borrowers, subject to confirmation by the Fulfillment Borrowers in
writing. Each such request shall be in the minimum amount of $100,000 and
$50,000 increments in excess thereof and shall be accompanied or preceded by
invoices and certificates setting forth, in form and substance satisfactory to
the Lender, the amount of Eligible Costs upon which the requested loan or
advance is to be based. Not more than two (2) Business Days after the Lender’s
receipt of such request for advance, the Lender shall provide the Fulfillment
Borrowers with notice of the amount of Eligible Costs approved by the Lender for
such advance. As a condition to the Lender making an advance with respect to a
Facility D Loan, the Fulfillment Borrowers shall deliver to the Lender (i) a
Facility D Note, in the amount of the Facility D Loan advance and (ii) the
applicable invoices and certificates relating thereto. The Fulfillment Borrowers
consent to the Lender filing further Uniform Commercial Code financing
statements attaching such invoices and certificates.

 

(f)         One Loan or Advance. All Facility D Loans shall constitute one
obligation secured by the Lender's Lien in the Fulfillment Borrower Collateral
and by all other Liens now or hereafter granted by the Fulfillment Borrowers to
the Lender.

 

(g)        Applicable Rate. The Fulfillment Borrowers agree to pay interest on
the daily balance of each Facility D Loan. The Fulfillment Borrowers shall make
a one-time interest rate election per Facility D Note selecting one of the
following two interest rate modes to apply to the Facility D Loan evidenced by
such Facility D Note for the period commencing on the date of the funding of the
Facility D Loan through the Facility D-1 Stated Maturity Date or Facility D-2
Stated Maturity Date for such Facility D Loan, as applicable:

 

(i)         A variable interest rate equal to the Prime Rate plus One Quarter of
One Percent (0.25%); and

 

(ii)        A fixed rate equal to the Lender’s corresponding ((A) three years
for Facility D Loans funding Three Year Property under Facility D-1, (B) three
years for Facility D Loans funding Three Year Property under Facility D-2 where
the Fulfillment Borrowers have selected a three (3) year Facility D-2
Amortization Period, and (C) four years for all other Facility D Loans)
swap-adjusted Treasury Rate plus Two Hundred basis points (200 bps).

 

42

 



 

 

The foregoing notwithstanding, after the occurrence and during the continuance
of a Fulfillment Borrower Event of Default under this Agreement, however, the
rate per annum on such Facility D Loan shall be equal to the Prime Rate plus 3%
(the “Facility D Default Interest Rate”).

 

(h)               Computation of Interest. In computing interest on a Facility D
Loan, (i) the date of funding of such Facility D Loan shall be included and (ii)
the date of payment of such Facility D Loan shall be excluded; provided that if
a Facility D Loan is repaid on the same day on which it is made, one day's
interest shall be paid on such Facility D Loan.

 

2.6

Additional LIBOR Loan Provisions.

 

(a)            LIBOR Unavailability. If the Lender determines in good faith
(which determination shall be conclusive, absent manifest error) prior to the
commencement of any LIBOR Interest Period or Interest Period that (i) the making
or maintenance of any LIBOR Loan or Fixed LIBOR Loan would violate any
applicable law, rule, regulation or directive, whether or not having the force
of law, (ii) United States dollar deposits in the principal amount, and for
periods equal to the LIBOR Interest Period for funding any LIBOR Loan or for
periods equal to the Interest Period for funding any Fixed LIBOR Loan are not
available in the London Interbank Eurodollar market in the ordinary course of
business, (iii) by reason of circumstances affecting the London Interbank
Eurodollar market, adequate and fair means do not exist for ascertaining the
LIBOR Rate to be applicable to the relevant LIBOR Loan or the Fixed LIBOR Rate
to be applicable to the relevant Fixed LIBOR Loan, or (iv) the LIBOR Rate does
not accurately reflect the cost to the Lender of a LIBOR Loan or the Fixed LIBOR
Rate does not accurately reflect the cost to the Lender of a Fixed LIBOR Loan,
the Lender shall promptly notify the Distribution Borrowers and/or the
Fulfillment Borrowers, as applicable, thereof and, so long as the foregoing
conditions continue, none of the Loans may be advanced as a LIBOR Loan or Fixed
LIBOR Loans thereafter. In addition, at the Distribution Borrowers’ and the
Fulfillment Borrowers’ option, as applicable, each existing LIBOR Loan and Fixed
LIBOR Loan shall be immediately (i) converted to a Prime Loan, or (ii) due and
payable without further demand, presentment, protest or notice of any kind, all
of which are hereby waived by the Distribution Borrowers and the Fulfillment
Borrowers.

 

(c)            Regulatory Change. In addition, if, after the date hereof, a
Regulatory Change shall, in the reasonable determination of the Lender, make it
unlawful for the Lender to make or maintain the LIBOR Loans or the Fixed LIBOR
Loans, then the Lender shall promptly notify the Distribution Borrowers and the
Fulfillment Borrowers and none of the Loans may be advanced as a LIBOR Loan or
Fixed LIBOR Loans thereafter. In addition, at the Distribution Borrowers’ and
the Fulfillment Borrowers’ option, as applicable, each existing LIBOR Loan and
Fixed LIBOR Loan shall be immediately (i) converted to a Prime Loan (in the case
of any LIBOR Loan, on the last Business Day of the then existing LIBOR Interest
Period or on such earlier date as required by law), or (ii) due and payable
without further demand (in the case of any

 

43

 



 

LIBOR Loan, on the last Business Day of the then existing LIBOR Interest Period
or on such earlier date as required by law), all without presentment, protest or
notice of any kind, all of which are hereby waived by the Distribution Borrowers
and the Fulfillment Borrowers.

 

(d)            LIBOR Indemnity. If any Regulatory Change, or compliance by the
Lender or any Person controlling the Lender with any request or directive of any
governmental authority, central bank or comparable agency (whether or not having
the force of law) shall (a) impose, modify or deem applicable any assessment,
reserve, special deposit or similar requirement against assets held by, or
deposits in or for the account of or loans by, or any other acquisition of funds
or disbursements by, the Lender; (b) subject the Lender, any LIBOR Loan or any
Fixed LIBOR Loan to any tax, duty, charge, stamp tax or fee or change the basis
of taxation of payments to the Lender of principal or interest due from the
Distribution Borrowers and/or the Fulfillment Borrowers, as applicable, to the
Lender hereunder (other than a change in the taxation of the overall net income
of the Lender); or (c) impose on the Lender any other condition regarding such
LIBOR Loan or Fixed LIBOR Loan or the Lender’s funding thereof, and the Lender
shall determine (which determination shall be conclusive, absent manifest error)
that the result of the foregoing is to increase the cost to, or to impose a cost
on, the Lender or such controlling Person of making or maintaining such LIBOR
Loan or to reduce the amount of principal or interest received by the Lender
hereunder, then the Distribution Borrowers and/or the Fulfillment Borrowers, as
applicable, shall pay to the Lender or such controlling Person, on demand, such
additional amounts as the Lender shall, from time to time, determine are
sufficient to compensate and indemnify the Lender for such increased cost or
reduced amount.

 

2.7       Interest and Fee Computation; Collection of Funds. Except as otherwise
set forth herein, all interest and fees shall be calculated on the basis of a
year consisting of 360 days and shall be paid for the actual number of days
elapsed. Principal payments submitted in funds not immediately available shall
continue to bear interest until collected. If any payment to be made by the
Borrowers hereunder or under any Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment. Notwithstanding anything to the contrary contained herein, the
final payment due under any of the Loans must be made by wire transfer or other
immediately available funds. All payments made by the Borrowers hereunder or
under any of the Loan Documents shall be made without setoff, counterclaim, or
other defense. To the extent permitted by applicable law, all payments hereunder
or under any of the Loan Documents (including any payment of principal,
interest, or fees) to, or for the benefit, of any Person shall be made by the
Borrowers free and clear of, and without deduction or withholding for, or
account of, any taxes now or hereinafter imposed by any taxing authority.

 

2.8       Distribution Letters of Credit. Subject to the terms and conditions of
this Agreement and upon (i) the execution by the Distribution Borrowers and the
Lender of a Master Letter of Credit Agreement in form and substance acceptable
to the Lender (together with all amendments, modifications and restatements
thereof, the “Distribution Master Letter of Credit

 

44

 



 

Agreement”), and (ii) the execution and delivery by the Distribution Borrowers,
and the acceptance by the Lender, in its sole and absolute discretion, of a
Letter of Credit Application, the Lender agrees to issue for the account of the
Distribution Borrowers such Distribution Letters of Credit in the standard form
of the Lender and otherwise in form and substance acceptable to the Lender, from
time to time during the term of this Agreement, provided that the Distribution
Letter of Credit Obligations may not at any time exceed the Distribution Letter
of Credit Commitment and provided further, that no Distribution Letter of Credit
shall have an expiration date later than the Letter of Credit Maturity Date. The
amount of any payments made by the Lender with respect to draws made by a
beneficiary under a Distribution Letter of Credit for which the Distribution
Borrowers have failed to reimburse the Lender upon the earlier of (i) the
Lender’s demand for repayment, or (ii) five (5) days from the date of such
payment to such beneficiary by the Lender, shall be deemed to have been
converted to a Facility A Loan as of the date such payment was made by the
Lender to such beneficiary. Upon the occurrence and during the continuance of a
Distribution Event of a Default and at the option of the Lender, all
Distribution Letter of Credit Obligations shall be converted to Facility A Loans
consisting of Prime Loans, all without demand, presentment, protest or notice of
any kind, all of which are hereby waived by the Distribution Borrowers. To the
extent the provisions of the Distribution Master Letter of Credit Agreement
differ from, or are inconsistent with, the terms of this Agreement, the
provisions of this Agreement shall govern.

 

2.9       Fulfillment Letters of Credit. Subject to the terms and conditions of
this Agreement and upon (i) the execution by the Fulfillment Borrowers and the
Lender of a Master Letter of Credit Agreement in form and substance acceptable
to the Lender (together with all amendments, modifications and restatements
thereof, the “Fulfillment Master Letter of Credit Agreement”), and (ii) the
execution and delivery by the Fulfillment Borrowers, and the acceptance by the
Lender, in its sole and absolute discretion, of a Letter of Credit Application,
the Lender agrees to issue for the account of the Fulfillment Borrowers such
Fulfillment Letters of Credit in the standard form of the Lender and otherwise
in form and substance acceptable to the Lender, from time to time during the
term of this Agreement, provided that the Fulfillment Letter of Credit
Obligations may not at any time exceed the Fulfillment Letter of Credit
Commitment and provided further, that no Fulfillment Letter of Credit shall have
an expiration date later than the Letter of Credit Maturity Date. The amount of
any payments made by the Lender with respect to draws made by a beneficiary
under a Fulfillment Letter of Credit for which the Fulfillment Borrowers have
failed to reimburse the Lender upon the earlier of (i) the Lender’s demand for
repayment, or (ii) five (5) days from the date of such payment to such
beneficiary by the Lender, shall be deemed to have been converted to a Facility
B Loan as of the date such payment was made by the Lender to such beneficiary.
Upon the occurrence and during the continuance of a Fulfillment Event of a
Default and at the option of the Lender, all Fulfillment Letter of Credit
Obligations shall be converted to Facility B Loans consisting of Prime Loans,
all without demand, presentment, protest or notice of any kind, all of which are
hereby waived by the Fulfillment Borrowers. To the extent the provisions of the
Fulfillment Master Letter of Credit Agreement differ from, or are inconsistent
with, the terms of this Agreement, the provisions of this Agreement shall
govern.

 

2.10

Taxes.

 

 

45

 



 

 

(a)            All payments made by the Borrowers under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any governmental authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Lender as a result of a present or former connection between the Lender
and the jurisdiction of the governmental authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (collectively,
“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Lender hereunder, the amounts so payable to the Lender
shall be increased to the extent necessary to yield to the Lender (after payment
of all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement,
provided, however, that the Borrowers shall not be required to increase any such
amounts payable to the Lender with respect to any Non-Excluded Taxes that are
attributable to the Lender’s failure to comply with the requirements of Section
2.10(c).

 

(b)            The Borrowers shall pay any Other Taxes to the relevant
governmental authority in accordance with applicable law.

 

(c)            At the request of the Borrowers and at the Borrowers’ sole cost,
the Lender shall take reasonable steps to (i) contest its liability for any
Non-Excluded Taxes or Other Taxes that have not been paid, or (ii) seek a refund
of any Non-Excluded Taxes or Other Taxes that have been paid.

 

(d)            Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrowers, as promptly as possible thereafter the Borrowers shall send to the
Lender a certified copy of an original official receipt received by the
Borrowers showing payment thereof. If the Borrowers fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Lender the required receipts or other required
documentary evidence or if any governmental authority seeks to collect a
Non-Excluded Tax or Other Tax directly from the Lender for any other reason, the
Borrowers shall indemnify the Lender on an after-tax basis for any incremental
taxes, interest or penalties that may become payable by the Lender.

 

(e)            The agreements in this Section shall survive the satisfaction and
payment of the Obligations and the termination of this Agreement.

 

2.11           Security Interest. The Facility B Loans, Facility C-2 Loans,
Facility D Loans and Fulfillment Letters of Credit shall be secured by the
Lender’s priority security interest in and Lien upon all of the Fulfillment
Collateral and by all other security interests, Liens, claims and encumbrances
heretofore, now or at any time or times hereafter granted by the Fulfillment
Borrowers to the Lender. The Facility A Loans, Facility C-1 Loans and
Distribution Letters of

 

46

 



 

Credit shall be secured by the Lender’s priority security interest in and Lien
upon all of the Distribution Collateral and by all other security interests,
Liens, claims and encumbrances heretofore, now or at any time or times hereafter
granted by the Distribution Borrowers thereof to the Lender.

 

Section 3.

CONDITIONS OF BORROWING.

 

Notwithstanding any other provision of this Agreement, the Lender shall not be
required to disburse, make or continue all or any portion of the Loans to (a)
the Distribution Borrowers, if any of the following conditions pertaining to
such Borrowers shall have occurred or (b) the Fulfillment Borrowers, if any of
the following conditions pertaining to such Borrowers shall have occurred.

 

3.1       Loan Documents. The Borrowers shall have failed to execute and deliver
to the Lender any of the following Loan Documents, all of which must be
satisfactory to the Lender and the Lender’s counsel in form, substance and
execution:

 

(a)            Loan Agreement. Two copies of this Agreement duly executed by the
Borrowers.

 

(b)            Facility D Notes. The Facility D Notes duly executed by the
Fulfillment Borrowers each in the form prepared by and acceptable to the Lender.

 

(c)            Revolving Notes. A Revolving Note duly executed by the
Distribution Borrowers and a Revolving Note duly executed by the Fulfillment
Borrowers, each in the form prepared by and acceptable to the Lender.

 

(d)            Facility C Notes. A Facility C Note duly executed by the
Distribution Borrowers and a Facility C Note duly executed by the Fulfillment
Borrowers, each in the form prepared by and acceptable to the Lender.

 

(e)            Master Letter of Credit Agreements. A Distribution Master Letter
of Credit Agreement prepared by and acceptable to the Lender, duly executed by
the Distribution Borrowers in favor of the Lender and a Fulfillment Master
Letter of Credit Agreement prepared by and acceptable to the Lender, duly
executed by the Fulfillment Borrowers in favor of the Lender.

 

(f)             Pledge Agreements. Pledge Agreements dated as of the date of
this Agreement, executed by the Parent, KDS and KNC, respectively, each in the
form prepared by and acceptable to the Lender.

 

(g)            Collateral Access Agreement. A Collateral Access Agreement from
the owner, lessor or mortgagee, as the case may be, of any real estate whereon
any Collateral is stored or otherwise located, in the form prepared by and
acceptable to the Lender.

 

 

47

 



 

 

(h)            Borrowing Base Certificates. A Distribution Borrowing Base
Certificate and a Fulfillment Borrowing Base Certificate each in the form
prepared by the Lender, each certified as accurate by the applicable Borrowers,
and acceptable to the Lender in its sole discretion.

 

(i)              Search Results; Lien Terminations. Copies of UCC search reports
dated such a date as is reasonably acceptable to the Lender, listing all
effective financing statements which name the Borrowers and any of its
Subsidiaries, under their present names and any previous names, as debtors,
together with (i) copies of such financing statements, (ii) payoff letters
evidencing repayment in full of all existing Debt to be repaid with the Loans,
the termination of all agreements relating thereto and the release of all Liens
granted in connection therewith, with UCC or other appropriate termination
statements and documents effective to evidence the foregoing (other than
Permitted Liens), and (iii) such other UCC termination statements as the Lender
may reasonably request.

 

(j)             Organizational and Authorization Document. Copies of (i) the
Articles of Incorporation of the Borrowers and the Parent; (ii) resolutions of
the board of directors of the Borrowers and the Parent approving and authorizing
such Person’s execution, delivery and performance of the Loan Documents to which
it is party and the transactions contemplated thereby; (iii) signature and
incumbency certificates of the officers of the Borrowers and the Parent
executing any of the Loan Documents, each of which the applicable Borrower or
the Parent hereby certifies to be true and complete, and in full force and
effect without modification, it being understood that the Lender may
conclusively rely on each such document and certificate until formally advised
by the Borrowers or the Parent of any changes therein; and (iv) good standing
certificates in the state of incorporation of the Borrowers and the Parent and
in each other state requested by the Lender.

 

(k)            Insurance. Evidence satisfactory to the Lender of the existence
of insurance required to be maintained pursuant to Section 8.6, together with
evidence that the Lender has been named as a lender’s loss payee on all related
insurance policies.

 

(l)              Additional Documents. Such other certificates, financial
statements, schedules, resolutions, opinions of counsel, notes and other
documents which are provided for hereunder or which the Lender shall require.

 

3.2       Event of Default. (a) In the case of any Facility A Loan, Distribution
Letter of Credit or Facility C-1 Loan, any Distribution Event of Default, or
Distribution Unmatured Event of Default shall have occurred and be continuing
and (b) in the case of any Facility B Loan, Fulfillment Letter of Credit,
Facility C-2 Loan or Facility D Loan, any Fulfillment Event of Default, or
Fulfillment Unmatured Event of Default shall have occurred and be continuing.

 

3.3       Material Adverse Effect. (a) In the case of any Facility A Loan,
Distribution Letter of Credit or Facility C-1 Loan, the occurrence of a
Distribution Material Adverse Effect

 

48

 



 

and (b) in the case of any Facility B Loan, Fulfillment Letter of Credit,
Facility C-2 Loan or Facility D Loan, the occurrence of a Fulfillment Material
Adverse Effect.

 

3.4       Litigation. (a) In the case of any Facility A Loan, Distribution
Letter of Credit or Facility C-1 Loan, any litigation or governmental proceeding
shall have been instituted against any Distribution Borrower or any of its
officers or shareholders having a Distribution Material Adverse Effect and (b)
in the case of any Facility B Loan, Fulfillment Letter of Credit, Facility C-2
Loan or Facility D Loan, any litigation or governmental proceeding shall have
been instituted against any Fulfillment Borrower or any of its officers or
shareholders having a Fulfillment Material Adverse Effect.

 

3.5       Representations and Warranties. (a) In the case of any Facility A
Loan, Distribution Letter of Credit or Facility C-1 Loan, any representation or
warranty of any Distribution Borrower contained herein or in any Loan Document
shall be untrue or incorrect in any material respect as of the date of any Loan
as though made on such date, except to the extent such representation or
warranty expressly relates to an earlier date and (b) in the case of any
Facility B Loan, Fulfillment Letter of Credit, Facility C-2 Loan or Facility D
Loan, any representation or warranty of any Fulfillment Borrower contained
herein or in any Loan Document shall be untrue or incorrect in any material
respect as of the date of any Loan as though made on such date, except to the
extent such representation or warranty expressly relates to an earlier date.

 

Section 4.

NOTES EVIDENCING LOANS.

 

4.1       Facility D Notes. The Facility D Loans shall be evidenced by the
Facility D Notes. At the time of the initial disbursement of a Facility D Loan
and at each time any additional Facility D Loan shall be requested hereunder or
a repayment made in whole or in part thereon, a notation thereof shall be made
on the books and records of the Lender. All amounts recorded shall be, absent
manifest error, conclusive and binding evidence of (i) the principal amount of
the Facility D Loans advanced hereunder, (ii) any accrued and unpaid interest
owing on the Facility D Loans, and (iii) all amounts repaid on the Facility D
Loans. The failure to record any such amount or any error in recording such
amounts shall not, however, limit or otherwise affect the obligations of the
Fulfillment Borrowers under the Facility D Note to repay the principal amount of
the Facility D Loans, together with all interest accruing thereon.

 

4.2       Revolving Notes. The Revolving Loans and the Letter of Credit
Obligations shall be evidenced by the Revolving Notes. At the time of the
initial disbursement of a Revolving Loan and at each time any additional
Revolving Loan shall be requested hereunder or a repayment made in whole or in
part thereon, a notation thereof shall be made on the books and records of the
Lender. All amounts recorded shall be, absent manifest error, conclusive and
binding evidence of (i) the principal amount of the Revolving Loans advanced
hereunder and the amount of all Letter of Credit Obligations, (ii) any accrued
and unpaid interest owing on the Revolving Loans, and (iii) all amounts repaid
on the Revolving Loans or the Letter of Credit Obligations. The failure to
record any such amount or any error in recording such amounts shall not,
however, limit or otherwise affect the obligations of the Distribution Borrowers
under the

 

49

 



 

Facility A Note and the Fulfillment Borrowers under the Facility B Note to repay
the principal amount of the Revolving Loans, together with all interest accruing
thereon.

 

4.3       Facility C Notes. The Facility C Loans shall be evidenced by the
Facility C Notes. At the time of the initial disbursement of a Facility C Loan
and at each time any additional Facility C Loan shall be requested hereunder or
a repayment made in whole or in part thereon, a notation thereof shall be made
on the books and records of the Lender. All amounts recorded shall be, absent
demonstrable error, conclusive and binding evidence of (i) the principal amount
of the Facility C Loans advanced hereunder, (ii) any accrued and unpaid interest
owing on the Facility C Loans, and (iii) all amounts repaid on the Facility C
Loans. The failure to record any such amount or any error in recording such
amounts shall not, however, limit or otherwise affect the obligations of the
Distribution Borrowers under the Facility C-1 Notes and the Fulfillment
Borrowers under the Facility C-2 Note to repay the principal amount of the
Facility C Loans, together with all interest accruing thereon.

 

Section 5.

MANNER OF BORROWING.

 

5.1       Borrowing Procedures. (a) Each Facility D Loan shall be made available
to the Fulfillment Borrowers in accordance with Section 2.5(e) hereof.

 

(b) Each Facility C Loan shall be made available to the Borrowers upon any
written, verbal, electronic, telephonic or telecopy loan request which the
Lender in good faith believes to emanate from a properly authorized
representative of the Borrowers, whether or not that is in fact the case. Each
such notice shall be effective upon receipt by the Lender, shall be irrevocable,
and shall specify the date, amount and type of borrowing. A request for a direct
advance must be received by the Lender no later than 11:00 a.m. Chicago,
Illinois time, on the day it is to be funded. The proceeds of each direct
advance shall be made available at the office of the Lender by credit to the
account of the Borrowers or by other means requested by the Borrowers and
acceptable to the Lender. The Borrowers do hereby irrevocably confirm, ratify
and approve all such advances by the Lender and do hereby indemnify the Lender
against losses and expenses (including court costs, attorneys’ and paralegals’
fees) and shall hold the Lender harmless with respect thereto.

 

(c) Each Revolving Loan may be advanced either as a Prime Loan, a Fixed LIBOR
Loan or a LIBOR Loan, provided, however, that at any time, the Distribution
Borrowers may identify no more than five (5) Facility A Loans which may be LIBOR
Loans and the Fulfillment Borrowers may identify no more than five (5) Facility
B Loans which may be LIBOR Loans. Each Revolving Loan shall be made available to
the Borrowers upon any written, verbal, electronic, telephonic or telecopy loan
request which the Lender in good faith believes to emanate from a properly
authorized representative of the Borrowers, whether or not that is in fact the
case. Each such notice shall be effective upon receipt by the Lender, shall be
irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR Loan, the initial LIBOR Interest Period therefor. The
Borrowers shall select LIBOR Interest Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Interest Period for such LIBOR Loan.
The final LIBOR Interest Period for any LIBOR Loan must be such that its
expiration occurs on or before the Maturity Date of such Loan. A

 

50

 



 

request for a Prime Loan or a Fixed LIBOR Loan must be received by the Lender no
later than 11:00 a.m. Chicago, Illinois time, on the day it is to be funded. A
request for a LIBOR Loan must be (i) received by the Lender no later than 11:00
a.m. Chicago, Illinois time, three days before the day it is to be funded, and
(ii) in an amount equal to One Hundred Thousand and 00/100 Dollars ($100,000.00)
or a higher integral multiple of One Hundred Thousand and 00/100 Dollars
($100,000.00). The proceeds of each Revolving Loan shall be made available at
the office of the Lender by credit to the account of the Borrowers or by other
means requested by the Borrowers and acceptable to the Lender. The Borrowers do
hereby irrevocably confirm, ratify and approve all such advances by the Lender
and do hereby indemnify the Lender against losses and expenses (including court
costs, attorneys’ and paralegals’ fees) and shall hold the Lender harmless with
respect thereto.

 

5.2       LIBOR Conversion and Continuation Procedures. (a) Upon notice to the
Lender as set forth above, the Borrowers may, subject to the terms and
conditions of this Agreement, (i) elect, as of any Business Day, to convert any
Revolving Loan that is a Prime Loan into a Fixed LIBOR Loan or a LIBOR Loan;
(ii) elect, as of any Business Day, to convert any Fixed LIBOR Loan into a Prime
Loan or a LIBOR Loan; or (iii) convert any LIBOR Loan into a Prime Loan or a
Fixed LIBOR Loan . Such notice shall be given before 11:00 a.m., Chicago time,
on the proposed date of such conversion, specifying: (A) the proposed date of
conversion; (B) the aggregate amount of Loans to be converted; and (B) the type
of Revolving Loans resulting from the proposed conversion.

 

(b) Unless the Borrowers request that a Fixed LIBOR Loan or LIBOR Loan be
converted to a Prime Loan in accordance with Section 5.2(a), upon the completion
of the relevant Interest Period or LIBOR Interest Period for such Fixed LIBOR
Loan or LIBOR Loan (i) all Fixed LIBOR Loans shall automatically be continued
with a Interest Period commencing on the day on which the preceding Interest
Period expired and (ii) all LIBOR Loans shall automatically be continued with a
LIBOR Interest Period commencing on the day on which the preceding LIBOR
Interest Period expired.

 

5.3       Letters of Credit. All Letters of Credit shall bear such application,
issuance, renewal, negotiation and other fees and charges, and bear such
interest as charged by the Lender or otherwise payable pursuant to the
Distribution Master Letter of Credit Agreement and/or Fulfillment Master Letter
of Credit Agreement, as applicable. In addition to the foregoing, all standby
Letters of Credit issued under and pursuant to this Agreement shall bear an
annual issuance fee equal to one and one-half percent (1.50%) of the face amount
of such standby Letter of Credit, payable by the Distribution Borrowers and/or
the Fulfillment Borrowers, as applicable, quarterly, in advance, until (i) such
Letter of Credit has expired or has been returned to the Lender, or (ii) the
Lender has paid the beneficiary thereunder the full face amount of such Letter
of Credit.

 

5.4       Automatic Debit. In order to effectuate the timely payment of any of
the Obligations when due, the Borrowers hereby authorize and direct the Lender,
at the Lender’s option, to (a) debit the amount of the Obligations to any
ordinary deposit account of the applicable Borrowers, or (b) solely in the case
of Obligations of the Distribution Borrowers or

 

51

 



 

the Fulfillment Borrowers, make a Revolving Loan to the Distribution Borrowers
or the Fulfillment Borrowers, as applicable, hereunder to pay the amount of the
Obligations.

 

5.5       Discretionary Disbursements. The Lender, in its sole and absolute
discretion, may immediately upon notice to the applicable Borrowers, disburse
any or all proceeds of the Loans made or available to the applicable Borrowers
pursuant to this Agreement to pay any fees, costs, expenses or other amounts
required to be paid by the applicable Borrowers hereunder and not so paid. All
monies so disbursed shall be a part of the Obligations, payable by the
applicable Borrowers on demand from the Lender.

 

Section 6.

SECURITY FOR THE OBLIGATIONS.

 

6.1       Security for Obligations. As security for the payment and performance
of (a) the Distribution Obligations each of the Distribution Borrowers do hereby
pledge, assign, transfer and deliver to the Lender and do hereby grant to the
Lender a continuing and unconditional first priority security interest in and to
the Distribution Borrower Collateral and (b) the Fulfillment Obligations, each
of the Fulfillment Borrowers do hereby pledge, assign, transfer and deliver to
the Lender and do hereby grant to the Lender a continuing and unconditional
first priority security interest in and to the Fulfillment Borrower Collateral.

 

6.2       Possession and Transfer of Collateral. (a) Unless a Fulfillment Event
of Default exists hereunder, the Fulfillment Borrowers shall be entitled to
possession or use of the Collateral (other than Instruments or Documents,
Tangible Chattel Paper, Investment Property consisting of certificated
securities and other Collateral required to be delivered to the Lender pursuant
to this Section 6) and (b) unless a Distribution Event of Default exists
hereunder, the Distribution Borrowers shall be entitled to possession or use of
the Collateral (other than Instruments or Documents, Tangible Chattel Paper,
Investment Property consisting of certificated securities and other Collateral
required to be delivered to the Lender pursuant to this Section 6). The
cancellation or surrender of any Note, upon payment or otherwise, shall not
affect the right of the Lender to retain the related Collateral for any other
Obligations of the applicable Borrowers. The Borrowers shall not sell, assign
(by operation of law or otherwise), license, lease or otherwise dispose of, or
grant any option with respect to any of the Collateral, except that the
Borrowers may (i) sell Inventory in the ordinary course of business, (ii)
dispose of any asset which is to be replaced, and is in fact replaced, within
thirty (30) days with another asset performing the same or a similar function
and (iii) make Dispositions in any fiscal year the net proceeds of which do not
in the aggregate exceed (A) with respect to the Distribution Borrowers, $50,000
and (B.) with respect to the Fulfillment Borrowers, $150,000, provided, that the
Borrowers may exceed such limits upon receipt of written consent thereto from
the Lender.

 

6.3       Financing Statements. The Borrowers shall, at the Lender’s request, at
any time and from time to time, execute and deliver to the Lender such financing
statements, amendments and other documents and do such acts as the Lender deems
necessary in order to establish and maintain valid, attached and perfected first
priority security interests in the Collateral in favor of the Lender, free and
clear of all Liens and claims and rights of third parties whatsoever, except
Permitted Liens. The Borrowers hereby irrevocably authorize the Lender at any
time, and from time to time, to file in any jurisdiction any initial financing
statements and amendments thereto

 

52

 



 

without the signature of the applicable Borrower that (a) indicate the
Collateral (i) is comprised of all assets of such Borrower or words of similar
effect, regardless of whether any particular asset comprising a part of the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the jurisdiction wherein such financing statement or amendment is filed, or (ii)
as being of an equal or lesser scope or within greater detail as the grant of
the security interest set forth herein, and (b) contain any other information
required by Section 5 of Article 9 of the Uniform Commercial Code of the
jurisdiction wherein such financing statement or amendment is filed regarding
the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether the applicable Borrower is an organization, the
type of organization and any Organizational Identification Number issued to such
Borrower, and (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of the real property to which the Collateral relates.
The Borrowers hereby agree that a photocopy or other reproduction of this
Agreement is sufficient for filing as a financing statement and the Borrowers
authorize the Lender to file this Agreement as a financing statement in any
jurisdiction. The Borrowers agree to furnish any such information to the Lender
promptly upon request. The Borrowers further ratify and affirm their
authorization for any financing statements and/or amendments thereto, executed
and filed by the Lender in any jurisdiction prior to the date of this Agreement.
In addition, the Borrowers shall make appropriate entries on their books and
records disclosing the Lender’s security interests in the Collateral.

 

6.4       Additional Collateral. The applicable Borrowers shall deliver to the
Lender immediately upon its demand, such other collateral (such additional
collateral shall under no circumstances include any real property of any of the
Borrowers or any property of, or for the account of, or any Borrower’s interest
in the Capital Securities of, the Canadian Subsidiary or any of the Inactive
Subsidiaries) as the Lender may from time to time request, should the value of
the Collateral, in the Lender’s sole and absolute discretion, decline,
deteriorate, depreciate or become impaired, and do hereby grant to the Lender a
continuing security interest in such other collateral, which, when pledged,
assigned and transferred to the Lender shall be and become part of the
Collateral. The Lender’s security interests in all of the foregoing Collateral
shall be valid, complete and perfected whether or not covered by a specific
assignment.

 

6.5       Preservation of the Collateral. The Lender may, but is not required,
to take such actions from time to time as the Lender deems appropriate to
maintain or protect the Collateral. The Lender shall have exercised reasonable
care in the custody and preservation of the Collateral if the Lender takes such
action as the Borrowers shall reasonably request in writing which is not
inconsistent with the Lender’s status as a secured party, but the failure of the
Lender to comply with any such request shall not be deemed a failure to exercise
reasonable care; provided, however, the Lender’s responsibility for the
safekeeping of the Collateral shall (i) be deemed reasonable if such Collateral
is accorded treatment substantially equal to that which the Lender accords its
own property, and (ii) not extend to matters beyond the control of the Lender,
including, without limitation, acts of God, war, insurrection, riot or
governmental actions. In addition, any failure of the Lender to preserve or
protect any rights with respect to the Collateral against prior or third
parties, or to do any act with respect to preservation of the Collateral, not so
requested by the Borrowers, shall not be deemed a failure to exercise reasonable
care in the custody or preservation of the Collateral. The Borrowers shall have
the sole responsibility for

 

53

 



 

taking such action as may be necessary, from time to time, to preserve all
rights of the Borrowers and the Lender in the Collateral against prior or third
parties. Without limiting the generality of the foregoing, where Collateral
consists in whole or in part of securities, the Borrowers represent to, and
covenant with, the Lender that the Borrowers have made arrangements for keeping
informed of changes or potential changes affecting the securities (including,
but not limited to, rights to convert or subscribe, payment of dividends,
reorganization or other exchanges, tender offers and voting rights), and the
Borrowers agree that the Lender shall have no responsibility or liability for
informing the Borrowers of any such or other changes or potential changes or for
taking any action or omitting to take any action with respect thereto.

 

6.6       Other Actions as to any and all Collateral. The Borrowers further
agree to take any other action reasonably requested by the Lender to ensure the
attachment, perfection and first priority of, and the ability of the Lender to
enforce, the Lender’s security interest in any and all of the Collateral
including, without limitation, (a) causing the Lender’s name to be noted as
secured party on any certificate of title for a titled good if such notation is
a condition to attachment, perfection or priority of, or ability of the Lender
to enforce, the Lender’s security interest in such Collateral, (b) complying
with any provision of any statute, regulation or treaty of the United States as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Lender to enforce, the
Lender’s security interest in such Collateral, (c) obtaining governmental and
other third party consents and approvals, including without limitation any
consent of any licensor, lessor or other Person obligated on Collateral, (d)
obtaining waivers from mortgagees and landlords in form and substance
satisfactory to the Lender, and (e) taking all actions required by the UCC in
effect from time to time or by other law, as applicable in any relevant UCC
jurisdiction, or by other law as applicable in any foreign jurisdiction. The
Borrowers further agree to indemnify and hold the Lender harmless against claims
of any Persons not a party to this Agreement concerning disputes arising over
the Collateral.

 

6.7       Collateral in the Possession of a Warehouseman or Bailee. If any of
the Collateral at any time is in the possession of a warehouseman or bailee, the
applicable Borrower shall promptly notify the Lender thereof, and shall promptly
obtain a Collateral Access Agreement.

 

6.9       Lockbox Arrangement. (a) After the execution of the Distribution
Lockbox Agreement, each Distribution Borrower shall direct all of its Account
Debtors to make all payments on the Accounts directly to a post office box (the
“Distribution Lockbox”) designated by, and under the exclusive control of, the
Lender. Pursuant to the Distribution Lockbox Agreement, the Distribution
Borrowers shall establish the Distribution Lockbox and an account (the
“Distribution Lockbox Account”) in the Distribution Borrowers’ names with the
Lender into which all payments received in the Distribution Lockbox shall be
deposited, and into which the Distribution Borrowers will immediately deposit
all payments made for Inventory sold by the Distribution Borrowers or the
performance of services by the Distribution Borrowers, and received by the
Distribution Borrowers in the identical form in which such payments were made,
whether by cash or check. If the Distribution Borrowers or any director,
officer, employee, agent of the Distribution Borrowers, or any other Person
acting for or in concert with the Distribution Borrowers shall receive any
monies, checks, notes, drafts or other payments relating to or as

 

54

 



 

proceeds of Accounts or other Collateral, the Distribution Borrowers and each
such Person shall receive all such items in trust for, and as the sole and
exclusive property of, the Lender and, immediately upon receipt thereof, shall
remit the same (or cause the same to be remitted) in kind to the Distribution
Lockbox Account. The Distribution Borrowers agree that all payments made to such
Distribution Lockbox and Distribution Lockbox Account or otherwise received by
the Lender, whether in respect of the Accounts or as proceeds of other
Collateral or otherwise, will be applied on account of the Facility A Loans in
accordance with Section 12.8 of this Agreement. The Distribution Borrowers agree
to pay all fees, costs and expenses which the Lender incurs in connection with
opening and maintaining the Distribution Lockbox and the Distribution Lockbox
Account and depositing for collection by the Lender any check or other item of
payment received by the Lender on account of the Obligations. All of such fees,
costs and expenses shall constitute Obligations hereunder, shall be payable to
the Lender by the Distribution Borrowers upon demand, and, until paid, shall
bear interest at the Distribution Default Rate. All checks, drafts, instruments
and other items of payment or proceeds of Collateral shall be endorsed by the
Distribution Borrowers to the Lender, and, if that endorsement of any such item
shall not be made for any reason, the Lender is hereby irrevocably authorized to
endorse the same on the Distribution Borrowers’ behalf. For the purpose of this
section, the Distribution Borrowers irrevocably hereby make, constitute and
appoint the Lender (and all Persons designated by the Lender for that purpose)
as the Distribution Borrowers’ true and lawful attorney and agent-in-fact (i) to
endorse the Distribution Borrowers’ name upon such items of payment and/or
proceeds of Collateral and upon any Chattel Paper, document, instrument, invoice
or similar document or agreement relating to any Account of the Distribution
Borrowers or goods pertaining thereto; (ii) to take control in any manner of any
item of payment or proceeds thereof; and (iii) to have access to any lock box or
postal box into which any of the Distribution Borrower’s mail is deposited, and
open and process all mail addressed to the Distribution Borrowers and deposited
therein.

 

(b)       After the execution of the Fulfillment Lockbox Agreement, each
Fulfillment Borrower shall direct all of its Account Debtors to make all
payments on the Accounts directly to a post office box (the “Fulfillment
Lockbox”) designated by, and under the exclusive control of, the Lender.
Pursuant to the Fulfillment Lockbox Agreement, the Fulfillment Borrowers shall
establish the Fulfillment Lockbox and an account (the “Fulfillment Lockbox
Account”) in the Fulfillment Borrowers’ names with the Lender into which all
payments received in the Fulfillment Lockbox shall be deposited, and into which
the Fulfillment Borrowers will immediately deposit all payments made for
Inventory sold by the Fulfillment Borrowers or the performance of services by
the Fulfillment Borrowers, and received by the Fulfillment Borrowers in the
identical form in which such payments were made, whether by cash or check. If
the Fulfillment Borrowers or any director, officer, employee, agent of the
Fulfillment Borrowers, or any other Person acting for or in concert with the
Fulfillment Borrowers shall receive any monies, checks, notes, drafts or other
payments relating to or as proceeds of Accounts or other Collateral, the
Fulfillment Borrowers and each such Person shall receive all such items in trust
for, and as the sole and exclusive property of, the Lender and, immediately upon
receipt thereof, shall remit the same (or cause the same to be remitted) in kind
to the Fulfillment Lockbox Account. The Fulfillment Borrowers agree that all
payments made to such Fulfillment Lockbox and Fulfillment Lockbox Account or
otherwise received by the Lender, whether in respect of the Accounts or as
proceeds of other Collateral or otherwise, will

 

55

 



 

be applied on account of the Facility B Loans in accordance with Section 12.8 of
this Agreement. The Fulfillment Borrowers agree to pay all fees, costs and
expenses which the Lender incurs in connection with opening and maintaining the
Fulfillment Lockbox and the Fulfillment Lockbox Account and depositing for
collection by the Lender any check or other item of payment received by the
Lender on account of the Obligations. All of such fees, costs and expenses shall
constitute Obligations hereunder, shall be payable to the Lender by the
Fulfillment Borrowers upon demand, and, until paid, shall bear interest at the
Fulfillment Default Rate. All checks, drafts, instruments and other items of
payment or proceeds of Collateral shall be endorsed by the Fulfillment Borrowers
to the Lender, and, if that endorsement of any such item shall not be made for
any reason, the Lender is hereby irrevocably authorized to endorse the same on
the Fulfillment Borrowers’ behalf. For the purpose of this section, the
Fulfillment Borrowers irrevocably hereby make, constitute and appoint the Lender
(and all Persons designated by the Lender for that purpose) as the Fulfillment
Borrowers’ true and lawful attorney and agent-in-fact (i) to endorse the
Fulfillment Borrowers’ name upon such items of payment and/or proceeds of
Collateral and upon any Chattel Paper, document, instrument, invoice or similar
document or agreement relating to any Account of the Fulfillment Borrowers or
goods pertaining thereto; (ii) to take control in any manner of any item of
payment or proceeds thereof; and (iii) to have access to any lock box or postal
box into which any of the Fulfillment Borrower’s mail is deposited, and open and
process all mail addressed to the Fulfillment Borrowers and deposited therein.

 

6.10     Letter-of-Credit Rights. If a Borrower at any time is a beneficiary
under a letter of credit now or hereafter issued in favor of such Borrower, such
Borrower shall promptly notify the Lender thereof and, at the request and option
of the Lender, such Borrower shall, pursuant to an agreement in form and
substance satisfactory to the Lender, either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the Lender of
the proceeds of any drawing under the letter of credit, or (ii) arrange for the
Lender to become the transferee beneficiary of the letter of credit, with the
Lender agreeing, in each case, that the proceeds of any drawing under the letter
to credit are to be applied as provided in this Agreement.

 

6.11     Commercial Tort Claims. If a Borrower shall at any time hold or acquire
a Commercial Tort Claim, such Borrower shall immediately notify the Lender in
writing signed by such Borrower of the details thereof and grant to the Lender
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, in each case in form and substance
satisfactory to the Lender, and shall execute any amendments hereto deemed
reasonably necessary by the Lender to perfect its security interest in such
Commercial Tort Claim.

 

6.12     Electronic Chattel Paper and Transferable Records. If a Borrower at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Borrower shall promptly notify the Lender thereof and, at the
request of the Lender, shall take such action as the Lender may reasonably
request to vest in the Lender control under Section 9-105 of the UCC of such
electronic chattel paper or control under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case

 

56

 



 

may be, Section 16 of the Uniform Electronic Transactions Act, as so in effect
in such jurisdiction, of such transferable record. The Lender agrees with the
Borrowers that the Lender will arrange, pursuant to procedures satisfactory to
the Lender and so long as such procedures will not result in the Lender’s loss
of control, for the Borrowers to make alterations to the electronic chattel
paper or transferable record permitted under Section 9-105 of the UCC or, as the
case may be, Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in control to make without loss of control.

 

Section 7.

REPRESENTATIONS AND WARRANTIES.

 

To induce the Lender to make (i) Loans to the Distribution Borrowers, each
Distribution Borrower makes the following representations and warranties, as to
the Distribution Borrowers and not the Fulfillment Borrowers, and (ii) Loans to
the Fulfillment Borrowers, each Fulfillment Borrower makes the following
representations and warranties, as to the Fulfillment Borrowers and not the
Distribution Borrowers, to the Lender, each of which shall survive the execution
and delivery of this Agreement.

 

7.1       Borrower Organization and Name. (a) Each Distribution Borrower is a
corporation duly organized, existing and in good standing under the laws of the
State of Delaware, with full and adequate power to carry on and conduct its
business as presently conducted and is validly existing and in good standing
under the laws of the jurisdiction of its organization. Each Distribution
Borrower is duly licensed or qualified in all foreign jurisdictions wherein the
nature of its activities require such qualification or licensing, except for
such jurisdictions where the failure to so qualify would not have a Distribution
Material Adverse Effect. The Distribution Borrowers’ Organizational
Identification Numbers are as set forth on Schedule 7.1 attached hereto. The
exact legal name of the Distribution Borrowers are as set forth in the first
paragraph of this Agreement, and the Distribution Borrowers currently do not
conduct, nor have they during the last five (5) years conducted, business under
any other names or trade names.

 

(b)       Each Fulfillment Borrower is a corporation duly organized, existing
and in good standing under the laws of the State of Illinois, in the case of
KNC, and under the laws of the State of Delaware, in the case of KFS and KFSO,
with full and adequate power to carry on and conduct its business as presently
conducted and is validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Fulfillment Borrower is duly licensed or
qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification or licensing, except for such jurisdictions where the
failure to so qualify would not have a Material Adverse Effect. The Fulfillment
Borrowers’ Organizational Identification Numbers are as set forth on Schedule
7.1 attached hereto. The exact legal name of the Fulfillment Borrowers are as
set forth in the first paragraph of this Agreement, and except as set forth on
Schedule 7.1 attached hereto, the Fulfillment Borrowers currently do not
conduct, nor have they during the last five (5) years conducted, business under
any other names or trade names.

 

 

57

 



 

 

7.2       Authorization. The Borrowers have full right, power and authority to
enter into this Agreement, to make the borrowings and execute and deliver the
Loan Documents as provided herein and to perform all of their duties and
obligations under this Agreement and the other Loan Documents. The execution and
delivery of this Agreement and the other Loan Documents will not, nor will the
observance or performance of any of the matters and things herein or therein set
forth, violate or contravene any provision of law or of the articles of
incorporation or bylaws of the Borrowers. All necessary and appropriate action
has been taken on the part of the Borrowers to authorize the execution and
delivery of this Agreement and the Loan Documents.

 

7.3       Validity and Binding Nature. This Agreement and the other Loan
Documents are the legal, valid and binding obligations of the Borrowers,
enforceable against the Borrowers in accordance with their terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

 

7.4       Consent; Absence of Breach. The execution, delivery and performance of
this Agreement, the other Loan Documents and any other documents or instruments
to be executed and delivered by the Borrowers in connection with the Loans, and
the borrowings by the Borrowers hereunder, do not and will not (a) require any
consent, approval, authorization of, or filings with, notice to or other act by
or in respect of, any governmental authority or any other Person (other than any
consent or approval which has been obtained and is in full force and effect);
(b) conflict with (i) any provision of law or any applicable regulation, order,
writ, injunction or decree of any court or governmental authority, (ii) the
articles or certificate of incorporation or bylaws of the Borrowers or any of
their Subsidiaries, or (iii) any material agreement, indenture, instrument or
other document, or any judgment, order or decree, which is binding upon the
Borrowers or any of their Subsidiaries or any of their respective properties or
assets; or (c) require, or result in, the creation or imposition of any Lien on
any asset of the Borrowers or any of their Subsidiaries, other than Liens in
favor of the Lender created pursuant to this Agreement.

 

7.5       Ownership of Properties; Liens. The Borrowers are the sole owners all
of their respective properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, charges and
claims (including infringement claims with respect to patents, trademarks,
service marks, copyrights and the like), other than Permitted Liens.

 

7.6       Equity Ownership. All issued and outstanding Capital Securities of the
Borrowers and each of their Subsidiaries are duly authorized and validly issued,
fully paid, non-assessable, and free and clear of all Liens other than those in
favor of the Lender, if any, and such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities. As
of the date hereof, there are no pre-emptive or other outstanding rights,
options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of the
Borrowers and each of its Subsidiaries.

 

7.7       Intellectual Property. (a) With respect to Intellectual Property used
by the Distribution Borrowers, the Distribution Borrowers own and possess or
have a license or other

 

58

 



 

right to use all such Intellectual Property as are necessary for the conduct of
the businesses of the Distribution Borrowers, without any infringement upon
rights of others which could reasonably be expected to have a Distribution
Material Adverse Effect upon the Distribution Borrowers, and no material claim
has been asserted and is pending by any Person challenging or questioning the
use of any such Intellectual Property or the validity or effectiveness of any
such Intellectual Property nor do the Distribution Borrowers know of any valid
basis for any such claim.

 

(b) With respect to Intellectual Property used by the Fulfillment Borrowers, the
Fulfillment Borrowers own and possess or have a license or other right to use
all such Intellectual Property as are necessary for the conduct of the
businesses of the Fulfillment Borrowers, without any infringement upon rights of
others which could reasonably be expected to have a Fulfillment Material Adverse
Effect upon the Fulfillment Borrowers, and no material claim has been asserted
and is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property nor do the Fulfillment Borrowers know of any valid basis for any such
claim.

 

7.8       Financial Statements. (a) With respect the financial statements of the
Distribution Borrowers, all such financial statements submitted to the Lender
have been prepared in accordance with sound accounting practices and GAAP on a
basis, except as otherwise noted therein, consistent with the previous fiscal
year and present fairly in accordance with GAAP the financial condition of the
Distribution Borrowers and the results of the operations for the Distribution
Borrowers as of such date and for the periods indicated. Since the date of the
most recent financial statement submitted by the Distribution Borrowers to the
Lender, there has been no change in the financial condition or in the assets or
liabilities of the Distribution Borrowers having a Distribution Material Adverse
Effect.

 

(b) With respect the financial statements of the Fulfillment Borrowers, all such
financial statements submitted to the Lender have been prepared in accordance
with sound accounting practices and GAAP on a basis, except as otherwise noted
therein, consistent with the previous fiscal year and present fairly in
accordance with GAAP the financial condition of the Fulfillment Borrowers and
the results of the operations for the Fulfillment Borrowers as of such date and
for the periods indicated. Since the date of the most recent financial statement
submitted by the Fulfillment Borrowers to the Lender, there has been no change
in the financial condition or in the assets or liabilities of the Fulfillment
Borrowers having a Fulfillment Material Adverse Effect.

 

7.9       Litigation and Contingent Liabilities. (a) With respect to the
Distribution Borrowers, there is no litigation, arbitration proceeding, demand,
charge, claim, petition or governmental investigation or proceeding pending, or
to the knowledge of the Distribution Borrowers, threatened, against the
Distribution Borrowers, which, if adversely determined, which might reasonably
be expected to have a Distribution Material Adverse Effect upon the Distribution
Borrowers, except as set forth in Schedule 7.9. Other than any liability
incident to such litigation or proceedings, the Distribution Borrowers have no
material guarantee obligations, contingent liabilities, liabilities for taxes,
or any long-term leases or unusual forward or long-term commitments, including
any interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not fully-reflected or fully

 

59

 



 

reserved to the extent required by GAAP or to the extent it would be material
for in the most recent audited financial statements delivered pursuant to
subsection 8.8(a) or fully-reflected or fully reserved for in the most recent
quarterly financial statements delivered pursuant to subsection 8.8(b) and not
permitted by Section 9.1.

 

(b) With respect to the Fulfillment Borrowers, there is no litigation,
arbitration proceeding, demand, charge, claim, petition or governmental
investigation or proceeding pending, or to the knowledge of the Fulfillment
Borrowers, threatened, against the Fulfillment Borrowers, which, if adversely
determined, which might reasonably be expected to have a Fulfillment Material
Adverse Effect upon the Fulfillment Borrowers, except as set forth in Schedule
7.9. Other than any liability incident to such litigation or proceedings, the
Fulfillment Borrowers have no material guarantee obligations, contingent
liabilities, liabilities for taxes, or any long-term leases or unusual forward
or long-term commitments, including any interest rate or foreign currency swap
or exchange transaction or other obligation in respect of derivatives, that are
not fully-reflected or fully reserved for to the extent required by GAAP or the
extent it would be material in the most recent audited financial statements
delivered pursuant to subsection 8.8(a) or fully-reflected or fully reserved for
in the most recent quarterly financial statements delivered pursuant to
subsection 8.8(b) and not permitted by Section 9.1.

 

7.10     Event of Default. (a) No Distribution Event of Default or Distribution
Unmatured Event of Default exists or would result from the incurrence by the
Distribution Borrowers of any of the Obligations pertaining to the Distribution
Borrowers hereunder or under any of the other Loan Document, and the
Distribution Borrowers are not in default (without regard to grace or cure
periods) under any other contract or agreement to which it is a party, the
effect of which would have a Distribution Material Adverse Effect upon the
Distribution Borrowers.

 

(b) No Fulfillment Event of Default or Fulfillment Unmatured Event of Default
exists or would result from the incurrence by the Fulfillment Borrowers of any
of the Obligations pertaining to the Fulfillment Borrowers hereunder or under
any of the other Loan Document, and the Fulfillment Borrowers are not in default
(without regard to grace or cure periods) under any other contract or agreement
to which it is a party, the effect of which would have a Fulfillment Material
Adverse Effect upon the Fulfillment Borrowers.

 

7.11     Adverse Circumstances. (a) No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or proceeding (or
threatened litigation or proceeding or basis therefor) exists which (i) would
have a Distribution Material Adverse Effect upon the Distribution Borrowers, or
(ii) would constitute a Distribution Event of Default or a Distribution
Unmatured Event of Default.

 

(b) No condition, circumstance, event, agreement, document, instrument,
restriction, litigation or proceeding (or threatened litigation or proceeding or
basis therefor) exists which (i) would have a Fulfillment Material Adverse
Effect upon the Fulfillment Borrowers, or (ii) would constitute a Fulfillment
Event of Default or a Fulfillment Unmatured Event of Default.

 

 

60

 



 

 

7.12     Environmental Laws and Hazardous Substances. The Borrowers have not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Substances, on or off any of the premises of the
Borrowers (whether or not owned by it) in any manner which at any time violates
any Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder. The Borrowers comply in all material respects with all
Environmental Laws and all licenses, permits certificates, approvals and similar
authorizations thereunder. There has been no investigation, proceeding,
complaint, order, directive, claim, citation or notice by any governmental
authority or any other Person, nor is any pending or, to the best of the
Borrower’s knowledge, threatened, and the Borrowers shall immediately notify the
Lender upon becoming aware of any such investigation, proceeding, complaint,
order, directive, claim, citation or notice, and shall take prompt and
appropriate actions to respond thereto, with respect to any non-compliance with,
or violation of, the requirements of any Environmental Law by the Borrowers or
the release, spill or discharge, threatened or actual, of any Hazardous Material
or the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Material or any other
environmental, health or safety matter, which affects the Borrowers or its
business, operations or assets or any properties at which the Borrowers have
transported, stored or disposed of any Hazardous Substances. The Borrowers have
no material liability, contingent or otherwise, in connection with a release,
spill or discharge, threatened or actual, of any Hazardous Substances or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material. The Borrowers further agree to
allow the Lender or its agent access to the properties of the Borrowers and its
Subsidiaries to confirm compliance with all Environmental Laws, and the
Borrowers shall, following determination by the Lender that there is
non-compliance, or any condition which requires any action by or on behalf of
the Borrowers in order to avoid any non-compliance, with any Environmental Law,
at the Borrower’s sole expense, cause an independent environmental engineer
acceptable to the Lender to conduct such tests of the relevant site as are
appropriate, and prepare and deliver a report setting forth the result of such
tests, a proposed plan for remediation and an estimate of the costs thereof.

 

7.13     Solvency, etc. As of the date hereof, and immediately prior to and
after giving effect to the issuance of each Letter of Credit and each Loan
hereunder and the use of the proceeds thereof, (a) the fair value of each of the
Borrower’s assets is greater than the amount of its liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated as required under the Section 548 of the Bankruptcy
Code, (b) the present fair saleable value of each of the Borrower’s assets is
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, (c) each of the Borrowers is able
to realize upon its assets and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business, (d) each of the Borrowers does not intend to, and does not
believe that it will, incur debts or liabilities beyond its ability to pay as
such debts and liabilities mature, and (e) each of the Borrowers is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which its property would constitute unreasonably small capital.

 

 

61

 



 

 

7.14     ERISA Obligations. All Employee Plans of the Borrowers meet the minimum
funding standards of Section 302 of ERISA and 412 of the Internal Revenue Code
where applicable, and each such Employee Plan that is intended to be qualified
within the meaning of Section 401 of the Internal Revenue Code of 1986 is
qualified. No withdrawal liability has been incurred under any such Employee
Plans and no “Reportable Event” or “Prohibited Transaction” (as such terms are
defined in ERISA), has occurred with respect to any such Employee Plans, unless
approved by the appropriate governmental agencies. The Borrowers have promptly
paid and discharged all obligations and liabilities arising under the ERISA of a
character which if unpaid or unperformed might result in the imposition of a
Lien against any of its properties or assets.

 

7.15     Labor Relations. (a) Except as could not reasonably be expected to have
a Distribution Material Adverse Effect, (i) there are no strikes, lockouts or
other labor disputes against the Distribution Borrowers or, to the best
knowledge of the Distribution Borrowers, threatened, (ii) hours worked by and
payment made to employees of the Distribution Borrowers have not been in
violation of the Fair Labor Standards Act or any other applicable law, and (iii)
no unfair labor practice complaint is pending against the Distribution Borrowers
or, to the best knowledge of the Distribution Borrowers, threatened before any
governmental authority.

 

(b) Except as could not reasonably be expected to have a Fulfillment Material
Adverse Effect, (i) there are no strikes, lockouts or other labor disputes
against the Fulfillment Borrowers or, to the best knowledge of the Fulfillment
Borrowers, threatened, (ii) hours worked by and payment made to employees of the
Fulfillment Borrowers have not been in violation of the Fair Labor Standards Act
or any other applicable law, and (iii) no unfair labor practice complaint is
pending against the Fulfillment Borrowers or, to the best knowledge of the
Fulfillment Borrowers, threatened before any governmental authority.

 

7.16     Security Interest. This Agreement creates a valid security interest in
favor of the Lender in the Collateral and, when properly perfected by filing in
the appropriate jurisdictions, or by possession or Control of such Collateral by
the Lender or delivery of such Collateral to the Lender, shall constitute a
valid, perfected, first-priority security interest in such Collateral.

 

7.17     Lending Relationship. The relationship hereby created between the
Borrowers and the Lender is and has been conducted on an open and arm’s length
basis in which no fiduciary relationship exists, and the Borrowers have not
relied and are not relying on any such fiduciary relationship in executing this
Agreement and in consummating the Loans. The Lender represents that it will
receive any Note payable to its order as evidence of a bank loan.

 

7.18     Business Loan. The Loans, including interest rate, fees and charges as
contemplated hereby, (i) are business loans within the purview of 815 ILCS
205/4(1)(c), as amended from time to time, (ii) are an exempted transaction
under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to
time, and (iii) do not, and when disbursed shall not, violate the provisions of
the Illinois usury laws, any consumer credit laws or the usury laws of any state
which may have jurisdiction over this transaction, the Borrowers or any property
securing the Loans.

 

 

62

 



 

 

7.19     Taxes. Except as set forth in Schedule 7.19 attached hereto, the
Borrowers have timely filed all tax returns and reports required by law to have
been filed by them and have paid all taxes, governmental charges and assessments
due and payable with respect to such returns, except any such taxes or charges
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books, are insured against or bonded over to the satisfaction of
the Lender and the contesting of such payment does not create a Lien on the
Collateral which is not a Permitted Lien. There is no controversy or objection
pending, or to the knowledge of the Borrower, threatened in respect of any tax
returns of the Borrowers. The Borrowers have made adequate reserves on its books
and records in accordance with GAAP for all taxes that have accrued but which
are not yet due and payable. The failure to file the tax returns as disclosed on
Schedule 7.19 will not result in the occurrence of a Distribution Material
Adverse Effect or a Fulfillment Material Adverse Effect.

 

7.20     Compliance with Regulation U. No portion of the proceeds of the Loans
shall be used by the Borrowers, or any Affiliate of the Borrowers, either
directly or indirectly, for the purpose of purchasing or carrying any margin
stock, within the meaning of Regulation U as adopted by the Board of Governors
of the Federal Reserve System or any successor thereto.

 

7.21     Governmental Regulation. The Borrowers and their Subsidiaries are not,
or after giving effect to any loan, will not be, subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the ICC
Termination Act of 1995 or the Investment Company Act of 1940 or to any federal
or state statute or regulation limiting its ability to incur indebtedness for
borrowed money.

 

7.22     Bank Accounts. Except as listed on Schedule 7.22 attached hereto, all
Deposit Accounts and operating bank accounts of the Borrowers and their
Subsidiaries (other than the Canadian Subsidiary and the Inactive Subsidiaries)
are located at the Lender.

 

7.23     Place of Business. The principal place of business, the location of
books and records and the location of all Collateral, if other than at such
principal place of business, is as set forth on Schedule 7.23 attached hereto
and made a part hereof, and the applicable Borrowers shall promptly notify the
Lender of any change in such locations. The Borrowers will not remove or permit
the Collateral to be removed from such locations without the prior written
consent of the Lender, except for Inventory or non-material assets sold or
disposed of in the usual and ordinary course of the Borrower’s business.

 

7.24     Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Borrowers to the Lender for purposes of, or in connection with,
this Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Borrowers to the Lender
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Lender

 

63

 



 

that any projections and forecasts provided by the Borrowers are based on good
faith estimates and assumptions believed by the Borrowers to be reasonable as of
the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).

 

Section 8.

AFFIRMATIVE COVENANTS.

 

Each Distribution Borrower make the following covenants with respect to the
Distribution Borrowers only and not the Fulfillment Borrowers and each
Fulfillment Borrower makes the following covenants with respect to the
Fulfillment Borrowers only and not the Distribution Borrowers.

 

8.1       Compliance with Lender Regulatory Requirements; Increased Costs. If
the Lender shall reasonably determine that any Regulatory Change, or compliance
by the Lender or any Person controlling the Lender with any request or directive
(whether or not having the force of law) of any governmental authority, central
bank or comparable agency has or would have the effect of reducing the rate of
return on the Lender’s or such controlling Person’s capital as a consequence of
the Lender’s obligations hereunder or under any Letter of Credit to a level
below that which the Lender or such controlling Person could have achieved but
for such Regulatory Change or compliance (taking into consideration the Lender’s
or such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by the Lender or such controlling Person to be material or would
otherwise reduce the amount of any sum received or receivable by the Lender
under this Agreement or under any Note with respect thereto, then from time to
time, upon demand by the Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail), the Borrowers shall pay directly to the
Lender or such controlling Person such additional amount as will compensate the
Lender for such increased cost or such reduction, so long as such amounts have
accrued on or after the day which is one hundred eighty days (180) days prior to
the date on which the Lender first made demand therefor.

 

8.2       Borrower Existence. Each Borrower shall at all times preserve and
maintain (a) its existence and good standing in the jurisdiction of its
organization, and (b) its qualification to do business and good standing in each
jurisdiction where the nature of its business makes such qualification necessary
(other than such jurisdictions in which the failure to be qualified or in good
standing could not reasonably be expected to have with respect to the
Distribution Borrowers, a Distribution Material Adverse Effect, and with respect
to the Fulfillment Borrowers, a Fulfillment Material Adverse Effect), and shall
at all times continue as a going concern in the business which such Borrower is
presently conducting. If a Borrower does not have an Organizational
Identification Number and later obtains one, such Borrower shall promptly notify
the Lender of such Organizational Identification Number.

 

8.3       Compliance With Laws. Each Borrower shall use the proceeds of the
Loans for working capital and other general corporate or business purposes not
in contravention of any requirements of law and not in violation of this
Agreement, and shall comply in all respects, including the conduct of its
business and operations and the use of its properties and assets, with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except

 

64

 



 

where failure to comply could not reasonably be expected to have with respect to
the Distribution Borrowers, a Distribution Material Adverse Effect, and with
respect to the Fulfillment Borrowers, a Fulfillment Material Adverse Effect. In
addition, and without limiting the foregoing sentence, each Borrower shall (a)
ensure that no person who owns a controlling interest in or otherwise controls
such Borrower is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (b) not use or permit the use of the proceeds of the Loans to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto, and (c) comply with all applicable
Bank Secrecy Act (“BSA”) laws and regulations, as amended.

 

8.4       Payment of Taxes and Liabilities. Each Borrower shall pay and
discharge, prior to delinquency and before penalties accrue thereon, all
property and other taxes, and all governmental charges or levies against it or
any of the Collateral, as well as claims of any kind which, if unpaid, could
become a Lien on any of its property; provided that the foregoing shall not
require such Borrower to pay any such tax or charge so long as it shall contest
the validity thereof in good faith by appropriate proceedings and shall set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and, in the case of a claim which could become a Lien on any of the
Collateral, such contest proceedings stay the foreclosure of such Lien or the
sale of any portion of the Collateral to satisfy such claim.

 

8.5       Maintain Property. Each Borrower shall at all times maintain, preserve
and keep its plant, properties and Equipment, including, but not limited to, any
Collateral, in good repair, working order and condition, normal wear and tear
excepted, and shall from time to time make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. Each Borrower shall
permit the Lender to examine and inspect such plant, properties and Equipment,
including, but not limited to, any Collateral, at all reasonable times.

 

8.6       Maintain Insurance. Each Borrower shall at all times maintain with
insurance companies reasonably acceptable to the Lender, such insurance coverage
as may be required by any law or governmental regulation or court decree or
order applicable to it and such other insurance, including business interruption
insurance, to such extent and against such hazards and liabilities, including
employers’, public and professional liability risks, as is customarily
maintained by companies similarly situated, and shall have insured amounts no
less than, and deductibles no higher than, are reasonably acceptable to the
Lender. Each Borrower shall furnish to the Lender a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by such
Borrower, which shall be reasonably acceptable in all respects to the Lender.
Each Borrower shall cause each issuer of an insurance policy to provide the
Lender with an endorsement (i) showing the Lender as lender loss payee with
respect to each policy of property or casualty insurance; and (ii) providing
that thirty (30) days notice will be given to the Lender prior to any
cancellation of, material reduction or change in coverage provided by or other
material modification to such policy.

 

In the event a Borrower either fails to provide the Lender with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of

 

65

 



 

the policies of insurance required above, or to pay any premium in whole or in
part relating thereto, then the Lender, without waiving or releasing any
obligation or default by such Borrower hereunder, may at any time (but shall be
under no obligation to so act), obtain and maintain such policies of insurance
and pay such premiums and take any other action with respect thereto, which the
Lender deems advisable. This insurance coverage (a) may, but need not, protect
such Borrower’s interests in such property, including, but not limited to, the
Collateral, and (b) may not pay any claim made by, or against, such Borrower in
connection with such property, including, but not limited to, the Collateral.
Such Borrower may later cancel any such insurance purchased by the Lender, but
only after providing the Lender with evidence that such Borrower has obtained
the insurance coverage required by this Section. If the Lender purchases
insurance for the Collateral, such Borrower will be responsible for the costs of
that insurance, including interest and any other charges that may be imposed
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the principal amount of the Loans owing hereunder by such Borrower. The
costs of the insurance may be more than the cost of the insurance such Borrower
may be able to obtain on its own.

 

8.7       ERISA Liabilities; Employee Plans. Each Borrower shall (i) keep in
full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Borrower; (ii)
make contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA; including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify the Lender immediately upon
receipt by the Borrowers of any notice concerning the imposition of any
withdrawal liability or of the institution of any proceeding or other action
which may result in the termination of any such Employee Plans or the
appointment of a trustee to administer such Employee Plans; (v) promptly advise
the Lender of the occurrence of any “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), with respect to any such
Employee Plans; and (vi) amend any Employee Plan that is intended to be
qualified within the meaning of Section 401 of the Internal Revenue Code of 1986
to the extent necessary to keep the Employee Plan qualified, and to cause the
Employee Plan to be administered and operated in a manner that does not cause
the Employee Plan to lose its qualified status.

 

8.8       Financial Statements. Each Borrower shall at all times maintain a
standard and modern system of accounting, on the accrual basis of accounting and
in all respects in accordance with GAAP, and shall furnish to the Lender or its
authorized representatives such information regarding the business affairs,
operations and financial condition of such Borrower, including, but not limited
to:

 

(a)          within five (5) Business Days of when available, and in any event,
within one hundred and twenty (120) days after the close of each fiscal year,
(i) a copy of the annual audited consolidated financial statements of the
Parent, including consolidating schedules containing for the Distribution
Borrowers on a consolidated basis and the Fulfillment Borrowers on a
consolidated basis a balance sheet, statement of income and

 

66

 



 

retained earnings and statement of cash flows for the fiscal year then ended and
(ii) such other information (including non-financial information) as the Lender
may request, in reasonable detail, all such financial statements to be prepared
in accordance with GAAP consistently applied and such financial statements to be
reported on and accompanied by the unqualified opinion of McGladrey & Pullen LLP
or such other independent certified public accountants selected by Borrowers and
reasonably acceptable to Lender together with (i) a certificate from such
accountants to the effect that, in making the examination necessary for the
signing of such annual audit report, such accountants have not become aware of
any Default or Event of Default that has occurred and is continuing, or, if such
accountants have become aware of any such event, describing it and the steps, if
any, being taken to cure it and (ii) the computations of such accountants
evidencing compliance by the Distribution Borrowers and the Fulfillment
Borrowers with the financial covenants contained in Section 10 of this
Agreement;

 

(b)            within five (5) Business Days of when available, and in any
event, within thirty (30) days following the end of the first and second month
of each fiscal quarter and within 45 days following the end of the third month
of each fiscal quarter, (i) a copy of the consolidated financial statements of
each of the Distribution Borrowers and Fulfillment Borrowers regarding such
fiscal month, including a balance sheet, statement of income and retained
earnings and statement of cash flows for the month then ended, and (ii) such
other information (including nonfinancial information) as the Lender may
reasonably request, in reasonable detail, prepared and certified as true and
correct by the applicable Borrowers’ treasurer or chief financial officer;

 

(c)            within five (5) Business Days of when available, and in any
event, within forty-five (45) days following the end of the fiscal quarters
ending in July, October and January of each year and within sixty (60) days
following the end of the fiscal quarter ending in April of each year, (i) a copy
of the consolidated financial statements of the Distribution Borrowers and of
the Fulfillment Borrowers regarding such fiscal quarter, including a balance
sheet, statement of income and retained earnings and statement of cash flows for
the fiscal quarter then ended, and (ii) such other information (including
nonfinancial information) as the Lender may reasonably request, in reasonable
detail, prepared and certified as true and correct by the applicable Borrowers’
treasurer or chief financial officer; and

 

(d)            within ten (10) days after the filing due date (as such date may
be extended in accordance with properly granted extensions) each year, a signed
copy of the complete income tax returns of the consolidated taxpayer group which
includes the Borrowers filed with the Internal Revenue Service.

 

No change with respect to such accounting principles shall be made by the
Borrowers without giving prior notification to the Lender. The Borrowers
represent and warrant to the Lender that the financial statements delivered to
the Lender at or prior to the execution and delivery of this Agreement and to be
delivered at all times thereafter accurately reflect and will accurately reflect
the financial condition of each such Borrower. The Lender shall have the right

 

67

 



 

at all times during business hours to inspect the books and records of the
Borrowers and make extracts therefrom.

 

8.9       Supplemental Financial Statements. Each Borrower shall immediately
upon receipt thereof, provide to the Lender copies of interim and supplemental
reports if any, submitted to such Borrower by independent accountants in
connection with any interim audit or review of the books of such Borrower.

 

8.10     Borrowing Base Certificates. The Distribution Borrowers shall, within
thirty (30) days after the end of each month, deliver to the Lender a
Distribution Borrowing Base Certificate and the Fulfillment Borrowers shall,
within thirty (30) days after the end of each month, deliver to the Lender a
Fulfillment Borrowing Base Certificate, each dated as of the last Business Day
of such month, certified as true and correct by an authorized representative of
the applicable Borrowers and acceptable to the Lender in its sole and absolute
discretion, provided, however, at any time an Event of Default exists, the
Lender may require the Borrowers to deliver Borrowing Base Certificates more
frequently.

 

8.11     Aged Accounts Schedule. Each Borrower shall, within thirty (30) days
after the end of each month, deliver to the Lender an aged schedule of the
Accounts of such Borrower, listing the name and amount due from each Account
Debtor and showing the aggregate amounts due from (a) 0-30 days, (b) 31-60 days,
(c) 61-90 days and (d) more than 90 days, and certified as accurate by such
Borrower’s treasurer or chief financial officer.

 

8.12     Inventory Reports. Each Borrower shall, within thirty (30) days after
the end of each month, deliver to the Lender an inventory report, certified as
accurate by such Borrower’s treasurer or chief financial officer, and within
such time as the Lender may specify, such other schedules and reports as the
Lender may require.

 

8.13     Covenant Compliance Certificate. The Distribution Borrowers and the
Fulfillment Borrowers, respectively, shall, within 45 days of the end of each of
their first three fiscal quarters and within 60 days of the end of their fourth
fiscal quarters, deliver to the Lender a duly completed compliance certificate,
certified as true and correct by an appropriate officer of such Borrower,
containing a computation of each of the financial covenants set forth in Section
10 and stating that such Borrowers have not become aware of any Distribution
Event of Default or Distribution Unmatured Event of Default in the case of the
Distribution Borrowers or a Fulfillment Event of Default or Fulfillment
Unmatured Event of Default in the case of the Fulfillment Borrowers, that has
occurred and is continuing or, if there is any such Event of Default or
Unmatured Event of Default describing it and the steps, if any, being taken to
cure it.

 

8.14     Field Audits. The Borrowers shall permit the Lender to inspect the
Inventory, other assets and/or other business operations of the Borrowers to
perform appraisals of the Equipment of the Borrowers and to inspect, audit,
check and make copies of, and extracts from, the books, records, computer data,
computer programs, journals, orders, receipts, correspondence and other data
relating to Inventory, Accounts and any other Collateral, the results of which
must be satisfactory to the Lender in the Lender’s sole and absolute discretion.
All such inspections or audits by the Lender shall be at the Borrowers expense,
provided, however, that so long as no

 

68

 



 

Event of Default or Unmatured Event of Default exists, the Borrowers shall not
be required to reimburse the Lender for inspections or audits more frequently
than once each fiscal year; provided, further, that the Distribution Borrowers
shall reimburse the Lender in an amount not to exceed Five Thousand and
No/100ths Dollars ($5,000.00) for the expense of one additional inspection or
audit to be performed on the Distribution Borrowers on or before October 31,
2005.

 

8.15     Other Reports. Each Borrower shall, within such period of time as the
Lender may specify, deliver to the Lender such other schedules and reports as
the Lender may require.

 

8.16     Collateral Records. Each Borrower shall keep full and accurate books
and records relating to the Collateral and shall mark such books and records to
indicate the Lender’s Lien in the Collateral.

 

8.17     Intellectual Property. Each Borrower shall maintain, preserve and renew
all Intellectual Property necessary for the conduct of its business as and where
the same is currently located as heretofore or as hereafter conducted by it.

 

8.18     Notice of Proceedings. Each Borrower, promptly upon becoming aware,
shall give written notice to the Lender of any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by the
Borrowers to the Lender which has been instituted or, to the knowledge of such
Borrower, is threatened against such Borrower or any of its Subsidiaries or to
which any of their respective properties is subject which might reasonably be
expected to have with respect to the Distribution Borrowers, a Distribution
Material Adverse Effect, and with respect to the Fulfillment Borrowers, a
Fulfillment Material Adverse Effect.

 

8.19     Notice of Event of Default or Material Adverse Effect. The Distribution
Borrowers with respect to Distribution Events of Default, Distribution Unmatured
Events of Default and Distribution Material Adverse Effects and the Fulfillment
Borrowers with respect to Fulfillment Events of Default, Fulfillment Unmatured
Events of Default and Fulfillment Material Adverse Effects shall, immediately
after the commencement thereof, give notice to the Lender in writing of the
occurrence of any Event of Default or any Unmatured Event of Default, or the
occurrence of any condition or event having a Distribution Material Adverse
Effect, or a Fulfillment Material Adverse Effect.

 

8.20     Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of a Borrower or any of its Subsidiaries, such
Borrower shall cause the prompt containment and removal of such Hazardous
Substances and the remediation of such real property or other assets as
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets. Without limiting the generality of the
foregoing, each Borrower shall comply with any Federal or state judicial or
administrative order requiring the performance at any real property of the
Borrowers of activities in response to the release or threatened release of a
Hazardous Substance. To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, each Borrower shall, and shall cause
its Subsidiaries to, dispose of such Hazardous Substances, or of any other
wastes, only at licensed disposal facilities operating in compliance with
Environmental Laws.

 

69

 



 

 

8.21     Further Assurances. Each Borrower shall take such actions as are
necessary or as the Lender may reasonably request from time to time to ensure
that its Obligations under the Loan Documents are secured by substantially all
of the assets of such Borrower and its Subsidiaries (other than any real
property of any of the Borrowers or any property of, or for the account of, or
the Borrowers’ interests in the Capital Securities of, the Canadian Subsidiary
or any of the Inactive Subsidiaries), in each case as the Lender may determine,
including (a) the execution and delivery of security agreements, pledge
agreements, mortgages, deeds of trust, financing statements and other documents,
and the filing or recording of any of the foregoing, and (b) the delivery of
certificated securities and other collateral with respect to which perfection is
obtained by possession.

 

8.22     Lockbox Agreement. Prior to June 30, 2005, (a) the Distribution
Borrowers shall enter into a Master Cash Management Service Agreement and
Supplement to the Master Cash Management Service Agreement Re: Wholesale Lockbox
and Lockbox Related Services, duly executed by the Distribution Borrowers and
the Lender (the “Distribution Lockbox Agreement”), in the form prepared by and
acceptable to the Lender and (b) the Fulfillment Borrowers shall enter into a
Master Cash Management Service Agreement and Supplement to the Master Cash
Management Service Agreement Re: Wholesale Lockbox and Lockbox Related Services,
duly executed by the Fulfillment Borrowers and the Lender (the “Fulfillment
Lockbox Agreement”), in the form prepared by and acceptable to the Lender.

 

8.23     Banking Relationship. Each Borrower covenants and agrees, at all times
during the term of this Agreement, to utilize the Lender as its primary bank of
account and depository for all financial services, including all receipts,
disbursements, cash management and related service.

 

8.24           Non-Utilization Fee. (a) The Distribution Borrowers agree to pay
to the Lender a non-utilization fee equal to one-quarter of one percent of the
total of (i) the Facility A Loan Commitment, minus (ii) the sum of (A) the daily
average of the aggregate principal amount of all Facility A Loans outstanding,
plus (B) the daily average of the aggregate amount of the Distribution Letter of
Credit Obligations, which non-utilization fee shall be (x) calculated on the
basis of a year consisting of 365 days, (y) paid for the actual number of days
elapsed, and (z) payable quarterly in arrears on the last day of each April,
July, October and January, commencing on July 31, 2005, and on the Revolving
Loan Maturity Date.

 

(b) The Fulfillment Borrowers agree to pay to the Lender a non-utilization fee
equal to one-quarter of one percent of the total of (i) the Facility B Loan
Commitment, minus (ii) the sum of (A) the daily average of the aggregate
principal amount of all Facility B Loans outstanding, plus (B) the daily average
of the aggregate amount of the Fulfillment Letter of Credit Obligations, which
non-utilization fee shall be (x) calculated on the basis of a year consisting of
365 days, (y) paid for the actual number of days elapsed, and (z) payable
quarterly in arrears on the last day of each April, July, October and January,
commencing on July 31, 2005, and on the Revolving Loan Maturity Date.

 

 

70

 



 

 

8.25     Additional Capital Expenditure Debt. (a) The Distribution Borrowers
hereby agree to provide the Lender with a copy of any written commitment that
the Distribution Borrowers have obtained to finance additional Debt for Capital
Expenditures outside of a Facility C-1 Loan. The Lender shall have a right of
first refusal for twenty (20) days to meet or exceed the terms and conditions
contained therein. In the even the Lender fails to do so, the Distribution
Borrowers shall have the right to finance such additional Debt for Capital
Expenditures on the terms and conditions contained in such commitment, subject
to compliance with Section 9.1(e) or Section 9.1(f) hereof, as applicable.

 

(b) The Fulfillment Borrowers hereby agree to provide the Lender with a copy of
any written commitment that the Fulfillment Borrowers have obtained to finance
additional Debt for Capital Expenditures outside of a Facility C-2 Loan. The
Lender shall have a right of first refusal for twenty (20) days to meet or
exceed the terms and conditions contained therein. In the even the Lender fails
to do so, the Fulfillment Borrowers shall have the right to finance such
additional Debt for Capital Expenditures on the terms and conditions contained
in such commitment, subject to compliance with Section 9.1(e) or Section 9.1(f)
hereof, as applicable.

 

Section 9.

NEGATIVE COVENANTS.

 

Each Distribution Borrower makes the following covenants with respect to the
Distribution Borrowers only and not the Fulfillment Borrowers and each
Fulfillment Borrower makes the following covenants with respect to the
Fulfillment Borrowers only and not the Distribution Borrowers.

 

9.1       Debt. Each Borrower shall not, and shall not permit any Inactive
Subsidiary to, either directly or indirectly, create, assume, incur or have
outstanding any Debt (including purchase money indebtedness), or become liable,
whether as endorser, guarantor, surety or otherwise, for any debt or obligation
of any other Person, except:

 

(a)

the Obligations under this Agreement and the other Loan Documents;

 

(b)            obligations of such Borrower for Taxes, assessments, municipal or
other governmental charges;

 

(c)            obligations of such Borrower for accounts payable, other than for
money borrowed, incurred in the ordinary course of business;

 

(d)            Hedging Obligations incurred in favor of the Lender or an
Affiliate thereof for bona fide hedging purposes and not for speculation;

 

(e)            (i) in the case of the Distribution Borrowers, Capitalized Lease
Obligations incurred after the date of this Agreement, provided that, the
aggregate amount of all such Debt incurred at any time shall not exceed (A) at
any time prior to May 1, 2006, Five Hundred Thousand and 00/100 Dollars
($500,000.00) in the aggregate less the aggregate outstanding amount of Debt for
Capital Expenditures to which Section 9.1(f) applies and (B) at any time on of
after May 1, 2006, One Million Five Hundred

 

71

 



 

Thousand and 00/100 Dollars ($1,500,000.00) in the aggregate in each Fiscal Year
less the aggregate outstanding amount of Debt for Capital Expenditures to which
Section 9.1(f) applies for such Fiscal Year and (ii) in the case of the
Fulfillment Borrowers, Capitalized Lease Obligations incurred after the date of
this Agreement, provided that, the aggregate amount of all such Debt incurred at
any time shall not exceed (A) at any time prior to May 1, 2006, Three Million
and 00/100 Dollars ($3000,000.00) in the aggregate less the aggregate
outstanding amount of Debt for Capital Expenditures to which Section 9.1(f)
applies and (B) at any time on of after May 1, 2006, Four Million and 00/100
Dollars ($4,000,000.00) in the aggregate in each Fiscal Year less the aggregate
outstanding amount of Debt for Capital Expenditures to which Section 9.1(f)
applies for such Fiscal Year;

 

(f)             (i) in the case of the Distribution Borrowers, Debt for Capital
Expenditures incurred after the date of this Agreement to Persons other than the
Lender subject to (A) the requirements of Section 8.25(a), (B) a straight-line
amortization based on the lesser of the useful life of the Equipment being
financed by such Debt or five (5) years, and (C), a maximum amounts of such Debt
of (x) at any time prior to May 1, 2006, Five Hundred Thousand and 00/100
Dollars ($500,000.00) in the aggregate less the aggregate outstanding amount of
Debt for Capital Lease Obligations to which Section 9.1(f) applies and (y) at
any time on of after May 1, 2006, One Million Five Hundred Thousand and 00/100
Dollars ($1,500,000.00) in the aggregate in each Fiscal Year less the aggregate
outstanding amount of Debt for Capital Lease Obligations to which Section 9.1(f)
applies for such Fiscal Year and (ii) in the case of the Fulfillment Borrowers,
Debt for Capital Expenditures incurred after the date of this Agreement to
Persons other than the Lender subject to (A) the requirements of Section
8.25(b), (B) a straight-line amortization based on the useful life of the
Equipment being financed by such Debt, and (C), a maximum amounts of such Debt
of (x) at any time prior to May 1, 2006, Three Million and 00/100 Dollars
($3,000,000.00) in the aggregate less the aggregate outstanding amount of Debt
for Capital Lease Obligations to which Section 9.1(f) applies and (B) at any
time on of after May 1, 2006, Four Million and 00/100 Dollars ($4,000,000.00) in
the aggregate in each Fiscal Year less the aggregate outstanding amount of Debt
for Capital Lease Obligations to which Section 9.1(f) applies for such Fiscal
Year;

 

(g)            Debt of any Distribution Borrower to any other Distribution
Borrower and Debt of any Fulfillment Borrower to any other Fulfillment Borrower;

 

(h)            Debt described on Schedule 9.1 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased;

 

(i)              Contingent Liabilities of any Fulfillment Borrower with respect
to a liability of any other Fulfillment Borrower or of a Distribution Borrower
with respect to a liability of any other Distribution Borrower; and

 

(j)             Debt of any Distribution Borrower to any Fulfillment Borrower
which is subordinated in writing to the payment of such Distribution Borrower's
Obligations under

 

72

 



 

this Agreement and the other Loan Documents in substantially the form of Exhibit
B to this Loan Agreement and Debt of any Fulfillment Borrower to any
Distribution Borrower which is subordinated in writing to the payment of such
Fulfillment Borrower's Obligations under this Agreement and the other Loan
Documents in substantially the form of Exhibit B to this Loan Agreement.

 

9.2       Encumbrances. Each Borrower shall not, and shall not permit any
Inactive Subsidiary to, either directly or indirectly, create, assume, incur or
suffer or permit to exist any Lien or charge of any kind or character upon any
asset of such Borrower or such Inactive Subsidiary, whether owned at the date
hereof or hereafter acquired, except for Permitted Liens.

 

9.3       Investments. Each Borrower shall not, either directly or indirectly,
make or have outstanding any Investment, except:

 

(a)            contributions by such Borrower to the capital of any Subsidiary
(other than any Inactive Subsidiary) which has granted a first perfected
security interest in all of its/their assets in favor of the Lender;

 

(b)

Investments constituting Debt permitted by Section 9.1;

 

(c)            Contingent Liabilities constituting Debt permitted by Section 9.1
or Liens permitted by Section 9.2;

 

(d)

Cash Equivalent Investments;

 

(e)            bank deposits in the ordinary course of business, provided that
on or after June 30, 2005 the aggregate amount of all such deposits which are
maintained with any bank other than the Lender shall not at any time exceed
$50,000;

 

(f)             Investments in securities of Account Debtors received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors;

 

(g)            Investments by a Distribution Borrower in any other Distribution
Borrower or by a Fulfillment Borrower in any other Fulfillment Borrower; and

 

(h)

Investments listed on Schedule 9.3 as of the Closing Date;

 

provided, however, that (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by subsections (b) or (c) shall be permitted to be made if,
immediately before or after giving effect thereto, any Event of Default or
Unmatured Event of Default exists.

 

 

73

 



 

 

9.4       Transfer; Merger; Sales. Each Borrower shall not, whether in one
transaction or a series of related transactions, (a) be a party to any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any Capital Securities of any class of, or any partnership or joint
venture interest in, any other Person, except for any such merger,
consolidation, sale, transfer, conveyance, lease or assignment of or by any
Wholly-Owned Subsidiary into such Borrower, (b) sell, transfer, convey or lease
all or any substantial part of its assets or Capital Securities (including the
sale of Capital Securities of any Subsidiary), except for sales of Inventory in
the ordinary course of business, or (c) sell or assign, with or without
recourse, any receivables.

 

9.5       Issuance of Capital Securities. Each Borrower shall not, and shall not
permit any Inactive Subsidiary to, issue any Capital Securities other than (a)
any issuance of shares of such Borrower’s common Capital Securities pursuant to
any employee or director option program, benefit plan or compensation program,
or (b) any issuance of Capital Securities by a Subsidiary to such Borrower in
accordance with Section 9.6.

 

9.6           Distributions. (a) Subject to the requirements of Section 10.1
hereof, the Fulfillment Borrowers or the Distribution Borrowers shall make no
distributions or dividends (other than stock dividends), whether in cash or
otherwise, to any of its equityholders, unless (i) such distributions or
dividends are from net income, (ii) if such distribution or dividend had been
made during the previous Fiscal Quarter, the applicable Borrowers would have
been in compliance with the requirements of Section 10.1 as of the end of such
Fiscal Quarter, and (iii) no Unmatured Event of Default or Event of Default
exists as of the date of such distribution or dividend or would otherwise be
created thereby. Notwithstanding the foregoing, any Subsidiary may pay dividends
or make other distributions payable to any Borrower.

 

(b) The Fulfillment Borrowers and the Distribution Borrowers shall not purchase
or redeem any of their respective equity interests or any warrants, options or
other rights in respect thereof.

 

(c) Subject to the requirements of Section 10.1 hereof, the Fulfillment
Borrowers and the Distribution Borrowers shall be to permitted to pay management
fees or similar fees to cover the costs of corporate overhead to any of their
respective direct of indirect equityholders or any Affiliate thereof, provided,
that (i) such management fees or similar fees are consistent with past business
practices and are not outside the ordinary course of business of such Borrowers
and (ii) such management fees are consistent with the projections of management
fees or similar fees to be paid by the applicable Borrowers previously delivered
to the Lender.

 

9.7       Transactions with Affiliates. Each Borrower shall not, directly or
indirectly, enter into or permit to exist any transaction with any of its
Affiliates or with any director, officer or employee of such Borrower other than
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of such Borrower and upon fair and reasonable
terms which, if requested by the Lender, shall be fully disclosed to the Lender
and are no less favorable to such Borrower than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate of
such Borrower.

 

 

74

 



 

 

9.8       Unconditional Purchase Obligations. Each Borrower shall not enter into
or be a party to any contract for the purchase of materials, supplies or other
property or services if such contract requires that payment be made by it
regardless of whether delivery is ever made of such materials, supplies or other
property or services.

 

9.9       Cancellation of Debt. Each Borrower shall not cancel any claim or debt
owing to it, except for reasonable consideration or in the ordinary course of
business.

 

9.10     Inconsistent Agreements. Each Borrower shall not enter into any
agreement containing any provision which would (a) be violated or breached by
any borrowing by such Borrower hereunder or by the performance by such Borrower
of any of its Obligations hereunder or under any other Loan Document, (b)
prohibit such Borrower from granting to the Lender a Lien on any of its assets
or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make other
distributions to such Borrower, or pay any Debt owed to such Borrower, (ii) make
loans or advances to such Borrower, or (iii) transfer any of its assets or
properties to such Borrower, other than (A) customary restrictions and
conditions contained in agreements relating to the sale of all or a substantial
part of the assets of any Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary to be sold and such
sale is permitted hereunder, (B) restrictions or conditions imposed by any
agreement relating to purchase money Debt, Capital Leases and other secured Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Debt, and (C) customary provisions in leases
and other contracts restricting the assignment thereof.

 

9.11     Use of Proceeds. No Borrower nor any of such Borrower’s Subsidiaries or
Affiliates shall use any portion of the proceeds of the Loans, either directly
or indirectly, for the purpose of purchasing any securities underwritten by ABN
AMRO Incorporated, an Affiliate of the Lender.

 

9.12     Bank Accounts. Each Borrower shall not establish any new Deposit
Accounts or other bank accounts, other than Deposit Accounts or other bank
accounts established at or with the Lender, or amend or terminate the Lockbox or
the Lockbox Agreement without the prior written consent of the Lender.

 

9.13    Business Activities; Change of Legal Status and Organizational
Documents. Each Borrower shall not (a) engage in any line of business other than
the businesses engaged in on the date hereof and businesses reasonably related
thereto, (b) change its name, its Organizational Identification Number, if it
has one, its type of organization, its jurisdiction of organization or other
legal structure, or (c) permit its charter, bylaws or other organizational
documents to be amended or modified in any way which could reasonably be
expected to materially adversely affect the interests of the Lender.

 

Section 10.

FINANCIAL COVENANTS.

 

10.1     Shareholder’s Equity. As of the end of each fiscal quarter, (a) the
Distribution Borrowers shall maintain consolidated Shareholder’s Equity in an
amount not less than the sum

 

75

 



 

of (i) 90% of the greater of the consolidated Shareholder’s Equity of the
Distribution Borrowers as of April 30, 2005 or $9,000,000.00 plus (ii) forty
percent (40.00%) of the aggregate consolidated positive Net Income earned by the
Distribution Borrowers from May 1, 2005 through the end of the fiscal quarter
just ended as of such date, and (b) the Fulfillment Borrowers shall maintain
consolidated Shareholder’s Equity in an amount not less than the sum of (i) 90%
of the greater of the consolidated Shareholder’s Equity of the Fulfillment
Borrowers as of April 30, 2005 or $12,000,000.00 plus (ii) forty percent
(40.00%) of the aggregate consolidated positive Net Income earned by the
Fulfillment Borrowers from May 1, 2005 through the end of the fiscal quarter
just ended as of such date.

 

10.2     Average Daily Funded Debt to EBITDA. As of the end of each fiscal
quarter (a) the Distribution Borrowers shall maintain a ratio of average daily
Funded Debt during such quarter to EBITDA for the 12 months ended at the end of
such quarter of not greater than 2.50 to 1.00, and (b) the Fulfillment Borrowers
shall maintain a ratio of average daily Funded Debt during such quarter to
EBITDA for the 12 months ended at the end of such quarter of not greater than
1.50 to 1.00.

 

10.3     Fixed Charge Coverage. As of the end of each fiscal quarter for the
trailing twelve months, (a) the Distribution Borrowers shall maintain a ratio of
(i) EBITDA minus the sum, without duplication, of (A) all income taxes paid or
payable by the Distribution Borrowers, (B) all Capital Expenditures of the
Distribution Borrowers to the extent not financed with Funded Debt and (C) all
dividends paid in cash by the Distribution Borrowers during such period,
provided, that, for purposes of this Section 10.3(a)(i)(C), the $103,000
dividend paid in May 2004, the $74,000 dividend paid in September 2004 and the
$99,000 dividend paid in January 2005 shall be excluded, to (ii) the sum of (A)
Interest Charges plus (B) required payments of principal of Funded Debt
(excluding principal due on the Revolving Loan Maturity Date) of not less than
1.20 to 1.00 and (b) the Fulfillment Borrowers shall maintain a ratio of (i)
EBITDA minus the sum, without duplication, of (A) all income taxes paid or
payable by the Fulfillment Borrowers, (B) all Capital Expenditures of the
Fulfillment Borrowers to the extent not financed with Funded Debt and (C) all
dividends paid in cash by the Fulfillment Borrowers during such period,
provided, that, for purposes of this Section 10.3(b)(i)(C), the $579,000
dividend paid in May 2004, the $435,000 dividend paid in September 2004 and the
$414,000 dividend paid in January 2005 shall be excluded, to (ii) the sum of (A)
Interest Charges plus (B) required payments of principal of Funded Debt
(excluding principal due on the Revolving Loan Maturity Date), of not less than
1.20 to 1.00.

 

Section 11.

EVENTS OF DEFAULT.

 

The Distribution Borrowers and the Fulfillment Borrowers, respectively, with
respect to each of their respective Obligations, without notice or demand of any
kind, shall be in default under this Agreement upon the occurrence of any of the
following events (each an “Event of Default”).

 

11.1     Nonpayment of Obligations. Any amount due and owing on any Note or any
of the Obligations, whether by its terms or as otherwise provided herein, is not
paid within five (5) days after notice from the Lender that such amount was not
paid when due.

 

76

 



 

 

11.2     Misrepresentation. Any oral or written warranty, representation,
certificate or statement of any Obligor in this Agreement, the other Loan
Documents or any other agreement with the Lender shall be false in any material
respect when made or at any time thereafter, or if any financial data or any
other information now or hereafter furnished to the Lender by or on behalf of
any Obligor shall prove to be false, inaccurate or misleading in any material
respect.

 

11.3     Nonperformance. Any failure to perform or default in the performance of
any covenant, condition or agreement contained in this Agreement and, if capable
of being cured, such failure to perform or default in performance continues for
a period of five (5) days after the Borrowers receive notice or knowledge from
any source of such failure to perform or default in performance, or in the other
Loan Documents or any other agreement with the Lender and such failure to
perform or default in performance continues beyond any applicable grace or cure
period.

 

11.4     Default under Loan Documents. Any event of default under any of the
other Loan Documents, all of which covenants, conditions and agreements
contained therein are hereby incorporated in this Agreement by express
reference, shall be and constitute an Event of Default under this Agreement and
any other of the Obligations.

 

11.5     Default under Other Debt. Any default by any Obligor in the payment of
any Debt for any other obligation in an amount exceeding One Hundred and
Seventy-Five Thousand and 00/100ths ($175,000.00) beyond any period of grace
provided with respect thereto or in the performance of any other term, condition
or covenant contained in any agreement (including, but not limited to any
capital or operating lease or any agreement in connection with the deferred
purchase price of property) under which any such obligation is created, the
effect of which default is to cause or permit the holder of such obligation (or
the other party to such other agreement) to cause such obligation to become due
prior to its stated maturity or terminate such other agreement.

 

11.6     Other Material Obligations. Any default in the payment when due, or in
the performance or observance of, any material obligation of, or condition
agreed to by, any Obligor with respect to any material purchase or lease of
goods or services where such default, singly or in the aggregate with all other
such defaults, might reasonably be expected to have with respect to the
Distribution Borrowers, a Distribution Material Adverse Effect, and with respect
to the Fulfillment Borrowers, a Fulfillment Material Adverse Effect.

 

11.7     Bankruptcy, Insolvency, etc. Any Obligor becomes insolvent or generally
fails to pay, or admits in writing its inability or refusal to pay, debts as
they become due; or any Obligor applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for such Obligor or any
property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for any Obligor or for a substantial
part of the property of any thereof and is not discharged within sixty (60)
days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of any Obligor, and if such case

 

77

 



 

or proceeding is not commenced by such Obligor, it is consented to or acquiesced
in by such Obligor, or remains undismissed for sixty (60) days]; or any Obligor
takes any action to authorize, or in furtherance of, any of the foregoing.

 

11.8     Judgments. The entry of any final judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against any Obligor
which is not fully covered by insurance and such judgment or other process shall
not have been, within sixty (60) days from the entry thereof, (i) bonded over to
the satisfaction of the Lender and appealed, (ii) vacated, or (iii) discharged.

 

11.9     Change in Control. (a) With respect to the Distribution Borrowers, the
occurrence of any Distribution Change in Control, and (b) with respect to the
Fulfillment Borrowers, the occurrence of any Fulfillment Change in Control.

 

11.10   Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations and such judgment or other process shall not have been,
within sixty (60) days from the entry thereof, (i) bonded over to the
satisfaction of the Lender and appealed, (ii) vacated, or (iii) discharged, or
the loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of the Lender acting in good faith, to become unsatisfactory as to value
or character, or which causes the Lender to reasonably believe that it is
insecure and that the likelihood for repayment of the Obligations is or will
soon be impaired, time being of the essence. The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by the Borrowers to do any act deemed reasonably necessary by the Lender
to preserve and maintain the value and collectability of the Collateral.

 

11.11   Material Adverse Effect. The occurrence of any development, condition or
event which has with respect to the Distribution Borrowers, a Distribution
Material Adverse Effect, and with respect to the Fulfillment Borrowers, a
Fulfillment Material Adverse Effect.

 

For the avoidance of doubt, the parties hereto expressly covenant and agree that
for the purposes of this Agreement and the other Loan Documents, (i) the
Facility A Loan and the Facility C-1 Loans to the Distribution Borrowers shall
be fully cross-collateralized by all of the assets of the Distribution Borrowers
and cross-defaulted with each other and (ii) the Facility B Loan, the Facility
C-2 Loans and the Facility D Loans to the Fulfillment Borrowers shall be fully
cross-collateralized by all of the assets of the Fulfillment Borrowers and
cross-defaulted with each other, (iii) the Loans to the Distribution Borrowers
and the Loans to the Fulfillment Borrowers are neither cross-collateralized nor
cross-defaulted one with another, (iv) the occurrence of a Distribution Event of
Default or a Distribution Unmatured Event of Default shall not constitute a
Fulfillment Event of Default or a Fulfillment Unmatured Event of Default and (v)
the occurrence of a Fulfillment Event of Default or a Fulfillment Unmatured
Event of Default shall not constitute a Distribution Event of Default or a
Distribution Unmatured Event of Default. All

 

78

 



 

representations, warrantys and covenants of the Distribution Borrowers are made
only with respect to the Distribution Borrowers and the Obligations of the
Distribution Borrowers hereunder and not with respect to the Fulfillment
Borrowers or any Obligations or borrowings of the Fulfillment Borrowers. All
representations, warrantys and covenants of the Fulfillment Borrowers are made
only with respect to the Fulfillment Borrowers and the Obligations of the
Fulfillment Borrowers hereunder and not with respect to the Distribution
Borrowers or any Obligations or borrowings of the Distribution Borrowers.

 

Section 12.

REMEDIES.

 

Upon the occurrence of an Event of Default, the Lender shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or any security therefor, as a secured party under the UCC or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, the Lender may, at its option upon the occurrence of an Event of
Default, declare its commitments to the Borrowers to be terminated and all
Obligations to be immediately due and payable, provided, however, that upon the
occurrence of an Event of Default under Section 11.7, all commitments of the
Lender to the Borrowers shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of the Lender. The Borrowers hereby waives any and
all presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Lender’s rights under the Loan
Documents, and hereby consents to, and waives notice of release, with or without
consideration, of any of the Borrowers or of any Collateral, notwithstanding
anything contained herein or in the Loan Documents to the contrary. In addition
to the foregoing:

 

12.1     Possession and Assembly of Collateral. The Lender may, without notice,
demand or legal process of any kind, take possession of any or all of the
Collateral (in addition to Collateral of which the Lender already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may at any time enter into any of the Borrower’s
premises where any of the Collateral may be or is supposed to be, and search
for, take possession of, remove, keep and store any of the Collateral until the
same shall be sold or otherwise disposed of and the Lender shall have the right
to store and conduct a sale of the same in any of the Borrower’s premises
without cost to the Lender. At the Lender’s request, the Borrowers will, at the
Borrower’s sole expense, assemble the Collateral and make it available to the
Lender at a place or places to be designated by the Lender which is reasonably
convenient to the Lender and the Borrower.

 

12.2     Sale of Collateral. The Lender may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as the Lender may deem
proper, and the Lender may purchase any or all of the Collateral at any such
sale. The Borrowers acknowledges that the Lender may be unable to effect a
public sale of all or any portion of the Collateral because of certain legal
and/or practical restrictions and provisions which may be applicable to the
Collateral and, therefore, may be compelled to resort to one or more private
sales to a restricted group of offerees and purchasers. The Borrowers consents
to any such private sale so made even though at places and upon terms less
favorable than if the Collateral were sold at public sale.

 

79

 



 

The Lender shall have no obligation to clean-up or otherwise prepare the
Collateral for sale. The Lender may apply the net proceeds, after deducting all
costs, expenses, attorneys’ and paralegals’ fees incurred or paid at any time in
the collection, protection and sale of the Collateral and the Obligations, to
the payment of any Note and/or any of the other Obligations, returning the
excess proceeds, if any, to the Borrowers. The Borrowers shall remain liable for
any amount remaining unpaid after such application, with interest at the Default
Rate. Any notification of intended disposition of the Collateral required by law
shall be conclusively deemed reasonably and properly given if given by the
Lender at least ten (10) calendar days before the date of such disposition. The
Borrowers hereby confirms, approves and ratifies all acts and deeds of the
Lender relating to the foregoing, and each part thereof, and expressly waives
any and all claims of any nature, kind or description which it has or may
hereafter have against the Lender or its representatives, by reason of taking,
selling or collecting any portion of the Collateral. The Borrowers consents to
releases of the Collateral at any time (including prior to default) and to sales
of the Collateral in groups, parcels or portions, or as an entirety, as the
Lender shall deem appropriate. The Borrowers expressly absolves the Lender from
any loss or decline in market value of any Collateral by reason of delay in the
enforcement or assertion or nonenforcement of any rights or remedies under this
Agreement.

 

12.3     Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Lender to exercise remedies in a commercially reasonable
manner, each of the Borrowers acknowledges and agrees that it is not
commercially unreasonable for the Lender (a) to fail to incur expenses
reasonably deemed significant by the Lender to prepare Collateral for
disposition or otherwise to complete raw material or work-in-process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against Account Debtors
or other Persons obligated on Collateral or to remove liens or encumbrances on
or any adverse claims against Collateral, (d) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as the Borrowers, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, including, without limitation, any warranties of title,
(k) to purchase insurance or credit enhancements to insure the Lender against
risks of loss, collection or disposition of Collateral or to provide to the
Lender a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by the Lender, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Lender in the collection or disposition of any of the Collateral. The
Borrowers acknowledges that the purpose of this section is to provide
non-exhaustive indications of what actions or omissions by the Lender would not
be commercially unreasonable in the Lender’s exercise of remedies against the

 

80

 



 

Collateral and that other actions or omissions by the Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
section. Without limitation upon the foregoing, nothing contained in this
section shall be construed to grant any rights to the Borrowers or to impose any
duties on the Lender that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this section.

 

12.4     UCC and Offset Rights. The Lender may exercise, from time to time, any
and all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Lender, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and attorneys’ and
paralegals’ fees, and in such order of application as the Lender may, from time
to time, elect, any indebtedness of the Lender to any Obligor, however created
or arising, including, but not limited to, balances, credits, deposits, accounts
or moneys of such Obligor in the possession, control or custody of, or in
transit to the Lender. The Borrower, on behalf of itself and each Obligor,
hereby waives the benefit of any law that would otherwise restrict or limit the
Lender in the exercise of its right, which is hereby acknowledged, to
appropriate at any time hereafter any such indebtedness owing from the Lender to
any Obligor.

 

12.5

Additional Remedies. The Lender shall have the right and power to:

 

(a)            instruct the Borrowers, at its own expense, to notify any parties
obligated on any of the Collateral, including, but not limited to, any Account
Debtors, to make payment directly to the Lender of any amounts due or to become
due thereunder, or the Lender may directly notify such obligors of the security
interest of the Lender, and/or of the assignment to the Lender of the Collateral
and direct such obligors to make payment to the Lender of any amounts due or to
become due with respect thereto, and thereafter, collect any such amounts due on
the Collateral directly from such Persons obligated thereon;

 

(b)            enforce collection of any of the Collateral, including, but not
limited to, any Accounts, by suit or otherwise, or make any compromise or
settlement with respect to any of the Collateral, or surrender, release or
exchange all or any part thereof, or compromise, extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder;

 

(c)            take possession or control of any proceeds and products of any of
the Collateral, including the proceeds of insurance thereon;

 

(d)            extend, renew or modify for one or more periods (whether or not
longer than the original period) any Note, any other of the Obligations, any
obligation of any nature of any other obligor with respect to any Note or any of
the Obligations;

 

 

81

 



 

 

(e)            grant releases, compromises or indulgences with respect to any
Note, any of the Obligations, any extension or renewal of any of the
Obligations, any security therefor, or to any other obligor with respect to any
Note or any of the Obligations;

 

(f)             transfer the whole or any part of securities which may
constitute Collateral into the name of the Lender or the Lender’s nominee
without disclosing, if the Lender so desires, that such securities so
transferred are subject to the security interest of the Lender, and any
corporation, association, or any of the managers or trustees of any trust
issuing any of such securities, or any transfer agent, shall not be bound to
inquire, in the event that the Lender or such nominee makes any further transfer
of such securities, or any portion thereof, as to whether the Lender or such
nominee has the right to make such further transfer, and shall not be liable for
transferring the same;

 

(g)

vote the Collateral;

 

(h)            make an election with respect to the Collateral under Section
1111 of the Bankruptcy Code or take action under Section 364 or any other
section of the Bankruptcy Code; provided, however, that any such action of the
Lender as set forth herein shall not, in any manner whatsoever, impair or affect
the liability of the Borrowers hereunder, nor prejudice, waive, nor be construed
to impair, affect, prejudice or waive the Lender’s rights and remedies at law,
in equity or by statute, nor release, discharge, nor be construed to release or
discharge, the Borrowers, any guarantor or other Person liable to the Lender for
the Obligations; and

 

(i)              at any time, and from time to time, accept additions to,
releases, reductions, exchanges or substitution of the Collateral, without in
any way altering, impairing, diminishing or affecting the provisions of this
Agreement, the Loan Documents, or any of the other Obligations, or the Lender’s
rights hereunder, under any Note or under any of the other Obligations.

 

Each of the Borrowers hereby ratifies and confirms whatever the Lender may do
with respect to the Collateral and agrees that the Lender shall not be liable
for any error of judgment or mistakes of fact or law with respect to actions
taken in connection with the Collateral.

 

12.6     Attorney-in-Fact. The Borrowers hereby irrevocably makes, constitutes
and appoints the Lender (and any officer of the Lender or any Person designated
by the Lender for that purpose) as the Borrower’s true and lawful proxy and
attorney-in-fact (and agent-in-fact) in the Borrower’s name, place and stead,
with full power of substitution, to (i) take such actions as are permitted in
this Agreement, (ii) execute such financing statements and other documents and
to do such other acts as the Lender may require to perfect and preserve the
Lender’s security interest in, and to enforce such interests in the Collateral,
and (iii) carry out any remedy provided for in this Agreement, including,
without limitation, endorsing the Borrower’s name to checks, drafts, instruments
and other items of payment, and proceeds of the Collateral, executing change of
address forms with the postmaster of the United States Post Office serving the
address of the Borrowers, changing the address of the Borrowers to that of the
Lender, opening all envelopes addressed to the Borrowers and applying any
payments contained therein to the Obligations.

 

82

 



 

The Borrowers hereby acknowledges that the constitution and appointment of such
proxy and attorney-in-fact are coupled with an interest and are irrevocable. The
Borrowers hereby ratifies and confirms all that such attorney-in-fact may do or
cause to be done by virtue of any provision of this Agreement.

 

12.7     No Marshaling. The Lender shall not be required to marshal any present
or future collateral security (including but not limited to this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order. To the extent that it lawfully may, each of the
Borrowers hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
the Lender’s rights under this Agreement or under any other instrument creating
or evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, the Borrowers hereby
irrevocably waives the benefits of all such laws.

 

12.8     Application of Proceeds. The Lender will (a) within a time period
consistent with the terms of the Distribution Lockbox Agreement after receipt of
cash or solvent credits from collection of items of payment, proceeds of
Collateral or any other source pertaining to the Distribution Borrowers, apply
the whole or any part thereof against the Obligations of the Distribution
Borrowers secured hereby and (b) within a time period consistent with the terms
of the Fulfillment Lockbox Agreement after receipt of cash or solvent credits
from collection of items of payment, proceeds of Collateral or any other source
pertaining to the Fulfillment Borrowers, apply the whole or any part thereof
against the Obligations of the Fulfillment Borrowers secured hereby. The Lender
shall further have the exclusive right to determine how, when and what
application of such payments and such credits shall be made on the Obligations,
and such determination shall be conclusive upon the Borrowers. Any proceeds of
any disposition by the Lender of all or any part of the Collateral may be first
applied by the Lender to the payment of expenses incurred by the Lender in
connection with the Collateral, including attorneys’ fees and legal expenses as
provided for in Section 13 hereof.

 

12.9     No Waiver. No Event of Default shall be waived by the Lender except in
writing. No failure or delay on the part of the Lender in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. There
shall be no obligation on the part of the Lender to exercise any remedy
available to the Lender in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity. Each
of the Borrowers agrees that in the event that the Borrowers fail to perform,
observe or discharge any of their respective Obligations or liabilities under
this Agreement or any other agreements with the Lender, no remedy of law will
provide adequate relief to the Lender, and further agrees that the Lender shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

 

12.10   Letters of Credit. With respect to all Letters of Credit for which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this Section 12, the

 

83

 



 

Borrowers shall at such time deposit in a cash collateral account opened by the
Lender an amount equal to the Letter of Credit Obligations then outstanding.
Amounts held in such cash collateral account shall be applied by the Lender to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the Obligations, in such order of
application as the Lender may, in its sole discretion, from time to time elect.
After all such Letters of Credit shall have expired or been fully drawn upon,
all commitments to make Loans hereunder have terminated and all other
Obligations have been indefeasibly satisfied and paid in full in cash, the
balance, if any, in such cash collateral account shall be returned to the
Borrowers or such other Person as may be lawfully entitled thereto.

 

Section 13.

MISCELLANEOUS.

 

13.1     Obligations Absolute. None of the following shall affect the
Obligations of the Borrowers to the Lender under this Agreement or the Lender’s
rights with respect to the Collateral:

 

(a)            acceptance or retention by the Lender of other property or any
interest in property as security for the Obligations;

 

(b)            release by the Lender of the Borrowers all or any part of the
Collateral or of any party liable with respect to the Obligations;

 

(c)            release, extension, renewal, modification or substitution by the
Lender of any Note, or any note evidencing any of the Obligations, or the
compromise of the liability of the Borrowers of the Obligations; or

 

(d)            failure of the Lender to resort to any other security or to
pursue the Borrowers or any other obligor liable for any of the Obligations
before resorting to remedies against the Collateral.

 

13.2     Entire Agreement. This Agreement and the other Loan Documents (i) are
valid, binding and enforceable against the Borrowers and the Lender in
accordance with their respective provisions and no conditions exist as to their
legal effectiveness; (ii) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of the Borrowers and the Lender. No promises,
either expressed or implied, exist between the Borrowers and the Lender, unless
contained herein or therein. This Agreement, together with the other Loan
Documents, supersedes all negotiations, representations, warranties,
commitments, term sheets, discussions, negotiations, offers or contracts (of any
kind or nature, whether oral or written) prior to or contemporaneous with the
execution hereof with respect to any matter, directly or indirectly related to
the terms of this Agreement and the other Loan Documents. This Agreement and the
other Loan Documents are the result of negotiations among the Lender, the
Borrowers and the other parties thereto, and have been reviewed (or have had the
opportunity to be reviewed) by counsel to all such parties, and are the products
of all parties. Accordingly, this Agreement and the other Loan Documents

 

84

 



 

shall not be construed more strictly against the Lender merely because of the
Lender’s involvement in their preparation.

 

13.3     Amendments; Waivers. No delay on the part of the Lender in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by the Lender of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by the Lender,
and then any such amendment, modification, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

13.4     WAIVER OF DEFENSES. EACH OF THE BORROWERS, ON BEHALF OF ITSELF AND ANY
FUTURE GUARANTOR OF ANY OF THE OBLIGATIONS, WAIVES EVERY PRESENT AND FUTURE
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE
OR HEREAFTER MAY HAVE TO ANY ACTION BY THE BANK IN ENFORCING THIS AGREEMENT.
PROVIDED THE BANK ACTS IN GOOD FAITH, EACH OF THE BORROWERS RATIFIES AND
CONFIRMS WHATEVER THE BANK MAY DO PURSUANT TO THE TERMS OF THIS AGREEMENT. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWERS.

 

13.5     FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION. EACH OF THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH OF THE BORROWERS FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH OF
THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

13.6     WAIVER OF JURY TRIAL. THE BANK AND EACH OF THE BORROWERS, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND

 

85

 



 

INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND THE BORROWERS ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWERS.

 

13.7     Assignability. The Lender may at any time assign the Lender’s rights in
this Agreement, the other Loan Documents, the Obligations, or any part thereof
and transfer the Lender’s rights in any or all of the Collateral, and the Lender
thereafter shall be relieved from all liability with respect to such Collateral;
provided, that, at any time prior to the occurrence and continuance of an Event
of Default, the Lender shall obtain the prior written consent of the Borrowers,
which consent shall not be unreasonably withheld or delayed, to such assignment
or transfer. In addition, the Lender may at any time without the consent of the
Borrowers sell a participation in the Loans to one other party; provided, that
such participation shall only transfer voting rights limited to changes in
principal amounts, rates, fees and term. The Lender may with the prior written
consent of the Borrowers sell participations in the Loans to more than one other
party. The Borrowers may not sell or assign this Agreement, or any other
agreement with the Lender or any portion thereof, either voluntarily or by
operation of law, without the prior written consent of the Lender. This
Agreement shall be binding upon the Lender and the Borrowers and their
respective legal representatives and successors. All references herein to the
Borrowers shall be deemed to include any successors, whether immediate or
remote. In the case of a joint venture or partnership, the term “Borrowers”
shall be deemed to include all joint venturers or partners thereof, who shall be
jointly and severally liable hereunder.

 

13.8     Confirmations. The Borrowers and the Lender agree from time to time,
upon written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of each of the Loans.

 

13.9     Confidentiality. The Lender agrees to use commercially reasonable
efforts (equivalent to the efforts the Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to them by the Borrowers and designated as
confidential, except that the Lender may disclose such information (a) to
Persons employed or engaged by the Lender in evaluating, approving, structuring
or administering the Loans; (b) to any assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 13.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Lender to be compelled by any
court decree,

 

86

 



 

subpoena or legal or administrative order or process; (d) as, on the advice of
the Lender’s counsel, is required by law; (e) in connection with the exercise of
any right or remedy under the Loan Documents or in connection with any
litigation to which the Lender is a party; (f) to any nationally recognized
rating agency that requires access to information about the Lender’s investment
portfolio in connection with ratings issued with respect to the Lender; (g) to
any Affiliate of the Lender who may provide Lender Products to the Borrowers, or
(h) that ceases to be confidential through no fault of the Lender.

 

13.10   Binding Effect. This Agreement shall become effective upon execution by
the Borrowers and the Lender. If this Agreement is not dated or contains any
blanks when executed by the Borrowers, the Lender is hereby authorized, without
notice to the Borrowers, to date this Agreement as of the date when it was
executed by the Borrowers, and to complete any such blanks according to the
terms upon which this Agreement is executed.

 

13.11   Governing Law. This Agreement, the Loan Documents and any Note shall be
delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Illinois (but giving effect to
federal laws applicable to national banks) applicable to contracts made and to
be performed entirely within such state, without regard to conflict of laws
principles.

 

13.12   Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

13.13   Survival of Borrower Representations. All covenants, agreements,
representations and warranties made by the Borrowers herein shall,
notwithstanding any investigation by the Lender, be deemed material and relied
upon by the Lender and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of any Note, and shall be deemed to be
continuing representations and warranties until such time as the Borrowers have
fulfilled all of their applicable Obligations to the Lender, and the Lender has
been indefeasibly paid in full in cash. The Lender, in extending financial
accommodations to the Borrowers, is expressly acting and relying on the
aforesaid representations and warranties.

 

13.14   Extensions of Lender’s Commitment. This Agreement shall secure and
govern the terms of (i) any extensions or renewals of the Lender’s commitment
hereunder, and (ii) any replacement note executed by the Borrowers and accepted
by the Lender in its sole and absolute discretion in substitution for any Note.

 

13.15   Time of Essence. Time is of the essence in making payments of all
amounts due the Lender under this Agreement and in the performance and
observance by the Borrowers of each covenant, agreement, provision and term of
this Agreement.

 

 

87

 



 

 

13.16   Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of executed Loan Documents maintained by the Lender shall deemed to be
originals thereof.

 

13.17   Notices. Except as otherwise provided herein, the Borrowers waives all
notices and demands in connection with the enforcement of the Lender’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be in writing and addressed as follows:

 

 

If to the Borrower:

Kable News Company, Inc.,

 

 

Kable Distribution Services, Inc.,

 

 

Kable News Export, Ltd.

 

 

Kable News International, Inc.

 

 

Kable Fulfillment Services, Inc.,

 

 

Kable Fulfillment Services of Ohio, Inc.

 

Kable Square

 

 

Mount Morris, Illinois 61054-1473

 

 

Attention: Bruce Obendorf

 

 

Telephone No.: (815) 734-5232

 

 

Facsimile No.: (815) 734-5233

 

 

 

If to the Lender:

LaSalle Bank National Association

 

 

6958 Spring Creek Road

 

 

Rockford, Illinois 61114

 

 

Attention: Mr. Kent N. Kohlbacher

 

Telephone No.: (815) 636-3965

 

 

Facsimile No.:

(815) 636-7621

 

 

with a courtesy copy to:

Scott & Kraus, LLC

 

 

150 South Wacker Drive

 

 

Suite 2900

 

 

Chicago, Illinois 60606

 

 

Attention: Drew J. Scott, Esq.

 

 

Telephone No.: (312) 327-1055

 

 

Facsimile No.:

(312) 327-1051

 

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon

 

88

 



 

acceptance or refusal of delivery; (ii) if mailed by certified or registered
mail, return receipt requested, postage prepaid, on the third (3rd) day
following the day such notice is deposited in any post office station or letter
box; or (iii) if sent by recognized overnight courier, on the first (1st) day
following the day such notice is delivered to such carrier. No notice to or
demand on the Borrowers in any case shall entitle the Borrowers to any other or
further notice or demand in similar or other circumstances.

 

13.18   Release of Claims Against Lender. In consideration of the Lender making
the Loans, the Borrowers and all other Obligors do each hereby release and
discharge the Lender of and from any and all claims, harm, injury, and damage of
any and every kind, known or unknown, legal or equitable, which any Obligor may
have against the Lender from the date of their respective first contact with the
Lender until the date of this Loan Agreement including, but not limited to, any
claim arising from any reports (environmental reports, surveys, appraisals,
etc.) prepared by any parties hired or recommended by the Lender. The Borrowers
and all other Obligors confirm to Lender that they have reviewed the effect of
this release with competent legal counsel of their choice, or have been afforded
the opportunity to do so, prior to execution of this Loan Agreement and the Loan
Documents and do each acknowledge and agree that the Lender is relying upon this
release in extending the Loans to the Borrower.

 

13.19   Costs, Fees and Expenses. The Borrowers shall pay or reimburse the
Lender for all reasonable costs, fees and expenses incurred by the Lender or for
which the Lender becomes obligated in connection with the negotiation,
preparation, consummation, collection of the Obligations or enforcement of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), or during any
workout, restructuring or negotiations in respect thereof, including, without
limitation, reasonable consultants’ fees and attorneys’ fees and time charges of
counsel to the Lender, which shall also include attorneys’ fees and time charges
of attorneys who may be employees of the Lender or any Affiliate of the Lender,
plus costs and expenses of such attorneys or of the Lender; search fees, costs
and expenses; and all taxes payable in connection with this Agreement or the
other Loan Documents, whether or not the transaction contemplated hereby shall
be consummated. In furtherance of the foregoing, the Borrowers shall pay any and
all stamp and other taxes, UCC search fees, filing fees and other costs and
expenses in connection with the execution and delivery of this Agreement, any
Note and the other Loan Documents to be delivered hereunder, and agree to save
and hold the Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such costs
and expenses. That portion of the Obligations consisting of costs, expenses or
advances to be reimbursed by the Borrowers to the Lender pursuant to this
Agreement or the other Loan Documents which are not paid on or prior to the date
hereof shall be payable by the Borrowers to the Lender on demand. If at any time
or times hereafter the Lender: (a) employs counsel for advice or other
representation (i) with respect to this Agreement or the other Loan Documents,
(ii) to represent the Lender in any litigation, contest, dispute, suit or
proceeding or to commence, defend, or intervene or to take any other action in
or with respect to any litigation, contest, dispute, suit, or proceeding
(whether instituted by the Lender, the Borrowers, or any other Person) in any
way or respect relating to this Agreement, the other Loan Documents or the
Borrower’s business or affairs, or (iii) to enforce any rights of the Lender
against the Borrowers

 

89

 



 

or any other Person that may be obligated to the Lender by virtue of this
Agreement or the other Loan Documents; (b) takes any action to protect, collect,
sell, liquidate, or otherwise dispose of any of the Collateral; and/or
(c) attempts to or enforces any of the Lender’s rights or remedies under the
Agreement or the other Loan Documents, the costs and expenses incurred by the
Lender in any manner or way with respect to the foregoing, shall be part of the
Obligations, payable by the Borrowers to the Lender on demand.

 

13.20   Indemnification. The Borrowers agree to defend (with counsel
satisfactory to the Lender), protect, indemnify, exonerate and hold harmless
each Indemnified Party from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and distributions of any kind or nature (including, without limitation, the
disbursements and the reasonable fees of counsel for each Indemnified Party
thereto, which shall also include, without limitation, reasonable attorneys’
fees and time charges of attorneys who may be employees of any Indemnified
Party), which may be imposed on, incurred by, or asserted against, any
Indemnified Party (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including, without
limitation, securities laws, Environmental Laws, commercial laws and
regulations, under common law or in equity, or based on contract or otherwise)
in any manner relating to or arising out of this Agreement or any of the Loan
Documents, or any act, event or transaction related or attendant thereto, the
preparation, execution and delivery of this Agreement and the Loan Documents,
including, but not limited to, the making or issuance and management of the
Loans, the use or intended use of the proceeds of the Loans, the enforcement of
the Lender’s rights and remedies under this Agreement, the Loan Documents, any
Note, any other instruments and documents delivered hereunder, or under any
other agreement between the Borrowers and the Lender; provided, however, that
the Borrowers shall not have any obligations hereunder to any Indemnified Party
with respect to matters determined by a court of competent jurisdiction by final
and nonappealable judgment to have been caused by or resulting from the willful
misconduct or gross negligence of such Indemnified Party. To the extent that the
undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrowers shall
satisfy such undertaking to the maximum extent permitted by applicable law. Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Indemnified Party on demand, and failing prompt
payment, together with interest thereon at the Default Rate from the date
incurred by each Indemnified Party until paid by the Borrowers, shall be added
to the Obligations of the Borrowers and be secured by the Collateral. The
provisions of this Section shall survive the satisfaction and payment of the
other Obligations and the termination of this Agreement.

 

13.21   Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by any Obligor or the transfer to the Lender of any property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender is required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorneys fees

 

90

 



 

of the Lender, the Obligations shall automatically shall be revived, reinstated,
and restored and shall exist as though such Voidable Transfer had never been
made.

 

13.22   Customer Identification - USA Patriot Act Notice. The Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
the Lender’s policies and practices, the Lender is required to obtain, verify
and record certain information and documentation that identifies the Borrowers,
which information includes the name and address of the Borrowers and such other
information that will allow the Lender to identify the Borrowers in accordance
with the Act.

 

13.23   Interpretation.  If any provision in this Agreement requires judicial
interpretation, the judicial body interpreting or construing such provision
shall not apply the assumption that the terms hereof shall be more strictly
construed against one party because of the rule that an instrument must be
construed more strictly against the party which itself or through its agents
prepared the same; the parties hereby agreeing that all parties and their agents
have participated in the preparation hereof equally.

 

[SIGNATURE PAGES (2) FOLLOW]

 



 

91

 



 

 

IN WITNESS WHEREOF, the Borrowers and the Lender have executed this Amended and
Restated Loan and Security Agreement as of the date first above written.

 

KABLE NEWS COMPANY, INC., an Illinois corporation

 

 

By:

/s/ Bruce Obendorf  

 

Name:

Bruce Obendorf  

 

Title:

Senior Vice President  

 

 

KABLE DISTRIBUTION SERVICES, INC., a Delaware corporation

 

 

By:

/s/ Bruce Obendorf  

 

Name:

Bruce Obendorf  

 

Title:

Senior Vice President  

 

 

KABLE NEWS EXPORT, LTD., a Delaware corporation

 

 

By:

/s/ Bruce Obendorf  

Name:

Bruce Obendorf  

 

Title:

Vice President  

 

 

 

KABLE NEWS INTERNATIONAL, INC., a Delaware corporation

 

 

By:

/s/ Bruce Obendorf  

Name:

Bruce Obendorf  

 

Title:

Treasurer  

 

 

 

KABLE FULFILLMENT SERVICES, INC., a Delaware corporation

 

 

By:

/s/ Bruce Obendorf  

Name:

Bruce Obendorf  

 

Title:

Vice President  

 

 

 

92

 



 

 

 

KABLE FULFILLMENT SERVICES OF OHIO, INC., a Delaware corporation

 

 

By:

/s/ Bruce Obendorf  

Name:

Bruce Obendorf  

 

Title:

Vice President  

 

 

 

Agreed and accepted:

 

LASALLE BANK NATIONAL ASSOCIATION,

a national banking association

 

 

 

By:

/s/ Kent N. Kohlbacher  

Name:

Kent N. Kohlbacher  

 

Title:

Vice President  

 

 

 

93

 

 

 